    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 1 of 138




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS

  DALTON HASTEY, derivatively on behalf of
  YRC WORLDWIDE INC.,
                                                    Case No.: 19-2266-DDC-KGG
         Plaintiff,

         v.
                                                    DEMAND FOR JURY TRIAL
  JAMES L. WELCH, JAMIE G. PIERSON,
  DARREN D. HAWKINS, STEPHANIE D.
  FISHER, RAYMOND J. BROMARK,
  DOUGLAS A. CARTY, WILLIAM R.
  DAVIDSON, MATTHEW A. DOHENY,
  ROBERT L. FRIEDMAN, JAMES E.
  HOFFMAN, MICHAEL J. KNEELAND,
  PATRICIA M. NAZEMETZ, and JAMES F.
  WINESTOCK,

         Defendants,

         and

  YRC WORLDWIDE INC.,

         Nominal Defendant.


         VERIFIED SHAREHOLDER DERIVATIVE AMENDED COMPLAINT

                                      INTRODUCTION

       Plaintiff Dalton Hastey (“Plaintiff”), by his undersigned attorneys, derivatively and on

behalf of Nominal Defendant YRC Worldwide Inc. (“YRC” or the “Company”), files this Verified

Shareholder Derivative Amended Complaint against Individual Defendants James L. Welch,

Jamie G. Pierson, Darren D. Hawkins, Stephanie D. Fisher, Raymond J. Bromark, Douglas A.

Carty, William R. Davidson, Matthew A. Doheny, Robert L. Friedman, James E. Hoffman,

Michael J. Kneeland, Patricia M. Nazemetz, and James F. Winestock (collectively, the “Individual

Defendants,” and together with YRC, the “Defendants”) for breaches of their fiduciary duties as

directors and/or officers of YRC, unjust enrichment, waste of corporate assets, and violation of


                                               1
     Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 2 of 138




Section 14(a) of the Securities Exchange Act of 1934 (the “Exchange Act”). As for Plaintiff’s

complaint against the Individual Defendants, he alleges the following based upon personal

knowledge as to his and his own acts, and information and belief as to all other matters, based

upon, inter alia, the investigation conducted by and through his attorneys, which included, among

other things, a review of the Defendants’ public documents, conference calls, and announcements

made by Defendants, United States Securities and Exchange Commission (“SEC”) filings, wire

and press releases published by and regarding YRC, legal filings, news reports, securities analysts’

reports and advisories about the Company, pleadings in other actions filed against YRC and/or its

subsidiaries and other Individual Defendants, and information readily obtainable on the Internet.

Plaintiff believes that substantial evidentiary support will exist for the allegations set forth herein

after a reasonable opportunity for discovery.

                                   NATURE OF THE ACTION

       1.      This is a shareholder derivative action that seeks to remedy wrongdoing committed

by YRC’s directors and/or officers from at least March 10, 2014 through the present (the “Relevant

Period”).

       2.      YRC is a holding company that, through its operating subsidiaries, offers its

customers a wide range of transportation services. The Company also offers expertise in

heavyweight shipments and flexible supply chain solutions to help its customers ship industrial,

commercial, and retail goods. The Company’s reporting segments focus on longer haul business

opportunities with national, regional, and international services, and on business opportunities in

the regional and next-day delivery markets.

       3.      YRC focuses on less-than-truckload (“LTL”) shipping, which combines shipments

from multiple customers on a single trailer. The Company’s largest subsidiary is YRC, Inc. (“YRC

Freight”), the LTL entity resulting from a 2009 merger between Yellow Transportation, Inc.


                                                  2
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 3 of 138




(“Yellow Transportation”) and Roadway Express, Inc. (“Roadway Express”). YRC Freight

provides a wide range of LTL and truckload services for transporting industrial, commercial and

retail goods in national, regional and international markets through its North American ground

distribution network. YRC Freight’s customers include manufacturers, wholesalers, retailers, and

government customers throughout North America. YRC Freight employs approximately 19,000

individuals and owns 126 service facilities throughout North America where shipments are

weighed and processed for delivery. The Company determines the pricing of shipments for its

customers based primarily on the weight, general classification of the product, the shipping

destination, and any customer discounts, and employs a number of individuals to coordinate and

manage the inspecting and weighing of these shipments. These employees are overseen by YRC’s

senior officers and management at the Company’s headquarters in Overland Park, Kansas.

       4.     A significant portion of the Company’s business flowed from its shipping contracts

with the U.S. government, which included contracts with the U.S. Department of Defense (the

“DOD”), the General Services Administration, the U.S. department of Energy, the U.S.

Department of Veterans Affairs, Federal Prison Industries, and the U.S. Census. The Company

also has over 250,000 customers, including large corporations such as Wal-Mart Inc., The Home

Depot, Inc., Amazon.com, Inc., Toyota Motor Corporation, General Electric Company, and Philips

Healthcare.

       5.     YRC was originally known as Yellow Corporation, with Yellow Transportation as

its largest subsidiary. In 2003, Yellow Corporation acquired Roadway Express, and changed its

name to the Yellow Roadway Corporation. The Yellow Roadway Corporation subsequently

changed its name to YRC Worldwide Inc. in 2006.




                                               3
     Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 4 of 138




       6.      From 2003 until 2009, Roadway Express and Yellow Transportation operated for

the most part as separate entities, although they shared certain corporate functions, including what

the management of both entities considered to be “best practices.”

       7.      From at least September 2005, through the Relevant Period, according to internal

Company emails, the Individual Defendants, as well as the management of Roadway Express,

Yellow Transportation, and YRC Freight, concocted, executed and/or endorsed a scheme to

fraudulently overcharge the Company’s customers, including the DOD, for shipments that were

lighter, and therefore cheaper, than the weights for which they were charged. Specifically,

beginning in 2005, when Roadway Express employees reweighed a shipment, and the reweighing

indicated that the shipment was lighter than the weight stated on the shipment’s invoice, Roadway

Express would not correct the weight, and would instead charge the customer for the heavier,

incorrect weight. This scheme was extensive, and extended to most of Roadway Express’s

shipping operations, including its computer systems, which were specifically programmed not to

register such weight corrections. Yellow Transportation, at the time helmed by Defendant Welch,

adopted this scheme as a best practice in early 2006, and YRC Freight followed suit after Roadway

Express and Yellow Transportation merged in 2009 (collectively, the “Reweighing Misconduct”).

The Company generated at least $2 million per month by way of this fraudulent scheme, causing

its financial statements during the Relevant Period to include, inter alia, overstated revenue and

unstated losses.

       8.      As a result of the Reweighing Misconduct, from at least September 2005 through

October 2013, YRC Freight, Yellow Transportation, and Roadway Express violated the False

Claims Act, 31 U.S.C. §§ 3729-3733 (the “FCA”) by systematically overcharging the DOD for




                                                 4
       Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 5 of 138




freight carrier services and by failing to comply with the contractual terms of freight contracts

between the DOD and the Company and related government procurement rules.

          9.     In November 2008, James Hannum (“Hannum”), a supervisor at Roadway Express’

Tonawanda, New York facility, filed a whistleblower lawsuit under seal captioned United States

ex rel. Hannum v. YRC Freight, Inc.; Roadway Express, Inc.; and Yellow Transportation, Inc.,

Civil Action No. 08-cv-0811 (W.D.N.Y.) (the “DOD Action”).1 Hannum alleged, based on his

personal knowledge, that YRC systematically overcharged its customers, including the DOD.

          10.    In or around 2009, the Department of Justice (“DOJ”) began an investigation of the

Company relating to the Reweighing Misconduct (the “DOJ Investigation”). The DOJ

Investigation was conducted pursuant to a Civil Investigative Demand (“CID”), a request for

information or documents relevant to a government investigation. The issuance of a CID from the

DOJ put the Individual Defendants on notice that the Company was being investigated over serious

wrongdoing.

          11.    In connection with the DOJ Investigation, the DOJ interviewed or deposed at least

32 witnesses, including Company employees such as Defendant Welch, obtained thousands of

internal documents from the Company pertaining to DOD shipments affected by the Reweighing

Misconduct, and extensively interacted with the Company’s leadership through meetings and

negotiations.

          12.    A number of former Company employees further attested to the extent of the

Reweighing Misconduct, supporting the claim that the Company routinely overcharged its larger

customers such as Wal-Mart Inc. and The Home Depot, Inc., and actively incentivized its

employees to make as many reweighs as possible.



1
    Attached hereto as Exhibit A is the initial qui tam complaint filed by Hannum in the DOD Action.


                                                  5
     Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 6 of 138




       13.     During the Relevant Period, the Individual Defendants conspired to conceal the

Reweighing Misconduct and its effects, including the DOJ Investigation, from the investing public

in each of the Company’s public statements and filings with the SEC and continually

misrepresented that YRC’s financial statements adhered to Generally Accepted Accounting

Principles (“GAAP”).

       14.     On December 14, 2018, the DOJ issued a press release announcing that the United

States had filed a complaint in intervention in the DOD Action against YRC Freight, Roadway

Express, and Yellow Transportation “alleging that these companies systematically overcharged

[the Department of Defense] for freight carrier services and made false statements to the

government that hid their misconduct.”2 According to the press release, the DOD Action was the

result of “‘a successful investigation to identify those who seek to profit by defrauding the Defense

Department’ . . . [t]his matter was investigated by the Civil Division’s Commercial Litigation

Branch, the U.S. Attorney’s Office for the Western District of New York, the Defense Criminal

Investigative Service, and the United States Army Criminal Investigation Division Command.”

       15.     On this news, the price per share of YRC stock fell $1.26, or approximately 28.4%,

from the previous day’s closing price of $4.43, to close at $3.17 on December 14, 2018.

       16.     During the Relevant Period, the Individual Defendants breached their fiduciary

duties by personally making and/or causing the Company to make to the investing public a series

of materially false and misleading statements regarding the Company’s business, operations, and

prospects. Specifically, the Individual Defendants willfully or recklessly made and/or caused the

Company to make false and misleading statements to the investing public that failed to disclose,




2
 Attached hereto as Exhibit B is the United States’ complaint in intervention filed in the DOD
Action.


                                                 6
     Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 7 of 138




inter alia, that: (1) the Company was engaged in the Reweighing Misconduct, which formed a

major part of the Company’s pricing strategy; (2) the Company had overstated its revenue as a

result of the Reweighing Misconduct, in violation of GAAP; (3) the Reweighing Misconduct

would subject the Company to enhanced scrutiny by the government and potential liability; (4) the

Company was already being investigated by the DOJ in connection with the Reweighing

Misconduct; and (5) the Company failed to maintain internal controls. As a result of the foregoing,

the Company’s public statements were materially false and misleading at all relevant times.

       17.     The Individual Defendants also breached their fiduciary duties by failing to correct

and causing the Company to fail to correct these false and misleading statements and omissions of

material fact to the investing public.

       18.     The Individual Defendants additionally breached their fiduciary duties by causing

the Company to engage in the Reweighing Misconduct.

       19.     The Individual Defendants further breached their fiduciary duties by causing the

Company to fail to maintain internal controls.

       20.     Furthermore, during the Relevant Period, six of the Individual Defendants breached

their fiduciary duties by engaging in insider sales, netting proceeds of over $10 million.

       21.     In light of the Individual Defendants’ misconduct, which has subjected YRC, its

Chief Executive Officer (“CEO”), its former CEO, its Chief Financial Officer (“CFO”), and its

former CFO to being named as defendants in a federal securities fraud class action lawsuit pending

in the United States District Court for the Northern District of New York (the “Securities Class

Action”), YRC Freight to being named as a defendant in the DOD Action, the need to undertake

internal investigations, the need to implement adequate internal controls over its financial

reporting, the losses from the waste of corporate assets, the losses due to the unjust enrichment of




                                                 7
     Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 8 of 138




the Individual Defendants who were improperly over-compensated by the Company and/or who

benefited from the wrongdoing alleged herein, the Company will have to expend many millions

of dollars.

        22.    In light of the breaches of fiduciary duty engaged in by the Individual Defendants,

most of whom are the Company’s current directors, their collective engagement in fraud, the

substantial likelihood of the directors’ liability in this derivative action and the current and former

CEOs’ and CFOs’ liability in the Securities Class Action, their being beholden to each other, their

longstanding business and personal relationships with each other, and their not being disinterested

and/or independent directors, a majority of YRC’s Board of Directors (the “Board”) cannot

consider a demand to commence litigation against themselves on behalf of the Company with the

requisite level of disinterestedness and independence.

                                 JURISDICTION AND VENUE

        23.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange Act, 15 U.S.C. §

78n(a)(1) and Rule 14a-9 of the Exchange Act, 17 C.F.R. § 240.14a-9.

        24.    Plaintiff’s claims also raise a federal question pertaining to the claims made in the

Securities Class Action based on violations of the Exchange Act.

        25.    This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a).

        26.    This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.




                                                  8
     Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 9 of 138




       27.     The Court has personal jurisdiction over each of the Defendants because each

Defendant is either a corporation incorporated in this District, or he or she is an individual who

has minimum contacts with this District to justify the exercise of jurisdiction over them.

       28.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401 because a

substantial portion of the transactions and wrongs complained of herein occurred in this District,

and the Defendants have received substantial compensation in this District by engaging in

numerous activities that had an effect in this District.

       29.     Venue is proper in this District because YRC and the Individual Defendants have

conducted business in this District, and Defendants’ actions have had an effect in this District.

                                             PARTIES

       Plaintiff

       30.     Plaintiff is a current shareholder of YRC common stock. Plaintiff has continuously

held YRC common stock at all relevant times.

       Nominal Defendant YRC

       31.     YRC is a Delaware corporation with its principal executive offices at 10990 Roe

Avenue, Overland Park, Kansas 66211. YRC’s shares trade on the NASDAQ Global Select Market

(“NASDAQ”) under the ticker symbol “YRCW.”

       Defendant Welch

       32.     Defendant James L. Welch (“Welch”) served as the Company’s CEO from July

2011 to April 2018 and as a Company director from July 2011 to July 2018. Defendant Welch also

served as President of YRC Freight from September 2013 through February 2014, and as President

of Yellow Transportation from 2000 through 2007. According to the Company’s Schedule 14A

filed with the SEC on April 25, 2019 (the “2019 Proxy Statement”), as of August 1, 2018,

Defendant Welch beneficially owned 346,695 shares of the Company’s common stock, which


                                                  9
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 10 of 138




represented 1% of the Company’s outstanding shares of common stock on that date. Given that

the price per share of the Company’s common stock at the close of trading on August 1, 2018 was

$9.20, Defendant Welch owned approximately $3.18 million worth of YRC stock.

       33.      For the fiscal year ended December 31, 2018, Defendant Welch received

$4,331,248 in compensation from the Company. This included $525,000 in salary, $1,485,829 in

stock awards, $2,237,813 in non-equity incentive plan compensation, and $82,606 in all other

compensation. For the fiscal year ended December 31, 2017, Defendant Welch received

$2,191,739 in compensation from the Company. This included $891,667 in salary, $1,244,971 in

stock awards, $29,000 for change in pension value, and $26,101 in all other compensation. For the

fiscal year ended December 31, 2016, Defendant Welch received $3,398,211 in compensation

from the Company. This included $850,000 in salary, $2,523,065 in stock awards, $19,000 for

change in pension value, and $6,146 in all other compensation. For the fiscal year ended December

31, 2015, Defendant Welch received $5,215,543 in compensation from the Company. This

included $850,000 in salary, $2,581,149 in stock awards, $1,774,375 in non-equity incentive plan

compensation, and $10,019 in all other compensation. For the fiscal year ended December 31,

2014, Defendant Welch received $10,795,025 in compensation from the Company. This included

$815,000 in salary, $9,855,537 in stock awards, $109,000 for change in pension value, and

$14,988 in all other compensation.

       34.      During the period of time when the Company materially misstated information to

the investing public to keep the stock price inflated, and before the scheme was exposed, Defendant

Welch made the following sales of Company stock, and made no purchases of Company stock:

                 Date         Number of Shares         Price Per Share          Proceeds
             11/13/2017           50,000                   $12.32               $616,000
             11/10/2017           50,000                   $12.16               $608,000
              2/17/2017          100,000                   $13.14              $1,314,000


                                                10
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 11 of 138




              8/31/2016             19,918                  $11.61             $231,247
               8/6/2015             41,107                  $20.08             $825,469
               8/5/2016             42,346                  $12.32             $521,702
               8/4/2015             40,000                  $20.13             $805,280
              12/1/2014              8,300                  $24.01             $199,249
             11/28/2014              1,700                  $24.26              $41,248
             11/25/2014             10,000                  $23.80             $238,050
             11/24/2014             10,194                  $23.52             $239,722
             11/14/2014             10,000                  $23.75             $237,500

       35.      Thus, in total, before the fraud was exposed, he sold 383,565 Company shares on

inside information, for which he received almost $5.9 million. His insider sales made with

knowledge of material non-public information before the material misstatements and omissions

were exposed demonstrate his motive in facilitating and participating in the scheme.

       36.      The Company’s Schedule 14A filed with the SEC on March 19, 2018 (the “2018

Proxy Statement”) stated the following about Defendant Welch:

       YRC Worldwide Inc.: Chief Executive Officer (since 2011); Dynamex Inc.
       (transportation and logistics services): President and Chief Executive Officer (2008
       – 2011); JHT Holdings (truck transportation): Interim Chief Executive Officer
       (2007 – 2008); Yellow Transportation Inc. (subsidiary of our Company): President
       and Chief Executive Officer (2000 – 2007), and various other positions (1978 –
       2000); Current Director: SkyWest Inc. (regional airline); Former Director:
       Dynamex Inc., Spirit AeroSystems Holdings Inc. (commercial airplane assemblies
       and components), Roadrunner Transportation (transportation and logistics
       services), Erickson Air Crane, Inc. (heavy lift helicopter company).

       Mr. Welch has both front line and senior executive experience in our industry and
       is a 35-year veteran of our Company. Our Board relies on his knowledge and
       perspectives about our industry, operations, business and competitive environment,
       strategies, challenges and opportunities. Mr. Welch’s leadership skills have been
       crucial in developing and leading our turnaround strategy, reinvigorating our
       corporate culture and employee morale, returning our Company to operating
       profitability, and building an effective leadership team.

       Defendant Pierson

       37.      Defendant Jamie G. Pierson (“Pierson”) served as the Company’s CFO from

November 2011 to December 2016. Pierson served as a consultant for six months subsequent to


                                               11
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 12 of 138




his resignation. According to the Company’s Schedule 14A filed with the SEC on March 17, 2016

(the “2016 Proxy Statement”), as of March 3, 2016, Defendant Pierson beneficially owned 207,679

shares of the Company’s common stock. Given that the price per share of the Company’s common

stock at the close of trading on March 2, 2016 was $8.44, Defendant Pierson owned approximately

$1.75 million worth of YRC stock.

       38.      For the fiscal year ended December 31, 2016, Defendant Pierson received

$1,631,797 in compensation from the Company. This included $612,000 in salary, $908,299 in

stock awards, and $111,498 in all other compensation. For the fiscal year ended December 31,

2015, Defendant Pierson received $2,674,718 in compensation from the Company. This included

$612,000 in salary, $929,220 in stock awards, $1,022,040 in non-equity incentive plan

compensation, and $111,458 in all other compensation. For the fiscal year ended December 31,

2014, Defendant Pierson received $6,985,251 in compensation from the Company. This included

$612,000 in salary, a $83,000 bonus, $6,181,926 in stock awards, and $108,325 in all other

compensation.

       39.      During the period of time when the Company materially misstated information to

the investing public to keep the stock price inflated, and before the scheme was exposed, Defendant

Pierson made the following sales of Company stock, and made no purchases of Company stock:

                 Date         Number of Shares         Price Per Share          Proceeds
              8/12/2016           49,000                   $11.28               $552,720
               8/4/2015           84,155                   $20.40              $1,716,761
             11/20/2014           10,596                   $22.47               $238,123
              3/11/2014           19,700                   $24.35               $479,655

       40.      Thus, in total, before the fraud was exposed, he sold 163,451 Company shares on

inside information, for which he received almost $3 million. His insider sales made with




                                                12
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 13 of 138




knowledge of material non-public information before the material misstatements and omissions

were exposed demonstrate his motive in facilitating and participating in the scheme.

       Defendant Hawkins

       41.     Defendant Darren D. Hawkins (“Hawkins”) has served as the Company’s CEO

since April 2018. Previously, he served as the Company’s President and Chief Operating Officer

(“COO”) from January 2018 through April 2018, as YRC Freight’s President from February 2014

through December 2017, and as YRC Freight’s Senior Vice President of Sales and Marketing from

January 2013 through February 2014. According to the 2019 Proxy Statement, as of April 11,

2019, Defendant Hawkins beneficially owned 378,290 shares of the Company’s common stock,

which represented 1.1% of the Company’s outstanding shares of common stock on that date. Given

that the price per share of the Company’s common stock at the close of trading on April 11, 2019

was $8.40, Defendant Hawkins owned approximately $3.17 million worth of YRC stock.

       42.     For the fiscal year ended December 31, 2018, Defendant Hawkins received

$4,425,681 in compensation from the Company. This included $708,814 in salary, $1,412,564 in

stock awards, $2,208,750 in non-equity incentive plan compensation, and $95,553 in all other

compensation. For the fiscal year ended December 31, 2017, Defendant Hawkins received

$820,759 in compensation from the Company. This included $521,833 in salary, $244,382 in stock

awards, $27,000 for change in pension value, and $27,544 in all other compensation. For the fiscal

year ended December 31, 2016, Defendant Hawkins received $988,936 in compensation from the

Company. This included $481,000 in salary, $475,924 in stock awards, $25,000 for change in

pension value, and $7,012 in all other compensation. For the fiscal year ended December 31, 2015,

Defendant Hawkins received $1,492,456 in compensation from the Company. This included

$460,333 in salary, $455,495 in stock awards, $573,593 in non-equity incentive plan




                                               13
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 14 of 138




compensation, and $3,035 in all other compensation. For the fiscal year ended December 31, 2014,

Defendant Hawkins received $1,292,039 in compensation from the Company. This included

$426,154 in salary, $737,100 in stock awards, $41,000 for change in pension value, and $87,785

in all other compensation.

       43.      During the period of time when the Company materially misstated information to

the investing public to keep the stock price inflated, and before the scheme was exposed, Defendant

Hawkins made the following sales of Company stock, and made no purchases of Company stock:

                 Date         Number of Shares         Price Per Share         Proceeds
              2/28/2017           7,500                    $12.81              $96,075
              2/24/2017            7,500                   $12.50               $93,750
               8/2/2016           18,896                   $11.59              $219,004
              11/6/2015            5,000                   $17.48               $87,425
              8/14/2015            3,705                   $19.47               $72,140
              2/13/2015            1,571                   $19.87               $31,215
             11/21/2014            8,000                   $23.35              $186,800
              11/5/2014            2,241                   $23.56               $52,806

       44.      Thus, in total, before the fraud was exposed, he sold 54,413 Company shares on

inside information, for which he received approximately $839,229. His insider sales made with

knowledge of material non-public information before the material misstatements and omissions

were exposed demonstrate his motive in facilitating and participating in the scheme.

       45.      The Company’s 2019 Proxy Statement stated the following about Defendant

Hawkins:

       Chief Executive Officer of the Company (since April 30, 2018), President and
       Chief Operating Officer of the Company (January 2018 – April 2018), President
       (February 2014 – December 2017), Senior Vice President, Sales and Marketing
       (January 2013 – February 2014) of YRC Freight; Director of Operations (December
       2011 – January 2013) and Director of Sales (January 2009 – December 2011)
       for Con-Way Freight, a subsidiary of Con-Way, Inc.; various positions of
       increasing responsibility with Yellow Transportation, Inc. (1991 – 2009); Member
       of the American Transportation Research Institute Board (2018).




                                                14
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 15 of 138




       Mr. Hawkins has nearly 30 years of experience in the trucking industry. Our Board
       relies on his knowledge and perspectives about our industry, operations, business
       and competitive environment, employee and union matters, strategies, challenges
       and opportunities.

       Defendant Fisher

       46.     Defendant Stephanie D. Fisher (“Fisher”) has served as the Company’s CFO since

May 2017, and previously served as the Company’s Vice President and Controller from May 2012

through May 2017. According to the 2019 Proxy Statement, as of April 11, 2019, Defendant Fisher

beneficially owned 94,913 shares of the Company’s common stock. Given that the price per share

of the Company’s common stock at the close of trading on April 11, 2019 was $8.40, Defendant

Fisher owned approximately $797,269 worth of YRC stock.

       47.     For the fiscal year ended December 31, 2018, Defendant Fisher received

$1,500,317 in compensation from the Company. This included $400,000 in salary, $141,214 in

stock awards, $930,000 in non-equity incentive plan compensation, and $29,103 in all other

compensation. For the fiscal year ended December 31, 2017, Defendant Fisher received $584,902

in compensation from the Company. This included $358,285 in salary, a $43,205 bonus, $138,334

in stock awards, and $45,078 in all other compensation.

       48.     During the period of time when the Company materially misstated information to

the investing public to keep the stock price inflated, and before the scheme was exposed, Defendant

Fisher made the following sale of Company stock, and made no purchases of Company stock:

               Date           Number of Shares         Price Per Share         Proceeds
             11/7/2014            5,000                    $23.50              $117,500

       49.     Her insider sale made with knowledge of material non-public information before

the material misstatements and omissions were exposed demonstrates her motive in facilitating

and participating in the scheme.



                                                15
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 16 of 138




       Defendant Bromark

       50.     Defendant Raymond J. Bromark (“Bromark”) has served as a Company director

since July 2011. He also serves as Chair of the Audit & Ethics Committee. According to the 2019

Proxy Statement, as of April 11, 2019, Defendant Bromark beneficially owned 106,889 shares of

the Company’s common stock. Given that the price per share of the Company’s common stock at

the close of trading on April 11, 2019 was $8.40, Defendant Bromark owned approximately

$897,867 worth of YRC stock.

       51.     For the fiscal year ended December 31, 2018, Defendant Bromark received

$251,044 in compensation from the Company. This included $130,000 in fees earned or cash paid,

$120,557 in stock awards, and $487 in all other compensation. For the fiscal year ended December

31, 2017, Defendant Bromark received $232,289 in compensation from the Company. This

included $100,000 in fees earned or cash paid and $132,289 in stock awards. For the fiscal year

ended December 31, 2016, Defendant Bromark received $227,859 in compensation from the

Company. This included $100,000 in fees earned or cash paid and $127,859 in stock awards. For

the fiscal year ended December 31, 2015, Defendant Bromark received $206,829 in compensation

from the Company. This included $97,500 in fees earned or cash paid and $109,329 in stock

awards. For the fiscal year ended December 31, 2014, Defendant Bromark received $304,597 in

compensation from the Company. This included $90,000 in retainer fees received in cash,

$107,776 in an annual reward of restricted stock units, $106,636 in a special award of restricted

stock units, and $185 in all other compensation.

       52.     During the period of time when the Company materially misstated information to

the investing public to keep the stock price inflated, and before the scheme was exposed, Defendant

Bromark made the following sales of Company stock, and made no purchases of Company stock:




                                                16
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 17 of 138




                Date          Number of Shares        Price Per Share         Proceeds
             5/22/2018            5,000                   $10.79              $53,949
              5/5/2014            5,000                   $21.17              $105,835

       53.     Thus, in total, before the fraud was exposed, he sold 10,000 Company shares on

inside information, for which he received approximately $159,784. His insider sales made with

knowledge of material non-public information before the material misstatements and omissions

were exposed demonstrate his motive in facilitating and participating in the scheme.

       54.     The Company’s 2019 Proxy Statement stated the following about Defendant

Bromark:

       Retired (since 2006); PricewaterhouseCoopers LLP (accounting and advisory
       services): (1967 – 2006), Head of Professional, Technical, Risk and Quality Group
       (2000 – 2006), Global Audit Partner (1994 – 2000), Deputy Vice Chairman, Audit
       and Business Advisory Services (1990 –1994), Audit Partner (1980 – 1990), and
       consultant (2006 – 2007); Current Director: Frontera Energy Corporation
       (previously Pacific Exploration & Production Corp.) (explorer and producer of
       natural gas and crude oil); CA, Inc. (information technology management software
       and services); Tesoro Logistics GP, LLC, the General Partner of Andeavor
       Logistics LP (previously Tesoro Logistics LP) (operator, developer and acquirer of
       crude oil, refined products and natural gas logistics assets).

       Mr. Bromark draws on his extensive experience in accounting, auditing, financial
       reporting and compliance, and regulatory affairs; deep understanding of financial
       controls and familiarity with large public company audit clients; experience in
       leadership positions at PricewaterhouseCoopers LLP; and experience as a current
       or former director, including audit committee chairman, of other public companies
       to provide important guidance to our Board on financial reporting and accounting
       issues affecting our Company.

       Defendant Carty

       55.     Defendant Douglas A. Carty (“Carty”) has served as a Company director since July

2011. He also serves as a member of the Audit & Ethics Committee, the Compensation Committee,

and the Finance Committee. According to the 2019 Proxy Statement, as of April 11, 2019,

Defendant Carty beneficially owned 106,889 shares of the Company’s common stock. Given that




                                               17
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 18 of 138




the price per share of the Company’s common stock at the close of trading on April 11, 2019 was

$8.40, Defendant Carty owned approximately $897,867 worth of YRC stock.

       56.      For the fiscal year ended December 31, 2018, Defendant Carty received $226,044

in compensation from the Company. This included $105,000 in fees earned or cash paid, $120,557

in stock awards, and $487 in all other compensation. For the fiscal year ended December 31, 2017,

Defendant Carty received $207,289 in compensation from the Company. This included $75,000

in fees earned or cash paid and $132,289 in stock awards. For the fiscal year ended December 31,

2016, Defendant Carty received $202,859 in compensation from the Company. This included

$75,000 in fees earned or cash paid and $127,859 in stock awards. For the fiscal year ended

December 31, 2015, Defendant Carty received $184,329 in compensation from the Company. This

included $75,500 in fees earned or cash paid and $109,329 in stock awards. For the fiscal year

ended December 31, 2014, Defendant Carty received $289,597 in compensation from the

Company. This included $75,000 in retainer fees received in cash, $107,776 in an annual reward

of restricted stock units, $106,636 in a special award of restricted stock units, and $185 in all other

compensation.

       57.      The Company’s 2019 Proxy Statement stated the following about Defendant Carty:

       Switzer-Carty Transportation Inc. (transportation): Chairman (since 2011); First
       Group America (transportation): Commercial Director, North America (2007 –
       2008); Laidlaw Education Services (school bus transportation): President and Chief
       Executive Officer (2006 – 2007), Executive Vice President and Chief Financial
       Officer, Laidlaw International Ltd. (2003 – 2006); Atlas Worldwide Holdings, Inc.
       (global air freight): Senior Vice President and Chief Financial Officer (2001 –
       2003); Canadian Airlines Corp. (commercial airline): Senior Vice President and
       Chief Financial Officer (1996 – 2000); Current Director: Wajax Industries Ltd.
       (sales, parts and service of mobile equipment, industrial components and power
       systems); and Points International Ltd. (internet-based loyalty reward program
       management platform).

       Mr. Carty has senior executive experience in the transportation industry, experience
       with financial restructurings, and experience on other corporate boards. This



                                                  18
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 19 of 138




       expertise informs his advice to our Board on the financial and operational issues
       we face.

       Defendant Davidson

       58.     Defendant William R. Davidson (“Davidson”) has served as a Company director

since July 2014. According to the 2019 Proxy Statement, as of April 11, 2019, Defendant Davidson

beneficially owned 65,435 shares of the Company’s common stock. Given that the price per share

of the Company’s common stock at the close of trading on April 11, 2019 was $8.40, Defendant

Davidson owned approximately $549,654 worth of YRC stock.

       59.     For the fiscal year ended December 31, 2018, Defendant Davidson received

$196,044 in compensation from the Company. This included $75,000 in fees earned or cash paid,

$120,557 in stock awards, and $487 in all other compensation. For the fiscal year ended December

31, 2017, Defendant Davidson received $207,289 in compensation from the Company. This

included $75,000 in fees earned or cash paid and $132,289 in stock awards. For the fiscal year

ended December 31, 2016, Defendant Davidson received $202,859 in compensation from the

Company. This included $75,000 in fees earned or cash paid and $127,859 in stock awards. For

the fiscal year ended December 31, 2015, Defendant Davidson received $184,329 in compensation

from the Company. This included $75,500 in fees earned or cash paid and $109,329 in stock

awards. For the fiscal year ended December 31, 2014, Defendant Davidson received $195,521 in

compensation from the Company. This included $56,250 in retainer fees received in cash,

$138,816 in an annual reward of restricted stock units, and $185 in all other compensation.

       60.     During the period of time when the Company materially misstated information to

the investing public to keep the stock price inflated, and before the scheme was exposed, Defendant

Davidson made the following sales of Company stock, and made no purchases of Company stock:




                                                19
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 20 of 138




                Date          Number of Shares        Price Per Share         Proceeds
             11/7/2017            3,921                   $13.40              $52,533
             2/21/2017            3,800                   $13.11              $49,818

       61.     Thus, in total, before the fraud was exposed, he sold 7,721 Company shares on

inside information, for which he received approximately $102,351. His insider sales made with

knowledge of material non-public information before the material misstatements and omissions

were exposed demonstrate his motive in facilitating and participating in the scheme.

       62.     The Company’s 2019 Proxy Statement stated the following about Defendant

Davidson:

       Trucking Management, Inc. (multi-employer bargaining arm of the unionized
       general freight trucking industry): Senior Director (since 2013); Virginia Health &
       Welfare and Pension Funds: Employer Chairman (since 2005); Western States
       Health & Welfare Trust Funds: Trustee (since 2002); Retired, though acting
       consultant in the trucking industry (2009 – 2013); Roadway Express, Inc. (motor
       freight carrier company): Corporate Vice President (2003 – 2009), Area Vice
       President of Labor Relations, Southern Division (1994 – 2003), Western Division
       (1985 – 1994).

       Mr. Davidson draws on his experience and knowledge of the trucking business with
       over 40 years in the industry. These inform his expertise in operational, union and
       labor relations matters.

       Defendant Doheny

       63.     Defendant Matthew A. Doheny (“Doheny”) has served as a Company director since

July 2011. He also serves as Chair of the Finance Committee and as a member of the Compensation

Committee. According to the 2010 Proxy Statement, as of April 11, 2019, Defendant Doheny

beneficially owned 106,889 shares of the Company’s common stock. Given that the price per share

of the Company’s common stock at the close of trading on April 11, 2019 was $8.40, Defendant

Doheny owned approximately $897,867 worth of YRC stock.

       64.     For the fiscal year ended December 31, 2018, Defendant Doheny received

$271,044 in compensation from the Company. This included $150,000 in fees earned or cash paid,


                                               20
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 21 of 138




$120,557 in stock awards, and $487 in all other compensation. For the fiscal year ended December

31, 2017, Defendant Doheny received $222,289 in compensation from the Company. This

included $90,000 in fees earned or cash paid and $132,289 in stock awards. For the fiscal year

ended December 31, 2016, Defendant Doheny received $217,859 in compensation from the

Company. This included $90,000 in fees earned or cash paid and $127,859 in stock awards. For

the fiscal year ended December 31, 2015, Defendant Doheny received $198,079 in compensation

from the Company. This included $88,750 in fees earned or cash paid and $109,329 in stock

awards. For the fiscal year ended December 31, 2014, Defendant Doheny received $299,597 in

compensation from the Company. This included $85,000 in retainer fees received in cash,

$107,776 in an annual reward of restricted stock units, $106,636 in a special award of restricted

stock units, and $185 in all other compensation.

       65.     The Company’s 2019 Proxy Statement stated the following about Defendant

Doheny:

       North Country Capital LLC (private investment firm): Founder and President (since
       2011); HSBC Securities (USA), Inc.: Managing Director, Co-head of U.S. Special
       Situations Trading (2016-2017); Fintech Advisory Inc. (private investment firm):
       Portfolio Manager (2008 –2010); U.S. House of Representatives Candidate (2010
       and 2012); Deutsche Bank Securities Inc. (investment bank): Managing Director,
       Distressed Assets Group (2000 – 2008); Kelley Drye & Warren LLP and Orrick,
       Herrington & Sutcliffe LLP: Bankruptcy Attorney (1995-2000); Current Director:
       Arcapita Inc. (private equity firm) (previously R.A. Holdings Corp.), Eastman
       Kodak Inc. (printing technology); Former Director: Affinity Gaming (casino
       operator), BridgeStreet Worldwide, Inc. (corporate housing provider).

       Mr. Doheny’s financial expertise and experience as an investor in financial and
       operational turnarounds are a source of valuable insight to our Board on our
       financial structure and turnaround strategy.

       Defendant Friedman

       66.     Defendant Robert L. Friedman (“Friedman”) has served as a Company director

since July 2011. He also serves as a member of the Finance Committee and as a member of the



                                               21
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 22 of 138




Audit & Ethics Committee. According to the 2019 Proxy Statement, as of April 11, 2019,

Defendant Friedman beneficially owned 106,889 shares of the Company’s common stock. Given

that the price per share of the Company’s common stock at the close of trading on April 11, 2019

was $8.40, Defendant Friedman owned approximately $897,867 worth of YRC stock.

       67.     For the fiscal year ended December 31, 2018, Defendant Friedman received

$226,044 in compensation from the Company. This included $105,000 in fees earned or cash paid,

$120,557 in stock awards, and $487 in all other compensation. For the fiscal year ended December

31, 2017, Defendant Friedman received $207,289 in compensation from the Company. This

included $75,000 in fees earned or cash paid and $132,289 in stock awards. For the fiscal year

ended December 31, 2016, Defendant Friedman received $202,859 in compensation from the

Company. This included $75,000 in fees earned or cash paid and $127,859 in stock awards. For

the fiscal year ended December 31, 2015, Defendant Friedman received $184,329 in compensation

from the Company. This included $75,500 in fees earned or cash paid and $109,329 in stock

awards. For the fiscal year ended December 31, 2014, Defendant Friedman received $289,597 in

compensation from the Company. This included $75,000 in retainer fees received in cash,

$107,776 in an annual reward of restricted stock units, $106,636 in a special award of restricted

stock units, and $185 in all other compensation.

       68.     The Company’s 2019 Proxy Statement stated the following about Defendant

Friedman:

       The Blackstone Group LP (investment and financial advisory firm): Senior Advisor
       (since 2012), Senior Managing Director (1999 – 2012), Chief Legal Officer (2003
       – 2010) and Chief Administrative Officer (2003 –2007); Simpson Thacher &
       Bartlett (legal services): Partner (1975 – 1999); Current Director: Axis Capital
       Holdings Ltd. (insurance and reinsurance) and Harrington Reinsurance Holdings
       Limited (chairman of the board) (reinsurance); Former Director: Orbitz Worldwide,
       Inc. (travel products and services), TRW Automotive Holdings Inc. (automobile
       systems, components and modules), Corp Group Banking S.A. (banking), FGIC



                                               22
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 23 of 138




       Corporation (insurance), Northwest Airlines, Inc. (airline), The India Fund, Inc.
       (closed end mutual fund), American Axle & Manufacturing, Inc. (automotive
       components), and Premcor Inc. (oil refining).

       Mr. Friedman has a unique combination of experience as a corporate lawyer and
       outside counsel to public companies and their boards on corporate governance and
       other legal matters, experience in financial and investment analysis as a senior
       officer of a leading investment firm, and experience as a current or former director
       of other public companies. Mr. Friedman draws on this experience to provide
       valuable guidance to our Board on our corporate governance, financial
       management, and legal and regulatory affairs.

       Defendant Hoffman

       69.    Defendant James E. Hoffman (“Hoffman”) has served as a Company director since

July 2011. According to the 2019 Proxy Statement, as of April 11, 2019, Defendant Hoffman

beneficially owned 106,889 shares of the Company’s common stock. Given that the price per share

of the Company’s common stock at the close of trading on April 11, 2019 was $8.40, Defendant

Hoffman owned approximately $897,867 worth of YRC stock.

       70.    For the fiscal year ended December 31, 2018, Defendant Hoffman received

$306,044 in compensation from the Company. This included $185,000 in fees earned or cash paid,

$120,557 in stock awards, and $487 in all other compensation. For the fiscal year ended December

31, 2017, Defendant Hoffman received $257,289 in compensation from the Company. This

included $125,000 in fees earned or cash paid and $132,289 in stock awards. For the fiscal year

ended December 31, 2016, Defendant Hoffman received $252,859 in compensation from the

Company. This included $125,000 in fees earned or cash paid and $127,859 in stock awards. For

the fiscal year ended December 31, 2015, Defendant Hoffman received $234,329 in compensation

from the Company. This included $125,000 in fees earned or cash paid and $109,329 in stock

awards. For the fiscal year ended December 31, 2014, Defendant Hoffman received $339,597 in

compensation from the Company. This included $125,000 in retainer fees received in cash,




                                               23
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 24 of 138




$107,776 in an annual reward of restricted stock units, $106,636 in a special award of restricted

stock units, and $185 in all other compensation.

         71.    The Company’s 2019 Proxy Statement stated the following about Defendant

Hoffman:

         Retired (since 2015); 2001 Development Corporation (commercial office property
         development and redevelopment services): Executive Manager (2008 – 2015);
         Alliant Energy Business Development: Executive Vice President; Alliant Energy
         Resources, a subsidiary of Alliant Energy Corporation (electric and natural gas
         services): President (1998 – 2005); IES Industries Inc. (predecessor to Alliant
         Energy Corporation): Executive Vice President (1996 – 1998); IES Utilities Inc.:
         Executive Vice President (1995 – 1996); MCI Communications: Chief Information
         Officer (1993 – 1995) and Senior Vice President (1990 – 1993); Telecom USA
         (telecommunications): Executive Vice President (1988 – 1990). Mr. Hoffman is
         also a past chairman of the board of the Iowa Health System, the largest health care
         provider in the state of Iowa.

         Mr. Hoffman’s executive leadership and restructuring and other board experience
         inform his counsel to the Board on the financial and operational issues we face and
         contribute to his effectiveness as our Board Chairman.

         Defendant Kneeland

         72.    Defendant Michael J. Kneeland (“Kneeland”) served as a Company director from

July 2011 until he stepped down on June 5, 2019. He also served as a member of the Compensation

Committee and the Governance Committee. According to the 2019 Proxy Statement, as of April

11, 2019, Defendant Kneeland beneficially owned 106,889 shares of the Company’s common

stock. Given that the price per share of the Company’s common stock at the close of trading on

April 11, 2019 was $8.40, Defendant Kneeland owned approximately $897,867 worth of YRC

stock.

         73.    For the fiscal year ended December 31, 2018, Defendant Kneeland received

$226,044 in compensation from the Company. This included $105,000 in fees earned or cash paid,

$120,557 in stock awards, and $487 in all other compensation. For the fiscal year ended December




                                                 24
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 25 of 138




31, 2017, Defendant Kneeland received $211,039 in compensation from the Company. This

included $78,750 in fees earned or cash paid and $132,289 in stock awards. For the fiscal year

ended December 31, 2016, Defendant Kneeland received $217,859 in compensation from the

Company. This included $90,000 in fees earned or cash paid and $127,859 in stock awards. For

the fiscal year ended December 31, 2015, Defendant Kneeland received $198,079 in compensation

from the Company. This included $88,750 in fees earned or cash paid and $109,329 in stock

awards. For the fiscal year ended December 31, 2014, Defendant Kneeland received $299,597 in

compensation from the Company. This included $85,000 in retainer fees received in cash,

$107,776 in an annual reward of restricted stock units, $106,636 in a special award of restricted

stock units, and $185 in all other compensation.

       74.     The Company’s 2019 Proxy Statement stated the following about Defendant

Kneeland:

       United Rentals, Inc. (equipment rental): President and Chief Executive Officer
       (since 2008), Interim Chief Executive Officer (2007 – 2008), Executive Vice
       President and Chief Operating Officer (2007), Executive Vice President –
       Operations (2003 – 2007), Regional Vice President (2000 – 2004), and District
       Manager (1998 – 2000); Current Director: United Rentals, Inc. (equipment rental)
       and Anticimex (private Swedish pest control company).

       Mr. Kneeland is experienced in a number of substantive areas affecting our
       Company, including logistics, information technology, real estate, risk
       management, human resources and public company oversight and governance,
       from his tenure at a large, publicly-held corporation. Mr. Kneeland draws on this
       experience to provide our Board with valuable perspectives on the operational and
       strategic issues we face.

       Defendant Nazemetz

       75.     Defendant Patricia M. Nazemetz (“Nazemetz”) has served as a Company director

since March 2015. She also serves as Chair of the Compensation Committee and as a member of

the Governance Committee. According to the 2019 Proxy Statement, as of April 11, 2019,

Defendant Nazemetz beneficially owned 68,351 shares of the Company’s common stock. Given


                                               25
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 26 of 138




that the price per share of the Company’s common stock at the close of trading on April 11, 2019

was $8.40, Defendant Nazemetz owned approximately $574,148 worth of YRC stock.

       76.    For the fiscal year ended December 31, 2018, Defendant Nazemetz received

$241,044 in compensation from the Company. This included $120,000 in fees earned or cash paid,

$120,557 in stock awards, and $487 in all other compensation. For the fiscal year ended December

31, 2017, Defendant Nazemetz received $218,539 in compensation from the Company. This

included $86,250 in fees earned or cash paid and $132,289 in stock awards. For the fiscal year

ended December 31, 2016, Defendant Nazemetz received $202,859 in compensation from the

Company. This included $75,000 in fees earned or cash paid and $127,859 in stock awards. For

the fiscal year ended December 31, 2015, Defendant Nazemetz received $165,579 in compensation

from the Company. This included $56,250 in fees earned or cash paid and $109,329 in stock

awards.

       77.    The Company’s 2019 Proxy Statement stated the following about Defendant

Nazemetz:

       NAZ DEC LLC (executive consulting firm): Principal and founder (since 2011);
       Xerox Corporation (document technology, services, software and supplies):
       Corporate Vice President and Chief Human Resources and Ethics Officer (2007 –
       2011), Chief Human Resources Officer (1999 – 2007), other key roles in the human
       resources department (1979 – 1999); Current Director: Sterling Bancorp (bank
       holding company for Sterling National Bank); Former Director: Astoria Financial
       Corporation (holding company for Astoria Bank) (2013 – 2017); WMS Industries,
       Inc. (casino gaming machines manufacturer) (2007 – 2013); Energy East
       Corporation (electricity and natural gas distributor) (2007 – 2008).

       Ms. Nazemetz’s notable career in all areas of human resources management,
       including succession planning, executive compensation, employee benefits and
       other areas, bring valuable skills and insight to the Board. Further, Ms. Nazemetz
       has extensive experience with public company boards as well as serving on
       numerous non-profit boards throughout her career.




                                              26
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 27 of 138




       Defendant Winestock

       78.     Defendant James F. Winestock (“Winestock”) has served as a Company director

since July 2011. He also serves as Chair of the Governance Committee. According to the 2019

Proxy Statement, as of April 11, 2019, Defendant Winestock beneficially owned 111,899 shares

of the Company’s common stock. Given that the price per share of the Company’s common stock

at the close of trading on April 11, 2019 was $8.40, Defendant Winestock owned approximately

$939,951 worth of YRC stock.

       79.     For the fiscal year ended December 31, 2018, Defendant Winestock received

$236,044 in compensation from the Company. This included $115,000 in fees earned or cash paid,

$120,557 in stock awards, and $487 in all other compensation. For the fiscal year ended December

31, 2017, Defendant Winestock received $217,289 in compensation from the Company. This

included $85,000 in fees earned or cash paid and $132,289 in stock awards. For the fiscal year

ended December 31, 2016, Defendant Winestock received $212,859 in compensation from the

Company. This included $85,000 in fees earned or cash paid and $127,859 in stock awards. For

the fiscal year ended December 31, 2015, Defendant Winestock received $194,329 in

compensation from the Company. This included $85,500 in fees earned or cash paid and $109,329

in stock awards. For the fiscal year ended December 31, 2014, Defendant Winestock received

$299,597 in compensation from the Company. This included $85,000 in retainer fees received in

cash, $107,776 in an annual reward of restricted stock units, $106,636 in a special award of

restricted stock units, and $185 in all other compensation.

       80.     The Company’s 2019 Proxy Statement stated the following about Defendant

Winestock:

       Retired (since 2009); United Parcel Service, Inc. (package delivery and freight
       transportation): Senior Vice President for U.S. Operations and Global Security



                                                27
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 28 of 138




       (2004 –2009), President and Chief Operating Officer, North Central Region (2000
       – 2004), President and Chief Operating Officer, Midwest Region (1998 – 2000),
       and various other positions (1969 – 1998); Current Director: FirstGroup plc (train
       and bus transportation); Former Manager: AMP Americas (CNG developers).

       Mr. Winestock draws on his knowledge of the transportation industry, gained from
       over 40 years of leadership experience at United Parcel Service, Inc., to provide our
       Board with valuable perspectives on the opportunities and challenges facing our
       industry and our operational, management and strategic issues.

               FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS

       81.     By reason of their positions as officers, directors, and/or fiduciaries of YRC and

because of their ability to control the business and corporate affairs of YRC, the Individual

Defendants owed YRC and its shareholders fiduciary obligations of trust, loyalty, good faith, and

due care, and were and are required to use their utmost ability to control and manage YRC in a

fair, just, honest, and equitable manner. The Individual Defendants were and are required to act in

furtherance of the best interests of YRC and its shareholders so as to benefit all shareholders

equally.

       82.     Each director and officer of the Company owes to YRC and its shareholders the

fiduciary duty to exercise good faith and diligence in the administration of the Company and in

the use and preservation of its property and assets and the highest obligations of fair dealing.

       83.     The Individual Defendants, because of their positions of control and authority as

directors and/or officers of YRC, were able to and did, directly and/or indirectly, exercise control

over the wrongful acts complained of herein.

       84.     To discharge their duties, the officers and directors of YRC were required to

exercise reasonable and prudent supervision over the management, policies, controls, and

operations of the Company.

       85.     Each Individual Defendant, by virtue of his or her position as a director and/or

officer, owed to the Company and to its shareholders the highest fiduciary duties of loyalty, good


                                                 28
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 29 of 138




faith, and the exercise of due care and diligence in the management and administration of the

affairs of the Company, as well as in the use and preservation of its property and assets. The

conduct of the Individual Defendants complained of herein involves a knowing and culpable

violation of their obligations as directors and officers of YRC, the absence of good faith on their

part, or a reckless disregard for their duties to the Company and its shareholders that the Individual

Defendants were aware or should have been aware posed a risk of serious injury to the Company.

The conduct of the Individual Defendants who were also officers and directors of the Company

has been ratified by the remaining Individual Defendants who collectively comprised YRC’s

Board at all relevant times.

       86.     As senior executive officers and directors of a publicly-traded company whose

common stock was registered with the SEC pursuant to the Exchange Act and traded on the

NASDAQ, the Individual Defendants had a duty to prevent and not to effect the dissemination of

inaccurate and untruthful information with respect to the Company’s financial condition,

performance, growth, operations, financial statements, business, products, management, earnings,

internal controls, and present and future business prospects, and had a duty to cause the Company

to disclose omissions of material fact in its regulatory filings with the SEC all those facts described

in this Complaint that it failed to disclose, so that the market price of the Company’s common

stock would be based upon truthful and accurate information.

       87.     To discharge their duties, the officers and directors of YRC were required to

exercise reasonable and prudent supervision over the management, policies, practices, and internal

controls of the Company. By virtue of such duties, the officers and directors of YRC were required

to, among other things:

               (a)     ensure that the Company was operated in a diligent, honest, and prudent




                                                  29
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 30 of 138




manner in accordance with the laws and regulations of Delaware, Kansas, and the United States,

and pursuant to YRC’s own Code of Business Conduct;

               (b)     conduct the affairs of the Company in an efficient, business-like manner so

as to make it possible to provide the highest quality performance of its business, to avoid wasting

the Company’s assets, and to maximize the value of the Company’s stock;

               (c)     remain informed as to how YRC conducted its operations, and, upon receipt

of notice or information of imprudent or unsound conditions or practices, to make reasonable

inquiry in connection therewith, and to take steps to correct such conditions or practices;

               (d)     establish and maintain systematic and accurate records and reports of the

business and internal affairs of YRC and procedures for the reporting of the business and internal

affairs to the Board and to periodically investigate, or cause independent investigation to be made

of, said reports and records;

               (e)     maintain and implement an adequate and functioning system of internal

legal, financial, and management controls, such that YRC’s operations would comply with all

applicable laws and YRC’s financial statements and regulatory filings filed with the SEC and

disseminated to the public and the Company’s shareholders would be accurate;

               (f)     exercise reasonable control and supervision over the public statements

made by the Company’s officers and employees and any other reports or information that the

Company was required by law to disseminate;

               (g)     refrain from unduly benefiting themselves and other Company insiders at

the expense of the Company; and

               (h)     examine and evaluate any reports of examinations, audits, or other financial

information concerning the financial affairs of the Company and to make full and accurate




                                                30
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 31 of 138




disclosure of all material facts concerning, inter alia, each of the subjects and duties set forth

above.

         88.   Each of the Individual Defendants further owed to YRC and the shareholders the

duty of loyalty requiring that each favor YRC’s interest and that of its shareholders over their own

while conducting the affairs of the Company and refrain from using their position, influence or

knowledge of the affairs of the Company to gain personal advantage.

         89.   At all times relevant hereto, the Individual Defendants were the agents of each other

and of YRC and were at all times acting within the course and scope of such agency.

         90.   Because of their advisory, executive, managerial, and directorial positions with

YRC, each of the Individual Defendants had access to adverse, non-public information about the

Company.

         91.   The Individual Defendants, because of their positions of control and authority, were

able to and did, directly or indirectly, exercise control over the wrongful acts complained of herein,

as well as the contents of the various public statements made by YRC.

         CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

         92.   In committing the wrongful acts alleged herein, the Individual Defendants have

pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

and conspired with one another in furtherance of their wrongdoing. The Individual Defendants

caused the Company to conceal the true facts as alleged herein. The Individual Defendants further

aided and abetted and/or assisted each other in breaching their respective duties.

         93.   The purpose and effect of the conspiracy, common enterprise, and common course

of conduct was, among other things, to facilitate and disguise the Individual Defendants’ violations

of law, including breaches of fiduciary duty, unjust enrichment, and waste of corporate assets.




                                                 31
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 32 of 138




       94.     The Individual Defendants accomplished their conspiracy, common enterprise, and

common course of conduct by causing the Company purposefully or recklessly to conceal material

facts, fail to correct such misrepresentations, and violate applicable laws. In furtherance of this

plan, conspiracy, and course of conduct, the Individual Defendants collectively and individually

took the actions set forth herein. Because the actions described herein occurred under the authority

of the Board, each of the Individual Defendants, who are directors of YRC, was a direct, necessary,

and substantial participant in the conspiracy, common enterprise, and common course of conduct

complained of herein.

       95.     Each of the Individual Defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein. In taking such actions to substantially assist the

commission of the wrongdoing complained of herein, each of the Individual Defendants acted with

actual or constructive knowledge of the primary wrongdoing, either took direct part in, or

substantially assisted the accomplishment of that wrongdoing, and was or should have been aware

of his or her overall contribution to and furtherance of the wrongdoing.

       96.     At all times relevant hereto, each of the Individual Defendants was the agent of

each of the other Individual Defendants and of YRC and was at all times acting within the course

and scope of such agency.

                                 YRC’S CODE OF CONDUCT

       97.     The Company’s Code of Business Conduct (the “Code of Conduct”) states that it

is “the core of our corporate legal compliance program and applies to all of us, including our

directors, officers, employees, representatives, agents, contractors, consultants, joint ventures, and

anyone acting on our behalf.”




                                                 32
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 33 of 138




       98.       The Code of Conduct “supports and articulates” YRC’s “core values and []

commitment to personal responsibility and a values-driven culture” which are “integral to [YRC’s]

business conduct. . .” The Code of Conduct outlines YRC’s core values, which include:

                Exceed customer expectations
                Value our people
                Work safely
                Demonstrate good citizenship
                Act with integrity
                Embrace teamwork

       99.       The Code of Conduct outlines the seriousness of violating it, stating in relevant

part: “[c]ompliance with this Code is both important and required. We take this seriously. We will

not authorize, tolerate or participate in any business practice that violates this Code or the laws or

regulations that apply to us.”

       100.      The Code of Conduct provides, as to “Keeping Accurate Records,” that:

       We rely on our financial records to produce reports to the Board, management,
       stakeholders, lenders, government agencies and the public. These records must
       accurately reflect our assets, liabilities, financial condition and performance.

       We must provide accurate and truthful information in all reports and records,
       including timekeeping records, trip logs, expense reports, business records,
       financial statements, and reports to lenders. If you are part of our Finance or
       Accounting organization, you have a special duty to ensure that our financial
       disclosures are full, fair, accurate, timely and understandable.

                                                ***

       All transactions must be recorded with care and honesty, and be supported by
       adequate documentation to permit review and audit.

       If you are unsure how to properly record a transaction, you should contact your
       supervisor.

       Each person at the Company – not just those in Finance – has a role in making sure
       that money is appropriately spent, our financial records are complete and accurate
       and internal controls are honored. To make sure that we get this right, the Company
       maintains a system of internal controls to reinforce our compliance with legal,
       accounting, tax and other regulatory requirements at every location in which we


                                                 33
Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 34 of 138




  operate. Stay in full compliance with our system of internal controls, and don’t
  hesitate to contact our Legal Department or Finance if you have any questions.

  We must never be involved in:

  •   Submitting false invoices or expense reports
  •   Forging or altering checks or misdirecting payments
  •   Unauthorized handling, or false or misleading reporting, of transactions
  •   Creating or manipulating financial information so as to artificially inflate,
      depress, distort or conceal financial results
  •   Intentionally misclassifying transactions between accounts, departments or
      accounting periods
  •   Failing to record transactions in the proper account or accounting period
  •   Keeping secret or special books, records or accounts
  •   Improperly overriding or working around our system of internal controls
  •   Improper or fraudulent interference with, coercion, manipulation or misleading
      of, internal or external auditors or the Audit & Ethics Committee

  101.   The Code of Conduct provides, as to “Transparency and Full Disclosure,” that:

  Transparency and full disclosure of our financial condition, operating results and
  significant risks and events are critical to our integrity and required by law. They
  depend upon the validity, accuracy and completeness of the information upon
  which our accounts, records and financial statements are based and the
  effectiveness of our internal accounting and disclosure controls. If you are involved
  in preparing, processing or recording such information, you must take
  responsibility for its accuracy and integrity. Our public communications, including
  filings with the SEC and communications with stakeholders, lenders and analysts,
  must be fair, accurate, timely, complete and understandable. If you are involved in
  our SEC reporting process, and especially if you are a senior officer in Finance or
  Accounting or a person with supervisory responsibilities for our public disclosure
  documents, you must act in furtherance of this requirement. In particular, you are
  required to be familiar and comply with all SEC disclosure rules and guidance and
  are prohibited from knowingly misrepresenting, omitting, or causing others to
  misrepresent or omit, material facts about us, or knowingly making any misleading
  statements, in our public disclosures or otherwise. If you have any of these
  responsibilities, you must strictly comply with all internal controls and procedures
  for preparing public disclosures. Finance and Accounting employees must record,
  classify and summarize all transactions in accordance with our internal control
  procedures, GAAP, and applicable securities laws and regulations. We must never
  create, or encourage others to create, records that are intended to mislead others or
  conceal improper activity or adverse results.

  102.   The Code of Conduct provides, as to “Insider Trading,” that:




                                           34
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 35 of 138




       Trading in our securities (common stock or public notes), or the securities of our
       publicly-traded Customers, suppliers, Business Partners or Transaction Parties,
       while in possession of material, nonpublic information about them or us, or
       disclosing that information to others for trading purposes, is against the law and a
       violation of this Code. See our Securities Trading and Disclosure Policy for a
       definition of material, nonpublic information and the laws and policies governing
       trading in our and others’ securities. Any person failing to comply with our
       Securities Trading and Disclosure Policy or insider trading laws will be subject to
       disciplinary action, including termination of employment or other business
       relationship, and can also be subject to civil and criminal liability.

       103.    The Code of Conduct provides, as to the Company’s compliance with its contracts,

that: “[i]f your work involves the performance of any Company contract, you must carefully avoid

any acts or omissions that could cause us to breach the contract. This means you should be familiar

with the contractual provisions applicable to your work. When in doubt, you should obtain

guidance from your supervisor.”

       104.    The Code of Conduct provides, as to the Company’s dealings with government

agencies, that: “[i]f your work involves government agencies or officials, you must be aware of,

and comply with, unique laws and regulations governing your actions. Conduct that is acceptable

in the private sector may result in harsh consequences such as fines, penalties, debarment,

suspension from competing for government contracts, and even criminal penalties.”

       105.    In violation of the Code of Conduct, the Individual Defendants conducted little, if

any, oversight over the Company’s internal controls over public reporting and of the Company’s

engagement in the Individual Defendants’ schemes to engage in the Reweighing Misconduct, to

issue materially false and misleading statements to the public, and to facilitate and disguise the

Individual Defendants’ violations of law, including breaches of fiduciary duty, waste of corporate

assets, unjust enrichment, and violations of Section 14(a) of the Exchange Act. Also in violation

of the Code of Conduct, the Individual Defendants failed to maintain the accuracy of the

Company’s records, reports, and other public disclosures, comply with laws and regulations,



                                                35
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 36 of 138




uphold contractual obligations with customers and the government, and properly report violations

of the Code of Conduct. Moreover, certain of the Individual Defendants engaged in insider sales

in violation of the Code of Conduct.

                      INDIVIDUAL DEFENDANTS’ MISCONDUCT

       Background

       106.    YRC is a holding company that, through its operating subsidiaries, offers its

customers a wide range of transportation services. The Company also offers expertise in

heavyweight shipments and flexible supply chain solutions to help its customers ship industrial,

commercial, and retail goods.

       107.    The Company’s reporting segments include YRC Freight, which focuses on longer

haul business opportunities with national, regional, and international services, and Regional

Transportation, which focuses on business opportunities in the regional and next-day delivery

markets and is comprised of USF Holland LLC, New Penn Motor Express LLC, and USF

Reddaway.

       108.    YRC Freight was the resulting entity of a March 2009 merger between Yellow

Transportation and Roadway Express. Prior to the merger, Yellow purchased Roadway in 2003

for approximately $966 million in cash and stock. From 2003 onwards, the two companies

operated as individual entities but shared certain corporate functions regarding “best practices.”

The two companies merged into YRC, Inc. in 2009 and operated as YRC Freight from at least

February 2012.

       109.    YRC Freight provides most of the Company’s revenue, and accounted for 63%-

64% of YRC’s overall consolidated operating revenue throughout the Relevant Period. The

Company reports its revenue primarily through weights per shipment and yield, i.e. revenue per

shipment.


                                               36
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 37 of 138




        110.    YRC derives a significant portion of its business from the U.S. government,

particularly from government agencies such as the DOD. The Company’s website states that YRC

“provides dedicated personnel who work exclusively to create and manage transportation and

logistics solutions that meet the needs of departments and agencies in the U.S. government.” YRC

has a dedicated Government Solutions team “of experienced transportation professionals [who

work] exclusively with the U.S. government to deliver confidence with transportation and logistics

services which meet your missions’ needs.”

        The Reweighing Misconduct

        111.    From September 2005 through at least October 2013, the Individual Defendants

caused YRC Freight, Roadway Express, and Yellow Transportation to engage in a fraudulent

scheme to use inflated cargo weights to deliberately overcharge its customers, including the DOD,

for freight services.

        112.    Generally, YRC Freight, Roadway Express, and Yellow Transportation, like other

freight carriers collected each shipment from their respective locations and eventually transferred

the shipment onto another vehicle in order to ship it to its ultimate destination. Each shipment

contained a bill of lading, which represented the customer’s and carrier’s mutual understanding of

information regarding the actual shipment, such as the shipment’s weight, time required for

delivery, and the shipment’s destination. The bill of lading included the carrier’s acknowledgment

of receipt of the shipment and included terms of delivery, and it was ultimately used to invoice the

customer. The cost of each shipment was determined by the weight and distance associated with

that shipment. Between picking up the shipment at its initial location and transferring the shipment

to the vehicle that would deliver it to its final location, the shipment and bill of lading would be

verified at the freight carrier’s terminal or warehouse. This process often involved reweighing the




                                                37
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 38 of 138




shipment. The shipment’s weight, as confirmed by a YRC Freight executive in an internal email,

“drives the price [the Company] charge[d] and invoice[d] the customer.”3

       113.    During this period, Roadway Express and Yellow Transportation, as part of an

effort to increase their revenue, would check the weight of each load of cargo that passed through

their respective freight terminals. As noted above, these companies’ revenue depended in large

part on the weight of shipments, and higher weight usually meant more revenue. If Roadway

Express and Yellow Transportation performed a “positive reweigh correction,” and the weight

verification, or “reweigh,” showed that a shipment was heavier than the stated weight, the

companies would typically receive more revenue as a result after correcting the weight.

       114.    By the same token, a “negative reweigh correction,” following a reweigh showing

that the shipment was lighter than stated, had previously typically resulted in a reduction in the

price of the shipment after correction and thus reduce the companies’ revenue.

       115.    Prior to September 2005, YRC Freight, Yellow Transportation, and Roadway

Express utilized the reweigh-verification process for both “positive” and “negative” reweighs.

Indeed, the accuracy of each carriers’ shipment weights implicated their integrity.

       116.    According to an internal Yellow Transportation email in October 2004 concerning

the potential false weight increases of shipments at one of its terminals during the reweigh process,

resulting overcharges “creates an integrity problem from Yellow with every affected customer.”

       117.    Another internal email from May 2005 reflected that Yellow Transportation

actually excluded negative reweigh corrections in internal tracking reports to avoid

“discourag[ing] anyone from doing the ‘right thing’ by [making] a negative revenue correction.”



3
 Facts alleged in this amended complaint regarding the Company’s internal emails and other
communications pertaining to the Reweighing Misconduct are, unless otherwise specified herein,
based on the allegations in the pleadings and other filings in the DOD Action.


                                                 38
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 39 of 138




       118.    Likewise, an internal email from Roadway Express in June 2005 reflected that it

was initially “opposed to using net numbers” when analyzing how reweigh corrections affected

shipment revenue “as it sends the wrong message to those responsible for [making] correction—

IE don’t [make] corrections in favor of the customer.” On August 22, 2005, Roadway Express

integrated new scales and tracking devices into its shipment operations as part of an effort to

streamline Roadway Express’ reweigh procedures. In connection with the streamlining efforts,

Roadway Express managers were informed that the upgrades to their weighing systems would

allow Roadway Express to “capture all positive and negative weight corrections regardless of the

weight difference.” The managers were also instructed that the “integrity of correction information

is critical in providing the customer with an accurate invoice and supporting documentation.”

       119.    Overall, the streamlined reweighing procedures resulted in more positive reweigh

corrections than negative corrections, leading to a “50% increase in revenue” for Roadway

Express.

       120.    On September 1, 2005, Keith Rawson (“Rawson”), then Senior Director for

Revenue Management for Yellow Roadway Enterprise Services, which was overseeing the

Roadway Express-Yellow Transportation merger, reported in an internal email that Roadway

Express had started “analyzing limits on negative reweighs,” and had concluded that eliminating

negative reweigh corrections was an “opportunity” that would collectively generate an additional

$2 million per month for Roadway Express and Yellow Transportation. Upon information and

belief, Rawson also served as YRC Freight’s Director of Safety from January 2007 through

October 2009, Roadway Enterprise’s Director of Quality Administration and Safety between April

2006 and January 2007, and he continued at the Company following the merger as a Director of

Procurement and Accounts Payable from April 2013 to December 2016.




                                                39
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 40 of 138




       121.    On or around September 13, 2005, Roadway Express largely ceased making

negative reweigh corrections, yet continued making positive reweigh corrections, i.e., correcting

weights only if the reweigh showed that the customers could be charged more. When negative

reweighs showed that customers should receive a credit or discounts, Roadway Express would not

correct the weight.

       122.    On September 19, 2005, Rawson noted that “Roadway had basically done this on

[its] own,” but he and executives at Yellow Transportation could take credit if “we consider

[eliminating negative reweigh corrections] a best practice and implement [it] at Yellow.”

       123.    On September 26, 2005, Joe Whitsel (“Whitsel”), Vice President for Revenue

Management at Yellow Roadway Enterprise Services, stated to Rawson via email that “[w]e need

to make [eliminating negative reweigh corrections] happen – I need the numbers to make [our]

synergy goal for the year.” Rawson responded to Whitsel via email on September 29, 2005, stating

that eliminating negative reweigh corrections would cause Yellow Transportation to “retain

approximately $6 million per year.” This information was forwarded to Todd Hacker (“Hacker”),

the Senior Vice President for Finance & Administration at Yellow Transportation, who stated that

the information in Rawson’s email would be discussed with Defendant Welch, Yellow

Transportation’s CEO and President at the time. Upon information and belief, Whitsel served as

YRC’s Vice President Cash Management/Finance Shared Services between January 2010 and

January 2017 at the Company’s headquarters, and previously served as Vice President Revenue

Management/Vice President Business Integration between September 1999 and January 2010, and

Hacker served in various leadership positions at YRC, including as VP Investor Relations and

Treasurer between February 2007 and December 2007.




                                               40
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 41 of 138




       124.    On October 3, 2005, Dean Frye (“Frye”), a senior manager at Roadway Express,

sent a widely distributed internal email noting the implementation of a policy change which

“eliminate[d] the automated issuance of negative weight corrections,” and that, with a few

exceptions, “[n]egative weight corrections will no longer be [made].”

       125.    Also on October 3, 2005, Whitsel informed Mike Smid (“Smid”), the President and

CEO of Roadway Express that “we are recommending that Yellow follow Roadway’s lead and

implement the elimination of the negative revenue adjustments.” Smid expressed uncertainty about

implementing a total elimination of negative reweigh corrections, stating that there was “a right

number in order to give our [reweigh] program some credibility.” Upon information and belief,

Smid served as the CEO and President of YRC National Transportation—now known as YRC

Freight, between 2007 and 2009, as Chief Operations Officer between 2009 and July 2011 at the

Company’s headquarters, and held other positions at Yellow Transportation between 1985 and

2004, and purportedly identified more than $350 million per year in potential “synergies” that

could result from the merger between Roadway Express and Yellow Transportation. In response

to Smid’s concerns, Rawson identified different scenarios that could trigger partial disclosures to

customers and reported his conclusions to Whitsel in an email that maintained that in order to

reduce negative reweigh corrections by 50%, the Company could “only process a weight

correction if the weight changes by more than 70%.” Rawson additionally mentioned that the

Company could instead set a dollar threshold of $800, whereby if a shipment’s weight reduced

revenue by $799 or less, the Company would not credit or disclose the discrepancy to the customer.

       126.    At an industry meeting on or about October 24, 2005, Hugh Gaynor (“Gaynor”), a

Revenue Management executive at Yellow Transportation, discussed negative reweigh correction

policies with other freight company executives. Subsequently, Gaynor reported that almost all of




                                                41
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 42 of 138




the freight companies he received input from “believed that [not making negative reweigh

corrections] was a breach of faith with their consumers and undermined the integrity of the

program.”

       127.    After contemplating different possibilities, Rawson recommended, “if we are going

to do it, let’s go all the way.” Rawson reasoned that it would be “just as difficult to explain the

difference in the positive and negative tolerance vs. saying we don’t have one,” and that if a

customer found out that the Company did not make negative reweigh corrections, then “[the

Company is] probably going to end up waiving [the extra cost] anyway[,]” i.e. when a customer

became privy to YRC Freight’s reweigh practices, the carriers would probably need to implement

negative reweigh corrections as to that customer to avoid losing business.

       128.    On October 27, 2005, Rawson provided these recommendations to Whitsel, and

stated to Whitsel that YRC Freight “could see $10–20 million in annualized revenue from a best

practice weight correction program.” Rawson also noted that Roadway Express was generating an

additional $1.5 million per month in revenue as a result of eliminating negative reweigh

corrections, and that Yellow Transportation could generate an additional $500,000 in “revenue

retained per month,” by implementing similar practices.

       129.    The next month, on November 2, 2005, Whitsel informed another Yellow Roadway

Enterprise Services executive that, in addition to Roadway Express, two other freight companies

were not “entering negative weight corrections.”

       130.    On January 5, 2006, Rawson and Whitsel submitted a formal work request ordering

Yellow Transportation to “eliminate the negative reweigh adjustments” in order to “add [about]

$500,000 per month to top and bottom line (revenue and profit).”




                                                42
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 43 of 138




       131.    Ultimately, Yellow Transportation followed suit on or around February 27, 2006,

and ceased making negative reweigh corrections under the direction and authorization of

Defendant Welch and other executives at Yellow Transportation.

       132.    In a March 1, 2006 email responding to questions from Yellow Transportation

employees, Gaynor stated that Roadway Express had not been making negative reweigh

corrections for six months, and that “Yellow Senior Management [including Defendant Welch]

has decided to follow suit and not process negative adjustments.” Gaynor, moreover, noted that

“[t]his information is for your use only and should not be communicated outside of our team.”

       133.    Yellow Transportation, like Roadway Express, saw immediate results after

implementing its new reweigh policy, as evidenced by an internal presentation from June 15, 2006

reflecting that Yellow Transportation had achieved great success decreasing or eliminating “the

number of [reweigh corrections] that result in a negative reweigh change.”

       134.    In an internal email sent on January 4, 2007, Gaynor stated that “[Yellow

Transportation] need[s] to actively promote the reweigh program.” On January 16, 2007, Gaynor

sent another email instructing Yellow Transportation employees to “push the weight revenue and

number of reweighs as well … do not forget to push the reweighs.” In the same email, Gaynor

stated that Yellow Transportation’s revenue figures were “horrible.”

       135.    On January 23, 2007, one of Whitsel’s colleagues informed Whitsel that Yellow

Transportation was making “very few” negative reweigh corrections.

       136.    Specifically, according to the DOD Action, between November 13, 2006 and

January 20, 2007, Yellow Transportation made 75,324 positive reweigh corrections and only 42

negative reweigh corrections, out of over 1.5 million invoices. See Exhibit B at 18.




                                                43
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 44 of 138




       137.    In September 2007, Gaynor conducted a second informal industry survey with

freight company executives on the subject of reweigh policies. In stark contrast to YRC Freight,

each of the 12 freight companies Gaynor received input from disclosed that they did make negative

reweigh corrections. Nevertheless, YRC Freight, Yellow Transportation, and Roadway Express

proceeded to surreptitiously implement reweigh corrections only when it benefited them, not the

customers.

       138.    According to an internal email dated November 20, 2007, as a result of Yellow

Transportation’s $2 million investment in new scales that year, certain company terminals showed

“a significant improvement in reweigh revenue” compared to November 2006. Still, there were

also terminals that were “flat or even show[ing] decreases in reweigh revenue.” Because Yellow

Transportation found this “completely unacceptable,” as the company aspired to “realize the

expected revenue increase” following its investment in new scales, Yellow Transportation

instructed its managers to “actively monitor the reweigh activity at their terminals” and to “hold

their teams responsible for weighing freight and using the equipment provided to ensure we are

properly compensated for every shipment we haul.”

       139.    On November 21, 2007, Gaynor forwarded the November 20, 2007 email to other

employees throughout Yellow Transportation and instructed those employees “not to discuss it

with anyone outside our team.” Gaynor also instructed managers to “[d]o whatever you can to

shine a spotlight on the reweigh results in your terminal.”

       140.    In spite of Roadway Express’s, Yellow Transportation’s, and YRC’s purported

concerns about credibility and integrity, the Individual Defendants continued their scheme,

knowing full well that such practices were illegal and appropriately avoided by other companies

in the industry.




                                                44
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 45 of 138




       The DOD Action

       141.    As a result of the Reweighing Misconduct, from at least September 2005 through

October 2013, Roadway Express, Yellow Transportation, and YRC Freight knowingly

overcharged their customers, including the DOD, and submitted thousands of false claims to the

DOD that used inflated weights to overcharge the government. See Exhibit C.4 The invoices

submitted to the DOD falsely represented shipment weights to be higher than the actual weights

measured and led to inflated charges.

       142.    When soliciting business from the DOD, the management of Roadway Express and

Yellow Transportation falsely promised that they would comply with applicable rules and that they

would, in some instances, correct discrepancies in billed weights revealed through a reweigh. Such

false promises were made in the tenders for freight services submitted by the two companies to the

DOD. These tenders were governed by the Freight Traffic Unified Rules Publication (the

“MFTRP”), a rules book issued and periodically updated by the Military Surface Deployment and

Distribution Command (the “SDDC”).

       143.    The SDDC oversees transportation needs for various branches of the DOD, and it

establishes common standards for tenders of service for freight business by way of the MFTRP.

When submitting tenders of service to the SDDC, if a freight carrier does not cite the MFTRP as

the only set of rules governing the transaction, the SDDC may designate the tender as improper.

The MFTRP also requires freight carriers to have proof of delivery, such as a bill of lading, with

each of their shipments.




4
 Attached hereto as Exhibit C is a list of 200 samples of over 13,000 false claims billed to the
DOD by YRC Freight, Yellow Transportation, and Roadway Express between 2010 and 2012.


                                               45
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 46 of 138




       144.    The January 4, 2004 MFTRP issued by the SDDC stated that if “a carrier

independently performs a shipment weight verification and discovers a discrepancy between the

verified weight and the weight shown on the [bill of lading], it is the carrier’s responsibility to

obtain a [bill of lading] correction notice from the origin [transportation office].”

       145.    The January 4, 2004 MFTRP remained in effect until March 1, 2009, when it was

replaced by an updated MFTRP, which stated that a freight carrier must provide the DOD with

notice and weight tickets if a “revised shipping weight varie[d] by more than 10 percent of the

estimate of the shipping activity.” The MFTRP as of March 1, 2009 also required freight carriers

to adhere to the “common law implied covenant of acting in good faith and fair dealing.”

       146.    The MFTRP was again revised on July 31, 2013. The revised rules as of that date

stated that if a weight discrepancy “caused an increase or decrease to the total shipment cost from

the original [bill of lading],” the freight carrier must request a correction notice from the DOD.

This MFTRP repeated the statements made in the previous MFTRP iteration requiring freight

carriers to adhere to common law standards of “good faith and fair dealing.”

       147.    Moreover, contracts entered into in 2006 between the DOD and Yellow

Transportation and Roadway Express required the two companies “to immediately notify the

Contracting Officer and request instructions for disposition of the overpayment” upon learning of

DOD overpayment on an invoice. These contracts also authorized Roadway Express and Yellow

Transportation to “reweigh a shipment at any time prior to delivery” and stated that if the weight

of any reweighed shipment varied by more than 10% from its original weight, Roadway Express

and Yellow Transportation “must notify [the DOD] by the next business day of the new weight.”

       148.    Instead of complying with the MFTRP and their contracts with the DOD, Roadway

Express and Yellow Transportation, by way of the inflated charges made on the invoices they




                                                 46
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 47 of 138




provided to the DOD, submitted approximately 70,000 false claims to the DOD between

September 2005 and October 2013, knowingly concealing and avoiding their obligations to return

payment. Roadway Express and Yellow Transportation made certain that the DOD and its other

customers would unknowingly overpay for shipments by not making negative reweigh corrections

despite knowing that the corrections were warranted.5

        149.    In November 2008, the DOD Action was initially filed as a qui tam lawsuit under

seal by Hannum, a supervisor at Roadway Express’ Tonawanda, New York facility, on behalf of

himself and the U.S.

        150.    In the DOD Action, Hannum alleged that he has personal knowledge of the

Reweighing Misconduct, and the procedures the Individual Defendants had put into place and/or

maintained, as described herein, in order to enable the Reweighing Misconduct. See Exhibit A.

Hannum worked for years as a Weights and Inspection (“W&I”) supervisor at Roadway Express,

and subsequently at YRC Freight. Hannum currently works as a supervisor at one of the

Company’s freight terminals, where freight is scaled and weighed.

        151.    Specifically, Hannum alleged that the Company consistently charged its customers,

including the DOD, the General Services Administration, and other government entities, for

shipments that the Company knew weighed less than the weights for which the Company charged

its customers. See id. at 2.

        152.    For example, Hannum described government shipments from Dover Air Force

Base and Travis Air Force Base that were handled by Roadway Express. See id. at 8. Hannum

alleged that after weighing these shipments, Roadway Express determined that the shipments




5
 Attached hereto as Exhibits D, E and F are lists of tenders submitted to the SDDC between 2005
and 2014 by Roadway Express, Yellow Transportation, and YRC, respectively.


                                               47
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 48 of 138




weighed less than the stated weights on the shipments’ bills of lading. See id. Yet, Roadway

Express charged the government for the higher weights that were stated on the bills of lading

despite knowing that the shipments, in fact, weighed less. See id.

       153.    The DOD Action further alleges that the DOD overpaid millions of dollars for

freight shipping as a result of the Reweighing Misconduct, and seeks civil penalties of $385–770

million, as well as treble damages under the FCA from YRC Freight, Yellow Transportation, and

Roadway Express.

       154.    The FCA imposes liability on persons who, and companies that, defraud

government programs. Specifically, the FCA provides that any person who knowingly makes,

submits, or causes false or fraudulent claims for federal funds is liable to the U.S. Government for

civil penalties and damages. 31 U.S.C. § 3729(a)(1) (through May 19, 2009) and 31 U.S.C. §

3729(a)(1)(A). The FCA further establishes liability for any person who knowingly makes, uses,

or causes false records or statements material to false or fraudulent claims for federal funds. 31

U.S.C. § 3729(a)(1)(B).

       155.    For conduct that occurred prior to May 20, 2009, the FCA establishes liability for

any person who knowingly makes, uses, or causes a false record or statement to conceal, avoid, or

decrease an obligation to pay or transmit money to the federal government. 31 U.S.C. § 3729(a)(7)

(through May 19, 2009). For conduct that occurred between May 19, 2009 and the present, the

FCA establishes liability for any person who knowingly makes, uses, or causes a false record or

statement material to an obligation to pay or transmit money to the government, or any person who

knowingly conceals or knowingly and improperly avoids or decreases an obligation to pay or

transmit money to the government. 31 U.S.C. § 3729(a)(1)(G).




                                                48
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 49 of 138




       156.   Following the 2009 merger between Roadway Express and Yellow Transportation,

YRC Freight continued to systematically engage in a practice of suppressing negative reweigh

corrections for its DOD shipments until at least October 2013. See Exhibit F. This fraudulent

practice also extended to the Company’s other customers.

       157.   Evidence obtained through the DOD Action reveals that YRC Freight, Roadway

Express, and Yellow Transportation knew that their reweigh practices were fraudulent and that

they were utilizing a policy of overcharging customers by voiding negative reweigh results.

       158.   Moreover, YRC Freight, Roadway Express, and Yellow Transportation took steps

to deliberately conceal evidence of the Reweighing Misconduct.

       159.   Between September 2005 and June 2010, YRC Freight, Roadway Express, and

Yellow Transportation did not keep a record of the negative reweigh corrections they

systematically cancelled, and from at least June 2009 through June 2010, they concealed evidence

of their misconduct by programming their computer systems so negative reweigh results would

not register. Upon information and belief, Yellow Transportation’s systems were reprogrammed

at some point in 2006 to conform to Roadway Express’s fraudulent practice of ignoring negative

reweigh corrections, both upward and downward, if such corrections were less than approximately

30-40 pounds. The new system was put into play at the behest of executives at Yellow

Transportation, Roadway Express, and their parent company, YRC. Roadway Express had been

implementing such practices from as early as 2004.

       160.   YRC Freight’s computer system, for instance, automatically rejected negative

reweigh inputs and recorded the reason for such rejections as “CAN NOT FIND EMPLOYEE

NUMBER,” despite the fact that “NEGATIVE WEIGHT CORRECTION PROHIBITED” was a

possible error code that YRC Freight’s computer system listed and was capable of recording.




                                               49
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 50 of 138




       161.    On March 17, 2009, Don Geisler (“Geisler”), a YRC Freight business development

executive, reported to Whitsel via email six instances of negative reweigh corrections, stating that

he “noticed that we are passing along changes in favor of the customer … when the weight is

corrected to a lesser [number] and the corrected revenue results in a lower charge, the savings is

passed along to the customer.” Geisler further stated that he “thought we had blocked that as part

of the ‘best practice’ synergy work.”

       162.    Whitsel subsequently forwarded Geisler’s email to other YRC Freight employees,

stating that he “thought we had stopped negative corrections as part of synergies.”

       163.    In response to Geisler’s email, James Faas (“Faas”), the Company’s Director of

W&I, stated that for two of the six instances of negative reweigh corrections reported by Geisler,

YRC Freight “had an agreement on [sic] to cut back if the weight was found to be lower.” Faas

stated that the customers who had ordered those two shipments had been informed by former YRC

Freight employees that “YRC was cheating them, so the deal was made to retain to [sic] the

business.”

       The DOJ Investigation, and Continuation of the Reweighing Misconduct

       164.    In or around 2009, the DOJ began investigating the Company in connection with

the DOD shipments that the Company had handled. As the Company admits, the DOJ engaged in

“extensive pre-filing discovery” in connection with a CID issued by the DOJ. See Memorandum

in Support of Motion to Dismiss, United States ex rel. Hannum v. YRC Freight, Inc.; Roadway

Express, Inc.; and Yellow Transportation, Inc., Civil Action No. 08-cv-0811 (W.D.N.Y.) (Dkt.

No. 83-1 at 5). In contrast to administrative subpoenas, CIDs allow government entities, such as

the DOJ, to make legally-enforceable requests for documents as well as written and oral testimony

from third parties.




                                                50
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 51 of 138




       165.    During this time, the DOJ took deposition testimony and interviewed at least 32

witnesses, including Defendant Welch, and other current or former Company employees who

worked at the Company’s headquarters in Overland Park, Kansas or offices in Ohio, Florida,

Illinois, Michigan, Indiana, New York, and Washington D.C., including Rawson, Gaynor, Smid,

Frye, Hacker, Faas, Rick Sheafer, a YRC Freight Director of Quality, and Doug Neiger, a YRC

Freight Director of Risk Management. The DOJ also sought and obtained “hundreds of thousands

of pages” of documents from the Company relating to DOD shipments for which the DOD was

overcharged as a result of the Reweighing Misconduct.

       166.    In connection with the DOJ Investigation, beginning in 2009 and extending

throughout the Relevant Period, the DOJ interacted with the Company through numerous

meetings, presentations, and negotiations, some of which were settlement negotiations. During this

same period, the Company retained Dentons US LLP as outside counsel, the U.S. branch of

Dentons, the largest law firm in the world by number of attorneys.

       167.    Despite the DOJ Investigation, the Company continued to engage in the

Reweighing Misconduct, as evidenced by internal emails and discussions between YRC

employees during this period. The Company produced hundreds of thousands of documents in

connection with the investigation, but additionally failed to maintain vital records and actively

concealed records through its programmed computer systems, complicating the DOJ Investigation.

An internal email from March 3, 2010 maintained that YRC Freight’s computer systems remained

programed to “check to see if the reweigh information is negative” and “if so the system will delete

all negative reweigh information.”

       168.    It was no secret that the Company’s reweigh practices represented a substantial

breach of trust between the Company’s customers and placed the business operations of YRC




                                                51
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 52 of 138




Freight, Yellow Transportation, and Roadway Express at risk. As established above, if customers

were to find out, the carriers would and in fact did make exceptions for customers who realized

the Individual Defendants’ scheme in order to preserve that customer’s business. The Reweighing

Misconduct presented a known and actualized threat to each carrier’s customers, including DOD

officials, who were not aware that the government was being systematically and continuously

overcharged for shipments.

        169.    On April 7, 2011, a YRC Freight manager stated in an internal email sent after a

“talk about integrity this morning,” that “perhaps we need to revisit the negative weight correction

logic.” Another YRC Freight employee responded to the email, stating that YRC Freight’s

negative reweigh correction policy “has been previously discussed and the decision was made to

leave it [the] way that it is currently.”

        170.    On October 4, 2011, in response to an internal query as to whether negative reweigh

corrections counted against a freight terminal’s revenue, a YRC Freight employee stated via email

that “the customer does not receive a lowered invoice,” and that “negative scans never change the

mainframe data.” A YRC Freight manager further added, “for now we do not systematically

[make] negative [reweigh] corrections,” but “at some point we may to add further credibility to

our process.”

        171.    Also during this period, a number of current and former YRC employees, cited in

the Securities Class Action as confidential witnesses, were aware of and personally witnessed

practices that formed part of the Reweighing Misconduct.

        172.    Several of these former employees were W&I Coordinators and Managers at

various Company freight terminals, and were responsible for overseeing the terminal workers who

reweighed shipments. One of these employees, a former W&I Manager identified in the Securities




                                                52
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 53 of 138




Class Action as “CW 1,” claimed that Company employees were “routinely chastised” for making

reweigh corrections that benefited YRC’s customers. CW 1 further disclosed that during a

November 2013 Company meeting, CW 1 voiced concerns about the Reweighing Misconduct to

Defendant Welch, who was in attendance at the meeting. Defendant Welch did not respond to

these concerns.

        173.    One former W&I Coordinator, identified in the Securities Class Action as “CW 2,”

worked at the Company’s Illinois terminal from August 2015 through March 2018, also stated that

the Company specifically trained its employees to target larger customers such as Sears, Roebuck

and Company, Wal-Mart Inc., and General Mills, Inc., which were less likely to detect overcharges

stemming from the Company’s failure to make negative reweigh corrections. CW 2 confirmed that

the Company’s employees regularly overcharged customers “multiple times a day” and maintained

that the Company had “cheat codes” to utilize when customers challenged the weight or charge of

a particular shipment. The cheat codes were used to “make-up the [revenue] loss another way.”

Moreover, according to CW 2, YRC’s employees were trained to manipulate the manner in which

photos were taken in order to double bill shipments. CW 2 reported to Paul Stegall (“Stegall”),

who, upon information and belief, serves as a current W&I Manager at the Company’s Akron,

Ohio location. CW 2 ultimately left the Company in 2018 as a result of the Company’s improper

billing policies.

        174.    Another Former W&I Coordinator, identified in the Securities Class Action as “CW

3,” worked at the Company’s Laredo, Texas terminal between May 2012 and April 2015, and was

responsible for addressing customer issues relating to freight measurements and weights. CW 3

maintained that Company employees frequently blocked negative reweigh corrections for




                                               53
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 54 of 138




customers such as Toyota Motor Corporation and Ford Motor Company, and would often charge

customers for the price of a full container when a container was only partially full.

       175.     A former W&I Coordinator and Operations Supervisor, identified in the Securities

Class Action as “CW 4,” who worked at multiple Company freight terminals between 2008 and

2017, claimed that Company employees were instructed to conduct reweighs as often as possible,

and received $25 Home Depot gift cards for every 30 reweighs they made. CW 4 confirmed that

the Reweighing Misconduct was ongoing during CW 4’s tenure at the Company, and claimed that

terminal workers frequently forged reweigh results in order to receive the aforementioned rewards.

CW 4 also reported to Stegall, who reported up the chain to Faas and YRC’s corporate office, and

claimed to have objected to improper billing practices CW 4 observed. CW 4 noted that the

practices were “SOP” or “standard operating procedure” at the Company and further stated that “it

was not SOP to cut weight back…it was a money grab.” CW 4, whose responsibilities included

investigating customer overcharge claims, stated that the response directive to these claims were

to “stay your ground, [and] unless the evidence is overwhelming,” refrain from crediting the

customer. CW 4 maintained that YRC’s account managers knew that the Company was engaging

in the Reweighing Misconduct, and that customer complaints were sometimes completely ignored.

CW 4 further claimed that Gaynor addressed the topic of negative reweighs with employees on a

weekly basis.

       176.     One former employee, a former Operations Manager identified in the Securities

Class Action as “CW 5,” worked for the Company from 2005 through 2012, and was responsible

for overseeing dock workers at a Company freight terminal. CW 5 personally witnessed improper

billing practices arising out of the Reweighing Misconduct, including forklift operators being




                                                54
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 55 of 138




instructed to add extra weight to a shipment in order to turn a negative correction into a positive

correction.

       177.    CW 5 further claimed that the Reweighing Misconduct has continued for many

years since 2012, according to conversations between the former Operations Manager and current

YRC employees.

       178.    Another former employee, a former W&I Inspection Coordinator identified in the

Securities Class Action as “CW 6,” worked at Company freight terminals between 2008 and 2010,

and also observed Company employees being pressured by the Company’s leadership to block

negative reweigh corrections. Specifically, CW 6 maintained that Rawson addressed the topic of

negative reweighs with employees during weekly telephone conferences, and frequently inquired

into the revenue that was generated as a result of the Reweighing Misconduct.

       179.    CW 6 also noted that beginning at least in 2008, weight data obtained via scales

mounted on Company forklifts was routed through an internal database, which was accessible by

Company management.

       180.    CW 6 further maintained that the Company had a “hit list” of major companies,

including Wal-Mart Inc. and The Home Depot, Inc, which were thought to be easy targets for the

Reweighing Misconduct.

       181.    According to CW 6, CW 6 often made verbal complaints to Company managers

about the practices arising out of the Reweighing Misconduct.

       182.    Notwithstanding the concerns of Company employees described herein, the

Company continued to engage in the Reweighing Misconduct. Indeed, the Company admitted the

existence of these practices, further indicating that the Individual Defendants would have been

aware of the Reweighing Misconduct as well. In a memorandum the Company filed on February




                                                55
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 56 of 138




12, 2019 in connection with the DOD Action, the Company stated that “the Government never

once refused to make a payment to any of the Defendants despite its express knowledge of the

weight correction process at issue,” and that “[t]he Government, with knowledge of the

Defendants’ position that it was not required to process negative reweighs, had specific

administrative, regulatory and legal remedies to stop payments.” Memorandum in Support of

Motion to Dismiss, United States ex rel. Hannum v. Roadway Express, Inc. et al (Dkt. No. 83-10)

at 9–10. The Company also stated that “[t]he Government has been on notice since November 3,

2008 that the Defendants’ interpretation of the [MFTRP] allowed them to decide on their own

whether to reweigh the freight and to charge for differences between the weight on the bill of

lading and the reweighed amount.” Id. at 15–16. Moreover, the Company further disclosed that

the DOD made payments to the Company through at least 2013, and asserted, “[t]he same is true

for subsequent tender awards and contract extensions, or new contracts/subcontracts, that were

issued with simultaneous knowledge that the Defendants were not processing negative reweighs.”

See id. at 9.

        The Individual Defendants’ Duty to Disclose

        183.    Under applicable SEC rules and regulations, public companies, such as YRC, are

required to file financial statements that are prepared in accordance with GAAP. Financial

statements that are not in compliance with GAAP are presumed misleading by the SEC.

        184.    The SEC recognizes the Financial Accounting Standards Board (“FASB”), as the

authoritative source for GAAP. The FASB publishes GAAP in the Accounting Standards

Codification (the “ASC”).




                                              56
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 57 of 138




       185.    ASC 450, Contingencies, provides the standards for disclosing loss and gain

contingencies. ASC 450 lists several examples of loss contingencies, including “[a]ctual or

possible claims and assessments,” and “[p]ending or threatened litigation.” ASC 450-20.

       186.    The ASC further provides that a loss contingency must be disclosed if the

contingency is reasonably possible, or “more than remote but less than likely.” ASC 450-20-50.

       187.    As such, under ASC 450, the Individual Defendants had a duty to disclose the DOJ

Investigation, because, due to the extensive nature of the investigation, and the nearly ten-year

period over which the investigation took place, the Individual Defendants must have been aware

that the investigation constituted a reasonably possible threat of litigation.

       188.    Moreover, FASB Concepts Statement No. 5 provides that, for financial statements

to be in accordance with GAAP, the revenue listed in such statements must be both earned and

realized. See FASB Concepts Statement No. 5, Recognition and Measurement in Financial

Statements of Business Enterprises (2008) at 3. For revenue to be earned, a company must

accomplish the task it was contracted to perform to be entitled to payment, and for revenue to be

realized, the revenue must be in the form of cash or claims to cash received in exchange for services

performed. See id. at 21–22.

       189.    The revenue generated through the Reweighing Misconduct was not earned,

because that revenue was obtained fraudulently by overcharging the Company’s customers. Thus,

the Company was not entitled to payment for the overcharged amounts. The revenue generated

through the Reweighing Misconduct instead should have been recorded as a liability or reserve.

       190.    As such, the Individual Defendants caused YRC’s financial statements to be in

violation of GAAP during the Relevant Period because they materially overstated the Company’s




                                                  57
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 58 of 138




revenue and understated the Company’s losses by including illicit revenue generated through the

Reweighing Misconduct.

       191.   SEC Regulation S-K imposes certain affirmative disclosure requirements on public

companies with respect to their finances and operations. Specifically, Item 303 of Regulation S-K

requires that all Form 10-Qs and 10-Ks filed with the SEC include a “Management’s discussion

and Analysis of Financial Condition and Results of Operations” (“MD&A”) section. Item

303(a)(3) provides that the MD&A section must:

       Describe any unusual or infrequent events or transactions or any significant
       economic changes that materially affected the amount of reported income from
       continuing operations and, in each case, indicate the extent to which income was
       so affected. In addition, describe any other significant components of revenues or
       expenses that, in the registrant’s judgment, should be described in order to
       understand the registrant’s results of operations.

       Describe any known trends or uncertainties that have had or that the registrant
       reasonably expects will have a material favorable or unfavorable impact on net
       sales or revenues or income from continuing operations. If the registrant knows of
       events that will cause a material change in the relationship between costs and
       revenues (such as known future increases in costs of labor or materials or price
       increases or inventory adjustments), the change in the relationship shall be
       disclosed.
       192.   As such, the Individual Defendants had a duty under Item 303 of Regulation S-K

to disclose the Reweighing Misconduct and the DOJ Investigation because the Reweighing

Misconduct and the DOJ Investigation constituted (i) unusual transactions or significant economic

changes materially affecting the Company’s reporting income, and (ii) known trends or

uncertainties that have had or should be reasonably expected to have a material impact on the

Company’s revenue or income.




                                               58
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 59 of 138




        False and Misleading Statements

        March 10, 2014 Form 10-K

        193.    On March 10, 2014, the Company filed an annual report on Form 10-K with the

SEC for the fourth fiscal quarter and year ended December 31, 2013 (the “2013 10-K”), signed by

Defendants Welch, Pierson, Fisher, Bromark, Carty, Doheny, Friedman, Hoffman, Kneeland, and

Winestock.

        194.    Attached to the 2013 10-K were certifications pursuant to Rule 13a-14(a) and 15d-

14(a) under the Exchange Act and the Sarbanes-Oxley Act of 2002 (“SOX”) signed by Defendants

Welch and Pierson, attesting to the accuracy of the 2013 10-K.

        195.    The 2013 10-K noted Company policies on revenue reserves and revenue

recognition, YRC Freight’s responsibility to its customers for proper shipment, and YRC’s

identification of incorrect prices, stating, in relevant part:

        Revenue Reserves

        We consider our policies regarding revenue-related reserves as critical based on
        their significance in evaluating our financial performance by management and
        investors. We have an extensive system that allows us to accurately capture, record
        and control all relevant information necessary to effectively manage our revenue
        reserves.

        In addition, YRC Freight and Regional Transportation recognize revenue on a gross
        basis because they are the primary obligors even when other transportation service
        providers are used who act on their behalf. YRC Freight and Regional
        Transportation remain responsible to their customers for complete and proper
        shipment, including the risk of physical loss or damage of the goods and cargo
        claims issues. Management believes these policies most accurately reflect revenue
        as earned. Our revenue-related reserves involve three primary estimates: shipments
        in transit, rerate reserves and uncollectible accounts.

        Shipments in Transit

        We assign pricing to bills of lading at the time of shipment based primarily on the
        weight, general classification of the product, the shipping destination and individual
        customer discounts. This process is referred to as rating. For shipments in transit,
        YRC Freight and Regional Transportation record revenue based on the percentage


                                                   59
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 60 of 138




       of service completed as of the period end and accrue delivery costs as incurred. The
       percentage of service completed for each shipment is based on how far along in the
       shipment cycle each shipment is in relation to standard transit days. Standard transit
       days are defined as our published service days between origin zip code and
       destination zip code. . . . At December 31, 2013 and 2012, our financial statements
       included deferred revenue as a reduction to “Accounts Receivable” of $26.6 million
       and $20.0 million, respectively.

       Rerate Reserves

       At various points throughout our customer invoicing process, incorrect ratings
       (i.e. prices) could be identified based on many factors, including weight
       verifications or updated customer discounts. Although the majority of rerating
       occurs in the same month as the original rating, a portion occurs during the
       following periods. We accrue a reserve for rerating based on historical trends.
       At December 31, 2013 and 2012, our financial statements included a rerate reserve
       as a reduction to “Accounts Receivable” of $9.6 million and $11.9 million,
       respectively.

       196.    The 2013 10-K disclosed operating revenue of $4.86 billion, operating income of

$28.4 million, and a net loss of $83.6 million for the fiscal year ended December 31, 2013.

       197.    The 2013 10-K also disclosed operating revenue of $1.2 billion, operating loss of

$1.6 million, and a net income of $400,000 for the fiscal quarter ended December 31, 2013.

       198.    According to the 2013 10-K, the components of YRC’s operating revenue included

“two primary components: volume (commonly evaluated using tonnage, tonnage per day, number

of shipments, shipments per day or weight per shipment) and yield or price (commonly evaluated

using picked up revenue, revenue per hundredweight or revenue per shipment.)”

       199.    The 2013 10-K addressed YRC’s “Commitment, Contingencies and Uncertainties”

and “Other Legal Matters,” stating, in relevant part:

       Litigation may be related to labor and employment, competitive matters, property
       damage and liability claims, safety and contract compliance, environmental
       liability, our past financial restructurings and other matters. . . Litigation can be
       expensive, lengthy and disruptive to normal business operations, including to our
       management due to the increased time and resources required to respond to and
       address the litigation. The results of complex legal proceedings are often uncertain
       and difficult to predict. An unfavorable outcome of any particular matter or any



                                                60
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 61 of 138




       future legal proceedings could have a material adverse effect on our business,
       financial condition, liquidity or results of operations. In the future, we could incur
       judgments or enter into settlements of claims that could harm our financial position,
       liquidity and results of operations.

       We are involved in other litigation or proceedings that arise in ordinary business
       activities. We insure against these risks to the extent we deem prudent, but no
       assurance can be given that the nature or amount of such insurance will be sufficient
       to fully indemnify us against liabilities arising out of pending and future legal
       proceedings. Many of these insurance policies contain self-insured retentions in
       amounts we deem prudent. Based on our current assessment of information
       available as of the date of these financial statements, we believe that our financial
       statements include adequate provisions for estimated costs and losses that may be
       incurred within the litigation and proceedings to which we are a party.

       200.    The 2013 10-K also made the following representations with respect to the

Company’s compliance with GAAP:

       Accounting policies refer to specific accounting principles and the methods of
       applying those principles to fairly present our financial position and results of
       operations in accordance with generally accepted accounting principles. The
       policies discussed below include those that management has determined to be the
       most appropriate in preparing our financial statements.

       201.    The 2013 10-K contained a number of exhibits, including certain “material

contracts” such as the “Credit Agreement dated as of February 13, 2014, by and among [YRC], as

borrower, the subsidiaries of the borrower party thereto from time to time, the lenders from time

to time party thereto, and Credit Suisse AG, Cayman Islands Branch, as administrative agent for

the lenders”, and the “Loan and Security Agreement, dated as of February 13, 2014, among [YRC],

as administrative borrower, the other borrowers named therein, the guarantors named therein,

certain financial institutions, as lenders, and RBS Citizens Business Capital a division of RBS

Asset Finance, Inc., a subsidiary of RBS Citizens, N.A., as agent, and RBS Citizens, N.A., Merrill

Lynch, Pierce, Fenner & Smith and CIT Finance LLC, as joint lead arrangers and joint

bookrunners[.]” The contracts contained “Representations and Warranties” sections, falsely

guaranteeing that the Company was in compliance with all laws.



                                                61
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 62 of 138




       202.    The representations made in the 2013 10-K concerning the Company’s financial

results for the fiscal year ended December 31, 2013 were false and misleading because, inter alia,

they overstated the Company’s operating revenue and operating income by $24 million and

understated the Company’s net income, which was actually a net loss, by $24 million.6

       203.    The representations made in the 2013 10-K concerning the Company’s financial

results for the fiscal quarter ended December 31, 2013 were false and misleading because they

overstated the Company’s operating revenue and operating income by $6 million and understated

the Company’s net loss by $6 million.

       204.    Moreover, statements regarding the Company’s operating revenue were materially

misleading because they failed to disclose that YRC generated a significant portion of its revenue

from the Reweighing Misconduct. Also, while the 2013 10-K disclosed certain litigation or other

legal contingencies facing the Company, it failed to disclose the extensive investigation the DOJ

was conducting, which exposed the Company to significant potential liability under the FCA.

       March 18, 2014 Proxy Statement

       205.    On March 18, 2014, the Company filed a Schedule 14A with the SEC (the “2014

Proxy Statement”). Defendants Welch, Bromark, Carty, Doheny, Friedman, Hoffman, Kneeland,

and Winestock solicited the 2014 Proxy Statement filed pursuant to Section 14(a) of the Exchange

Act, which contained material misstatements and omissions.7




6
  As alleged herein, through the Reweighing Misconduct, the Company received estimated illicit
revenue of at least $2 million per month, or $6 million per quarter, causing the Company’s financial
statements to report overstated revenue and income and understated losses.
7
  Plaintiff’s allegations with respect to the misleading statements in the 2014 Proxy Statement are
based solely on negligence; they are not based on any allegation of reckless or knowing conduct
by or on behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud.
Plaintiff specifically disclaims any allegations of, reliance upon any allegation of, or reference to
any allegation of fraud, scienter, or recklessness with regard to these allegations and related claims.


                                                  62
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 63 of 138




       206.    The 2014 Proxy Statement stated that the Code of Conduct “applies to all officers,

directors, employees and contractors” of YRC. The 2014 Proxy Statement was false and

misleading because, despite assertions to the contrary, YRC’s Code of Conduct was not followed,

as evidenced by the numerous false and misleading statements alleged herein, the engagement in

the Reweighing Misconduct, and the insider trading engaged in by one of the Individual

Defendants.

       207.    The Individual Defendants further caused the 2014 Proxy Statement to be false and

misleading with regard to executive compensation in that they purported to employ pay-for-

performance elements, while failing to disclose that the Company’s share price was artificially

inflated as a result of the false and misleading statements alleged herein and the Company’s

revenues were artificially inflated as a result of the Reweighing Misconduct.

       208.    The 2014 Proxy Statement also called for a shareholder vote to approve the

Company’s “Amended and Restated 2011 Incentive and Equity Award Plan,” which set forth

performance awards for officers and directors. The misrepresentations and omissions set forth

herein were material to shareholders in voting on this matter.

       209.    The 2014 Proxy Statement also failed to disclose that: (1) the Company was

engaged in the Reweighing Misconduct, which formed a major part of the Company’s pricing

strategy; (2) the Company had overstated its operating revenue and operating income and

understated its net losses as a result of the Reweighing Misconduct, in violation of GAAP; (3) the

Reweighing Misconduct would subject the Company to enhanced scrutiny by the government and

potential liability; (4) the Company was already being investigated by the DOJ in connection with

the Reweighing Misconduct; and (5) the Company failed to maintain internal controls. As a result




                                                63
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 64 of 138




of the foregoing, the Company’s public statements were materially false and misleading at all

relevant times.

       May 1, 2014 Form 8-K and Form 10-Q

       210.       On May 1, 2014, the Company filed with the SEC a report on Form 8-K (the “May

2014 8-K”), which contained a press release disclosing the Company’s financial results for the

fiscal quarter ended March 31, 2014.

       211.       The May 2014 8-K disclosed operating revenue of $1.21 billion, consolidated

operating loss of $32.4 million, and a net loss of $70.2 million for the fiscal quarter ended March

31, 2014.

       212.       That same day, the Company filed with the SEC its quarterly report for the fiscal

quarter ended March 31, 2014 on a Form 10-Q (the “May 2014 10-Q”). The May 2014 10-Q was

signed by Defendants Welch and Pierson, and contained SOX certifications signed by Defendants

Welch and Pierson attesting to the accuracy of the May 2014 10-Q.

       213.       The May 2014 10-Q made the same representations as the May 2014 8-K with

respect to the Company’s operating revenue, consolidated operating loss, and net loss for the fiscal

quarter ended March 31, 2014.

       214.       Concerning the Company’s operating revenue, the May 2014 10-Q also stated, in

relevant part, “[o]ur operating revenue has two primary components: volume (commonly

evaluated using number of shipments and weight per shipment) and yield or price (commonly

evaluated on a dollar per hundredweight basis and a dollar per shipment basis).”

       215.       The May 2014 10-Q addressed YRC’s “Commitment, Contingencies and

Uncertainties” and “Other Legal Matters,” stating, in relevant part:

       We are involved in other litigation or proceedings that arise in ordinary business
       activities. We insure against these risks to the extent we deem prudent, but no



                                                 64
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 65 of 138




       assurance can be given that the nature or amount of such insurance will be sufficient
       to fully indemnify us against liabilities arising out of pending and future legal
       proceedings. Many of these insurance policies contain self-insured retentions in
       amounts we deem prudent. Based on our current assessment of information
       available as of the date of these financial statements, we believe that our financial
       statements include adequate provisions for estimated costs and losses that may be
       incurred within the litigation and proceedings to which we are a party.

       216.    The representations made in the May 2014 8-K and 10-Q concerning the

Company’s financial results for the fiscal quarter ended March 31, 2014 were false and misleading

because they overstated the Company’s operating revenue by $6 million, understated the

Company’s consolidated operating loss and net loss by $6 million.

       217.    Moreover, while the May 2014 10-Q disclosed certain litigation or legal

contingencies facing the Company, it failed to disclose the extensive investigation the DOJ was

conducting, which exposed the Company to significant potential liability under the FCA.

       July 31, 2014 Form 8-K and Form 10-Q

       218.    On July 31, 2014, the Company filed with the SEC a report on Form 8-K (the “July

2014 8-K”), which contained a press release disclosing the Company’s financial results for the

fiscal quarter ended June 30, 2014.

       219.    The July 2014 8-K disclosed operating revenue of $1.31 billion, consolidated

operating income of $20 million, and a net loss of $4.9 million for the fiscal quarter ended June

30, 2014.

       220.    That same day, the Company filed with the SEC its quarterly report for the fiscal

quarter ended June 30, 2014 on a Form 10-Q (the “July 2014 10-Q”). The July 2014 10-Q was

signed by Defendants Welch and Pierson, and contained SOX certifications signed by Defendants

Welch and Pierson attesting to the accuracy of the July 2014 10-Q.




                                                65
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 66 of 138




       221.    The July 2014 10-Q made the same representations as the July 2014 8-K with

respect to the Company’s operating revenue, consolidated operating loss, and net loss for the fiscal

quarter ended June 30, 2014.

       222.    Concerning the Company’s operating revenue, the July 2014 10-Q also stated, in

relevant part, “[o]ur operating revenue has two primary components: volume (commonly

evaluated using number of shipments and weight per shipment) and yield or price (commonly

evaluated on a dollar per hundredweight basis and a dollar per shipment basis).”

       223.    The July 2014 10-Q also addressed YRC’s “Commitment, Contingencies and

Uncertainties” and “Other Legal Matters,” stating, in relevant part:

       We are involved in other litigation or proceedings that arise in ordinary business
       activities. We insure against these risks to the extent we deem prudent, but no
       assurance can be given that the nature or amount of such insurance will be sufficient
       to fully indemnify us against liabilities arising out of pending and future legal
       proceedings. Many of these insurance policies contain self-insured retentions in
       amounts we deem prudent. Based on our current assessment of information
       available as of the date of these financial statements, we believe that our financial
       statements include adequate provisions for estimated costs and losses that may be
       incurred within the litigation and proceedings to which we are a party.

       224.    The representations made in the July 2014 8-K and 10-Q concerning the

Company’s financial results for the fiscal quarter ended June 30, 2014 were false and misleading

because they overstated the Company’s operating revenue and operating income by $6 million and

understated the Company’s net loss by $6 million.

       225.    Moreover, while the July 2014 10-Q disclosed certain litigation or legal

contingencies facing the Company, it failed to disclose the extensive investigation the DOJ was

conducting, which exposed the Company to significant potential liability under the FCA.




                                                66
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 67 of 138




       October 30, 2014 Form 8-K and 10-Q

       226.    On October 30, 2014, the Company filed with the SEC a report on Form 8-K (the

“October 2014 8-K”), which contained a press release disclosing the Company’s financial results

for the fiscal quarter ended September 30, 2014.

       227.    The October 2014 8-K disclosed operating revenue of $1.32 billion, consolidated

operating income of $26.7 million, and net income of $1.2 million for the fiscal quarter ended

September 30, 2014.

       228.    The October 2014 8-K also stated, with respect to the Company’s pricing strategy,

that “[e]xecuting on our strategy of improving price and managing our freight mix to ensure that

we have the right freight at the right price will continue to be a priority.”

       229.    That same day, the Company filed with the SEC its quarterly report for the fiscal

quarter ended September 30, 2014 on a Form 10-Q (the “October 2014 10-Q”). The October 2014

10-Q was signed by Defendants Welch and Pierson, and contained SOX certifications signed by

Defendants Welch and Pierson attesting to the accuracy of the October 2014 10-Q.

       230.    The October 2014 10-Q made the same representations as the October 2014 8-K

with respect to the Company’s operating revenue, consolidated operating loss, and net loss for the

fiscal quarter ended September 30, 2014.

       231.    Concerning the Company’s operating revenue, the October 2014 10-Q also stated,

in relevant part, “[o]ur operating revenue has two primary components: volume (commonly

evaluated using number of shipments and weight per shipment) and yield or price (commonly

evaluated on a dollar per hundredweight basis and a dollar per shipment basis).”

       232.    The October 2014 10-Q also addressed YRC’s “Commitment, Contingencies and

Uncertainties” and “Other Legal Matters,” stating, in relevant part:




                                                  67
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 68 of 138




       We are involved in other litigation or proceedings that arise in ordinary business
       activities. We insure against these risks to the extent we deem prudent, but no
       assurance can be given that the nature or amount of such insurance will be sufficient
       to fully indemnify us against liabilities arising out of pending and future legal
       proceedings. Many of these insurance policies contain self-insured retentions in
       amounts we deem prudent. Based on our current assessment of information
       available as of the date of these financial statements, we believe that our financial
       statements include adequate provisions for estimated costs and losses that may be
       incurred within the litigation and proceedings to which we are a party.

       233.    The representations made in the October 2014 8-K and 10-Q concerning the

Company’s financial results for the fiscal quarter ended September 30, 2014 were false and

misleading because they overstated the Company’s operating revenue and operating income by $6

million and understated the Company’s net income by $6 million.

       234.    Moreover, while the October 2014 10-Q disclosed certain litigation or legal

contingencies facing the Company, it failed to disclose the extensive investigation the DOJ was

conducting, which exposed the Company to significant potential liability under the FCA.

       February 5, 2015 Form 8-K

       235.    On February 5, 2015, the Company filed with the SEC a report on Form 8-K (the

“February 2015 8-K”), which contained a press release disclosing the Company’s financial results

for the fiscal quarter and year ended December 31, 2014.

       236.    The February 2015 8-K disclosed operating revenue of $1.21 billion, consolidated

operating income of $31.2 million, and net income of $6.2 million for the fiscal quarter ended

December 31, 2014.

       237.    The February 2015 8-K also disclosed operating revenue of $5.06 billion,

consolidated operating income of $45.5 million, and a net loss of $67.7 million for the fiscal year

ended December 31, 2014.




                                                68
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 69 of 138




        238.    The representations made in the February 2015 8-K concerning the Company’s

financial results for the fiscal quarter ended December 31, 2014 were false and misleading because

they overstated the Company’s operating revenue and operating income by $6 million and

overstated the Company’s net income by $6 million.

        239.    The representations made in the February 2015 8-K concerning the Company’s

financial results for the fiscal year ended December 31, 2014 were false and misleading because

they overstated the Company’s operating revenue and operating income by $24 million and

understated the Company’s net loss by $24 million.

        February 20, 2015 Form 10-K

        240.    On February 20, 2015, the Company filed an annual report on Form 10-K with the

SEC for the fiscal fourth quarter and year ended December 31, 2014 (the “2014 10-K”), signed by

Defendants Welch, Pierson, Fisher, Bromark, Carty, Davidson, Doheny, Friedman, Hoffman,

Kneeland, and Winestock.

        241.    Attached to the 2014 10-K were SOX certifications signed by Defendants Welch

and Pierson, attesting to the accuracy of the 2014 10-K.

        242.    The 2014 10-K made the same representations as the February 2015 8-K with

respect to the Company’s operating revenue, operating income, and net loss for the fiscal quarter

and year ended December 31, 2014.

        243.    The 2014 10-K noted Company policies on revenue reserves and revenue

recognition, YRC Freight’s responsibility to its customers for proper shipment, and YRC’s

identification of incorrect prices, stating, in relevant part:

        Revenue Reserves

        We consider our policies regarding revenue-related reserves as critical based on
        their significance in evaluating our financial performance by management and



                                                   69
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 70 of 138




       investors. We have an extensive system that allows us to accurately capture, record
       and control all relevant information necessary to effectively manage our revenue
       reserves.

       In addition, YRC Freight and Regional Transportation recognize revenue on a gross
       basis because they are the primary obligors even when other transportation service
       providers are used who act on their behalf. YRC Freight and Regional
       Transportation remain responsible to their customers for complete and proper
       shipment, including the risk of physical loss or damage of the goods and cargo
       claims issues. Management believes these policies most accurately reflect revenue
       as earned. Our revenue-related reserves involve three primary estimates: shipments
       in transit, rerate reserves and uncollectible accounts.

       Shipments in Transit

       We assign pricing to bills of lading at the time of shipment based primarily on the
       weight, general classification of the product, the shipping destination and individual
       customer discounts. This process is referred to as rating. For shipments in transit,
       YRC Freight and Regional Transportation record revenue based on the percentage
       of service completed as of the period end and accrue delivery costs as incurred. The
       percentage of service completed for each shipment is based on how far along in the
       shipment cycle each shipment is in relation to standard transit days. Standard transit
       days are defined as our published service days between origin zip code and
       destination zip code. . . . At December 31, 2014 and 2013, our financial statements
       included deferred revenue as a reduction to “Accounts Receivable” of $27.1 million
       and $26.6 million, respectively.

       Rerate Reserves

       At various points throughout our customer invoicing process, incorrect ratings
       (i.e. prices) could be identified based on many factors, including weight
       verifications or updated customer discounts. Although the majority of rerating
       occurs in the same month as the original rating, a portion occurs during the
       following periods. We accrue a reserve for rerating primarily based on historical
       trends. At December 31, 2014 and 2013, our financial statements included a rerate
       reserve as a reduction to “Accounts Receivable” of $12.2 million and $9.6 million,
       respectively.

       244.    The 2014 10-K addressed YRC’s “Commitment, Contingencies and Uncertainties”

and “Other Legal Matters,” stating, in relevant part:

       Litigation may be related to labor and employment, competitive matters, property
       damage and liability claims, safety and contract compliance, environmental
       liability, our past financial restructurings and other matters. . . Litigation can be
       expensive, lengthy and disruptive to normal business operations, including to our



                                                70
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 71 of 138




       management due to the increased time and resources required to respond to and
       address the litigation. The results of complex legal proceedings are often uncertain
       and difficult to predict. An unfavorable outcome of any particular matter or any
       future legal proceedings could have a material adverse effect on our business,
       financial condition, liquidity or results of operations. In the future, we could incur
       judgments or enter into settlements of claims that could harm our financial position,
       liquidity and results of operations.

       We are involved in other litigation or proceedings that arise in ordinary business
       activities. We insure against these risks to the extent we deem prudent, but no
       assurance can be given that the nature or amount of such insurance will be sufficient
       to fully indemnify us against liabilities arising out of pending and future legal
       proceedings. Many of these insurance policies contain self-insured retentions in
       amounts we deem prudent. Based on our current assessment of information
       available as of the date of these financial statements, we believe that our financial
       statements include adequate provisions for estimated costs and losses that may be
       incurred within the litigation and proceedings to which we are a party.

       245.    The 2014 10-K also made the following representations with respect to the

Company’s compliance with GAAP:

       Accounting policies refer to specific accounting principles and the methods of
       applying those principles to fairly present our financial position and results of
       operations in accordance with generally accepted accounting principles. The
       policies discussed below include those that management has determined to be the
       most appropriate in preparing our financial statements.

       246.    The representations made in the 2014 10-K concerning the Company’s financial

results for the fiscal quarter and year ended December 31, 2014 were false and misleading for the

same reasons listed in ¶¶238–239.

       247.    Moreover, statements regarding the Company’s operating revenue were materially

misleading because they failed to disclose that YRC generated a significant portion of its revenue

from the Reweighing Misconduct. Also, while the 2014 10-K disclosed certain litigation or other

legal contingencies facing the Company, it failed to disclose the extensive investigation the DOJ

was conducting, which exposed the Company to significant potential liability under the FCA.




                                                71
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 72 of 138




       March 17, 2015 Proxy Statement

       248.    On March 17, 2015, the Company filed a Schedule 14A with the SEC (the “2015

Proxy Statement”). Defendants Welch, Bromark, Carty, Davidson, Doheny, Friedman, Hoffman,

Kneeland, and Winestock solicited the 2015 Proxy Statement filed pursuant to Section 14(a) of

the Exchange Act, which contained material misstatements and omissions.8

       249.    The 2015 Proxy Statement stated that the Code of Conduct “applies to all officers,

directors, employees and contractors” of YRC. The 2015 Proxy Statement was false and

misleading because, despite assertions to the contrary, YRC’s Code of Conduct was not followed,

as evidenced by the numerous false and misleading statements alleged herein, the engagement in

the Reweighing Misconduct, and the insider trading engaged in by five of the Individual

Defendants.

       250.    The Individual Defendants also caused the 2015 Proxy Statement to be false and

misleading with regard to executive compensation in that they purported to employ pay-for-

performance elements, while failing to disclose that the Company’s share price was artificially

inflated as a result of the false and misleading statements alleged herein and the Company’s

revenues were artificially inflated as a result of the Reweighing Misconduct.

       251.    The 2015 Proxy Statement also failed to disclose that: (1) the Company was

engaged in the Reweighing Misconduct, which formed a major part of the Company’s pricing

strategy; (2) the Company had overstated its operating revenue and operating income and

understated its net losses as a result of the Reweighing Misconduct, in violation of GAAP; (3) the



8
 Plaintiff’s allegations with respect to the misleading statements in the 2015 Proxy Statement are
based solely on negligence; they are not based on any allegation of reckless or knowing conduct
by or on behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud.
Plaintiff specifically disclaims any allegations of, reliance upon any allegation of, or reference to
any allegation of fraud, scienter, or recklessness with regard to these allegations and related claims.


                                                  72
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 73 of 138




Reweighing Misconduct would subject the Company to enhanced scrutiny by the government and

potential liability; (4) the Company was already being investigated by the DOJ in connection with

the Reweighing Misconduct; and (5) the Company failed to maintain internal controls. As a result

of the foregoing, the Company’s public statements were materially false and misleading at all

relevant times.

       April 30, 2015 Form 8-K and 10-Q

       252.       On April 30, 2015, the Company filed with the SEC a report on Form 8-K (the

“April 2015 8-K”), which contained a press release disclosing the Company’s financial results for

the fiscal quarter ended March 31, 2015.

       253.       The April 2015 8-K disclosed operating revenue of $1.18 billion, consolidated

operating income of $3.7 million, and a net loss of $21.6 million for the fiscal quarter ended March

31, 2015.

       254.       That same day, the Company filed with the SEC its quarterly report for the fiscal

quarter ended March 31, 2015 on a Form 10-Q (the “April 2015 10-Q”). The April 2015 10-Q was

signed by Defendants Welch and Pierson, and contained SOX certifications signed by Defendants

Welch and Pierson attesting to the accuracy of the April 2015 10-Q.

       255.       The April 2015 10-Q made the same representations as the April 2015 8-K with

respect to the Company’s operating revenue, consolidated operating loss, and net loss for the fiscal

quarter ended March 31, 2015.

       256.       Concerning the Company’s operating revenue, the April 2015 10-Q also stated, in

relevant part, “[o]ur operating revenue has two primary components: volume (commonly

evaluated using number of shipments and weight per shipment) and yield or price (commonly

evaluated on a dollar per hundredweight basis and a dollar per shipment basis).”




                                                 73
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 74 of 138




       257.    The April 2015 10-Q also addressed YRC’s “Commitment, Contingencies and

Uncertainties” and “Other Legal Matters,” stating, in relevant part:

       We are involved in other litigation or proceedings that arise in ordinary business
       activities. We insure against these risks to the extent we deem prudent, but no
       assurance can be given that the nature or amount of such insurance will be sufficient
       to fully indemnify us against liabilities arising out of pending and future legal
       proceedings. Many of these insurance policies contain self-insured retentions in
       amounts we deem prudent. Based on our current assessment of information
       available as of the date of these financial statements, we believe that our financial
       statements include adequate provisions for estimated costs and losses that may be
       incurred within the litigation and proceedings to which we are a party.

       258.    The representations made in the April 2015 8-K and 10-Q concerning the

Company’s financial results for the fiscal quarter ended March 31, 2015 were false and misleading

because they overstated the Company’s operating revenue and operating income by $6 million and

understated the Company’s net loss by $6 million.

       259.    Moreover, while the April 2015 10-Q disclosed certain litigation or legal

contingencies facing the Company, it failed to disclose the extensive investigation the DOJ was

conducting, which exposed the Company to significant potential liability under the FCA.

       July 30, 2015 Form 8-K and 10-Q

       260.    On July 30, 2015, the Company filed with the SEC a report on Form 8-K (the “July

2015 8-K”), which contained a press release disclosing the Company’s financial results for the

fiscal quarter ended June 30, 2015.

       261.    The July 2015 8-K disclosed operating revenue of $1.25 billion, operating income

of $56.9 million, and net income of $26 million for the fiscal quarter ended June 30, 2015.

       262.    That same day, the Company filed with the SEC its quarterly report for the fiscal

quarter ended June 30, 2015 on a Form 10-Q (the “July 2015 10-Q”). The July 2015 10-Q was




                                                74
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 75 of 138




signed by Defendants Welch and Pierson, and contained SOX certifications signed by Defendants

Welch and Pierson attesting to the accuracy of the July 2015 10-Q.

       263.    The July 2015 10-Q made the same representations as the July 2015 8-K with

respect to the Company’s operating revenue, consolidated operating loss, and net loss for the fiscal

quarter ended June 30, 2015.

       264.    Concerning the Company’s operating revenue, the July 2015 10-Q also stated, in

relevant part, “[o]ur operating revenue has two primary components: volume (commonly

evaluated using number of shipments and weight per shipment) and yield or price (commonly

evaluated on a dollar per hundredweight basis and a dollar per shipment basis).”

       265.    The July 2015 10-Q also addressed YRC’s “Commitment, Contingencies and

Uncertainties” and “Other Legal Matters,” stating, in relevant part:

       We are involved in other litigation or proceedings that arise in ordinary business
       activities. We insure against these risks to the extent we deem prudent, but no
       assurance can be given that the nature or amount of such insurance will be sufficient
       to fully indemnify us against liabilities arising out of pending and future legal
       proceedings. Many of these insurance policies contain self-insured retentions in
       amounts we deem prudent. Based on our current assessment of information
       available as of the date of these financial statements, we believe that our financial
       statements include adequate provisions for estimated costs and losses that may be
       incurred within the litigation and proceedings to which we are a party.

       266.    The representations made in the July 2015 8-K and 10-Q concerning the

Company’s financial results for the fiscal quarter ended June 30, 2015 were false and misleading

because they overstated the Company’s operating revenue, operating income, and net income by

$6 million.

       267.    Moreover, while the July 2015 10-Q disclosed certain litigation or legal

contingencies facing the Company, it failed to disclose the extensive investigation the DOJ was

conducting, which exposed the Company to significant potential liability under the FCA.




                                                75
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 76 of 138




       October 29, 2015 Form 8-K and 10-Q

       268.    On October 29, 2015, the Company filed with the SEC a report on Form 8-K (the

“October 2015 8-K”), which contained a press release disclosing the Company’s financial results

for the fiscal quarter ended September 30, 2015.

       269.    The October 2015 8-K disclosed operating revenue of $1.24 billion, consolidated

operating income of $47.7 million, and net income of $19.8 million for the fiscal quarter ended

September 30, 2015.

       270.    That same day, the Company filed with the SEC its quarterly report for the fiscal

quarter ended September 30, 2015 on a Form 10-Q (the “October 2015 10-Q”). The October 2015

10-Q was signed by Defendants Welch and Pierson, and contained SOX certifications signed by

Defendants Welch and Pierson attesting to the accuracy of the October 2015 10-Q.

       271.    The October 2015 10-Q made the same representations as the October 2015 8-K

with respect to the Company’s operating revenue, consolidated operating loss, and net loss for the

fiscal quarter ended September 30, 2015.

       272.    Concerning the Company’s operating revenue, the October 2015 10-Q also stated,

in relevant part, “[o]ur operating revenue has two primary components: volume (commonly

evaluated using number of shipments and weight per shipment) and yield or price (commonly

evaluated on a dollar per hundredweight basis and a dollar per shipment basis).”

       273.    The October 2015 10-Q also addressed YRC’s “Commitment, Contingencies and

Uncertainties” and “Other Legal Matters,” stating, in relevant part:

       We are involved in other litigation or proceedings that arise in ordinary business
       activities. We insure against these risks to the extent we deem prudent, but no
       assurance can be given that the nature or amount of such insurance will be sufficient
       to fully indemnify us against liabilities arising out of pending and future legal
       proceedings. Many of these insurance policies contain self-insured retentions in
       amounts we deem prudent. Based on our current assessment of information



                                                76
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 77 of 138




       available as of the date of these financial statements, we believe that our financial
       statements include adequate provisions for estimated costs and losses that may be
       incurred within the litigation and proceedings to which we are a party.

       274.    The representations made in the October 2015 8-K and 10-Q concerning the

Company’s financial results for the fiscal quarter ended September 30, 2015 were false and

misleading because they overstated the Company’s operating revenue, operating income, and net

income by $6 million.

       275.    Moreover, while the October 2015 10-Q disclosed certain litigation or legal

contingencies facing the Company, it failed to disclose the extensive investigation the DOJ was

conducting, which exposed the Company to significant potential liability under the FCA.

       February 2, 2016 Form 8-K

       276.    On February 2, 2016, the Company filed with the SEC a report on Form 8-K (the

“February 2016 8-K”), which contained a press release disclosing the Company’s financial results

for the fiscal quarter and year ended December 31, 2015.

       277.    The February 2016 8-K disclosed operating revenue of $1.14 billion, consolidated

operating loss of $15.3 million, and a net loss of $23.5 million for the fiscal quarter ended

December 31, 2015.

       278.    The February 2016 8-K also disclosed consolidated operating revenue of $4.83

billion, consolidated operating income of $93 million, and net income of $700,000 for the fiscal

year ended December 31, 2015.

       279.    The representations made in the February 2016 8-K concerning the Company’s

financial results for the fiscal quarter ended December 31, 2015 were false and misleading because

they overstated the Company’s operating revenue by $6 million and understated the Company’s

operating loss and net loss by $6 million.




                                                77
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 78 of 138




       280.    The representations made in the February 2016 8-K concerning the Company’s

financial results for the fiscal year ended December 31, 2015 were false and misleading because

they overstated the Company’s operating revenue and operating income by $24 million and

understated the Company’s net income, which was actually a net loss, by $24 million.

       February 11, 2016 BB&T Conference

       281.    On February 11, 2016, Defendants Welch and Pierson attended the 2016 BB&T

Transportation Services Conference. At the conference, an analyst questioned Defendant Pierson

about the Company’s methods of weighing and measuring the volume of its shipments. In

response, Defendant Pierson stated, in relevant part:

       We are capturing not only the cube of that shipment, the weight of that shipment,
       the class of that shipment, the distance of that shipment, how many times we touch
       that shipment—so we’re scraping as much data as possible off every single
       shipment that we can scan . . . it allows us to improve the intelligence of our pricing
       model.

       282.    Defendant Pierson’s statements regarding the data that YRC collects from its

shipments were materially false and misleading because the Company failed to make negative

reweigh corrections, and as such, the Company’s pricing model did not account for negative

reweighs.

       February 18, 2016 Form 10-K

       283.    On February 18, 2016, the Company filed an annual report on Form 10-K with the

SEC for the fiscal fourth quarter and year ended December 31, 2015 (the “2015 10-K”), signed by

Defendants Welch, Pierson, Fisher, Bromark, Carty, Davidson, Doheny, Friedman, Hoffman,

Kneeland, Nazemetz, and Winestock.

       284.    Attached to the 2015 10-K were SOX certifications signed by Defendants Welch

and Pierson, attesting to the accuracy of the 2015 10-K.




                                                 78
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 79 of 138




        285.    The 2015 10-K made the same representations as the February 2016 8-K with

respect to the Company’s operating revenue, operating income, and net income for the fiscal

quarter and year ended December 31, 2015.

        286.    The 2015 10-K noted Company policies on revenue reserves and revenue

recognition, YRC Freight’s responsibility to its customers for proper shipment, and YRC’s

identification of incorrect prices, stating, in relevant part:

        Revenue Recognition and Revenue-related Reserves

        We consider our policies regarding revenue-related reserves as critical based on
        their significance in evaluating our financial performance. We have an extensive
        system that allows us to accurately capture, record and control all relevant
        information necessary to effectively manage our revenue reserves.

        YRC Freight and Regional Transportation recognize revenue on a gross basis
        because they are the primary obligors even when other transportation service
        providers are used who act on their behalf. YRC Freight and Regional
        Transportation remain responsible to their customers for complete and proper
        shipment, including the risk of physical loss or damage of the goods and cargo
        claims issues. Management believes these policies most accurately reflect revenue
        as earned. Our revenue-related reserves involve three primary estimates: shipments
        in transit, rerate reserves and uncollectible accounts.

        Shipments in Transit

        We assign pricing to bills of lading at the time of shipment based primarily on the
        weight, general classification of the product, the shipping destination and individual
        customer discounts. This process is referred to as rating. For shipments in transit,
        YRC Freight and Regional Transportation record revenue based on the percentage
        of service completed as of the period end and accrue delivery costs as incurred. The
        percentage of service completed for each shipment is based on how far along in the
        shipment cycle each shipment is in relation to standard transit days. Standard transit
        days are defined as our published service days between origin zip code and
        destination zip code. . . . At December 31, 2015 and 2014, our financial statements
        included deferred revenue as a reduction to “Accounts Receivable” of $24.0
        million and $27.1 million, respectively.

        Rerate Reserves

        At various points throughout our customer invoicing process, incorrect ratings
        (i.e. prices) could be identified based on many factors, including weight



                                                   79
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 80 of 138




       verifications or updated customer discounts. Although the majority of rerating
       occurs in the same month as the original rating, a portion occurs during the
       following periods. We accrue a reserve for rerating primarily based on historical
       trends. At December 31, 2015 and 2014, our financial statements included a rerate
       reserve as a reduction to “Accounts Receivable” of $8.1 million and $12.2 million,
       respectively.

       287.    Concerning the Company’s operating revenue, the 2015 10-K also stated, in

relevant part, “[o]perating revenue has two primary components: volume (commonly evaluated

using tonnage, tonnage per day, number of shipments, shipments per day or weight per shipment)

and yield or price (commonly evaluated using picked up revenue, revenue per hundredweight or

revenue per shipment).”

       288.    The 2015 10-K addressed YRC’s “Commitment, Contingencies and Uncertainties”

and “Other Legal Matters,” stating, in relevant part:

       Litigation may be related to labor and employment, competitive matters, property
       damage and liability claims, safety and contract compliance, environmental
       liability, our past financial restructurings and other matters. . . Litigation can be
       expensive, lengthy and disruptive to normal business operations, including to our
       management due to the increased time and resources required to respond to and
       address the litigation. The results of complex legal proceedings are often uncertain
       and difficult to predict. An unfavorable outcome of any particular matter or any
       future legal proceedings could have a material adverse effect on our business,
       financial condition, liquidity or results of operations. In the future, we could incur
       judgments or enter into settlements of claims that could harm our financial position,
       liquidity and results of operations.

       We are involved in other litigation or proceedings that arise in ordinary business
       activities. We insure against these risks to the extent we deem prudent, but no
       assurance can be given that the nature or amount of such insurance will be sufficient
       to fully indemnify us against liabilities arising out of pending and future legal
       proceedings. Many of these insurance policies contain self-insured retentions in
       amounts we deem prudent. Based on our current assessment of information
       available as of the date of these financial statements, we believe that our financial
       statements include adequate provisions for estimated costs and losses that may be
       incurred within the litigation and proceedings to which we are a party.

       289.    The 2015 10-K also made the following representations with respect to the

Company’s compliance with GAAP:



                                                80
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 81 of 138




       Accounting policies refer to specific accounting principles and the methods of
       applying those principles to fairly present our financial position and results of
       operations in accordance with generally accepted accounting principles. The
       policies discussed below include those that management has determined to be the
       most appropriate in preparing our financial statements.

       290.    The representations made in the 2015 10-K concerning the Company’s financial

results for the fiscal quarter and year ended December 31, 2015 were false and misleading for the

same reasons listed in ¶¶279–280.

       291.    Moreover, statements regarding the Company’s operating revenue were materially

misleading because they failed to disclose that YRC generated a significant portion of its revenue

from the Reweighing Misconduct. Also, while the 2015 10-K disclosed certain litigation or other

contingencies facing the Company, it failed to disclose the extensive investigation the DOJ was

conducting, which exposed the Company to significant potential liability under the FCA.

       February 18, 2016 Letter to Shareholders

       292.    On or around February 18, 2016, the same day the 2015 10-K was filed, the

Company posted a version of the 2015 10-K on its website that included an additional letter signed

by Defendant Welch, titled, “A MESSAGE TO SHAREHOLDERS” (the “February 2016 Letter”).

       293.    In relevant part, the February 2016 Letter stated, “[s]taying committed to our

strategy was a key driver in improving adjusted EBITDA by almost $90 million to $333 million.”

       294.    The representations made by Defendant Welch in the February 2016 letter

concerning the Company’s commitment to its strategy were false and misleading because they

failed to disclose that a major part of the Company’s strategy involved overcharging its customers

through the Reweighing Misconduct, creating artificially inflated shipping prices.




                                               81
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 82 of 138




       March 17, 2016 Proxy Statement

       295.    On March 17, 2016, the Company filed a Schedule 14A with the SEC (the “2016

Proxy Statement”). Defendants Welch, Bromark, Carty, Davidson, Doheny, Friedman, Hoffman,

Kneeland, Nazemetz, and Winestock solicited the 2016 Proxy Statement filed pursuant to Section

14(a) of the Exchange Act, which contained material misstatements and omissions.9

       296.    The 2016 Proxy Statement stated that the Code of Conduct “applies to all officers,

directors, employees and contractors” of YRC. The 2016 Proxy Statement was false and

misleading because, despite assertions to the contrary, YRC’s Code of Conduct was not followed,

as evidenced by the numerous false and misleading statements alleged herein, the engagement in

the Reweighing Misconduct, and the insider trading engaged in by five of the Individual

Defendants.

       297.    The Individual Defendants also caused the 2016 Proxy Statement to be false and

misleading with regard to executive compensation in that they purported to employ pay-for-

performance elements, while failing to disclose that the Company’s share price was artificially

inflated as a result of the false and misleading statements alleged herein and the Company’s

revenues were artificially inflated as a result of the Reweighing Misconduct.

       298.    The 2016 Proxy Statement also failed to disclose that: (1) the Company was

engaged in the Reweighing Misconduct, which formed a major part of the Company’s pricing

strategy; (2) the Company had overstated its operating revenue and operating income and

understated its net losses as a result of the Reweighing Misconduct, in violation of GAAP; (3) the



9
 Plaintiff’s allegations with respect to the misleading statements in the 2016 Proxy Statement are
based solely on negligence; they are not based on any allegation of reckless or knowing conduct
by or on behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud.
Plaintiff specifically disclaims any allegations of, reliance upon any allegation of, or reference to
any allegation of fraud, scienter, or recklessness with regard to these allegations and related claims.


                                                  82
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 83 of 138




Reweighing Misconduct would subject the Company to enhanced scrutiny by the government and

potential liability; (4) the Company was already being investigated by the DOJ in connection with

the Reweighing Misconduct; and (5) the Company failed to maintain internal controls. As a result

of the foregoing, the Company’s public statements were materially false and misleading at all

relevant times.

        April 28, 2016 Form 8-K and 10-Q

        299.      On April 28, 2016, the Company filed with the SEC a report on Form 8-K (the

“April 2016 8-K”), which contained a press release disclosing the Company’s financial results for

the fiscal quarter ended March 31, 2016.

        300.      The April 2016 8-K disclosed consolidated operating revenue of $1.12 billion,

consolidated operating income of $13.4 million, and a net loss of $12 million for the fiscal quarter

ended March 31, 2016.

        301.      In the April 2016 8-K, Defendant Welch addressed the Company’s pricing strategy,

stating, in relevant part, “[w]hile we have made significant strides, we must balance the volume

equation with our strategy to get the right freight at the right price running through our networks .

. . Our intent is to remain disciplined and true to this strategy.”

        302.      That same day, the Company filed with the SEC its quarterly report for the fiscal

quarter ended March 31, 2016 on a Form 10-Q (the “April 2016 10-Q”). The April 2016 10-Q was

signed by Defendants Welch and Pierson, and contained SOX certifications signed by Defendants

Welch and Pierson attesting to the accuracy of the April 2016 10-Q.

        303.      The April 2016 10-Q made the same representations as the April 2016 8-K with

respect to the Company’s operating revenue, consolidated operating loss, and net loss for the fiscal

quarter ended March 31, 2016.




                                                  83
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 84 of 138




       304.    Concerning the Company’s operating revenue, the April 2016 10-Q also stated, in

relevant part, “[o]ur operating revenue has two primary components: volume (commonly

evaluated using number of shipments and weight per shipment) and yield or price (commonly

evaluated on a dollar per hundredweight basis and a dollar per shipment basis).”

       305.    The April 2016 10-Q also addressed YRC’s “Commitment, Contingencies and

Uncertainties” and “Other Legal Matters,” stating, in relevant part:

       We are involved in other litigation or proceedings that arise in ordinary business
       activities. We insure against these risks to the extent we deem prudent, but no
       assurance can be given that the nature or amount of such insurance will be sufficient
       to fully indemnify us against liabilities arising out of pending and future legal
       proceedings. Many of these insurance policies contain self-insured retentions in
       amounts we deem prudent. Based on our current assessment of information
       available as of the date of these financial statements, we believe that our financial
       statements include adequate provisions for estimated costs and losses that may be
       incurred within the litigation and proceedings to which we are a party.

       306.    The representations made in the April 2016 8-K and 10-Q concerning the

Company’s financial results for the fiscal quarter ended March 31, 2016 were false and misleading

because they overstated the Company’s operating revenue and operating income by $6 million and

understated the Company’s net loss by $6 million.

       307.    Moreover, while the April 2016 10-Q disclosed certain litigation or legal

contingencies facing the Company, it failed to disclose the extensive investigation the DOJ was

conducting, which exposed the Company to significant potential liability under the FCA.

       July 28, 2016 Form 8-K and 10-Q

       308.    On July 28, 2016, the Company filed with the SEC a report on Form 8-K (the “July

2016 8-K”), which contained a press release disclosing the Company’s financial results for the

fiscal quarter ended June 30, 2016.




                                                84
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 85 of 138




       309.    The July 2016 8-K disclosed consolidated operating revenue of $1.2 billion,

consolidated operating income of $57.2 million, and net income of $27.1 million for the fiscal

quarter ended June 30, 2016.

       310.    That same day, the Company filed with the SEC its quarterly report for the fiscal

quarter ended June 30, 2016 on a Form 10-Q (the “July 2016 10-Q”). The July 2016 10-Q was

signed by Defendants Welch and Pierson, and contained SOX certifications signed by Defendants

Welch and Pierson attesting to the accuracy of the July 2016 10-Q.

       311.    The July 2016 10-Q made the same representations as the July 2016 8-K with

respect to the Company’s operating revenue, consolidated operating loss, and net loss for the fiscal

quarter ended June 30, 2016.

       312.    Concerning the Company’s operating revenue, the July 2016 10-Q also stated, in

relevant part, “[o]ur operating revenue has two primary components: volume (commonly

evaluated using number of shipments and weight per shipment) and yield or price (commonly

evaluated on a dollar per hundredweight basis and a dollar per shipment basis).”

       313.    The July 2016 10-Q also addressed YRC’s “Commitment, Contingencies and

Uncertainties” and “Other Legal Matters,” stating, in relevant part:

       We are involved in other litigation or proceedings that arise in ordinary business
       activities. We insure against these risks to the extent we deem prudent, but no
       assurance can be given that the nature or amount of such insurance will be sufficient
       to fully indemnify us against liabilities arising out of pending and future legal
       proceedings. Many of these insurance policies contain self-insured retentions in
       amounts we deem prudent. Based on our current assessment of information
       available as of the date of these financial statements, we believe that our financial
       statements include adequate provisions for estimated costs and losses that may be
       incurred within the litigation and proceedings to which we are a party.

       314.    The representations made in the July 2016 8-K and 10-Q concerning the

Company’s financial results for the fiscal quarter ended June 30, 2016 were false and misleading




                                                85
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 86 of 138




because they overstated the Company’s operating revenue, operating income, and net income by

$6 million.

       315.    Moreover, while the July 2016 10-Q disclosed certain litigation or legal

contingencies facing the Company, it failed to disclose the extensive investigation the DOJ was

conducting, which exposed the Company to significant potential liability under the FCA.

       October 27, 2016 Form 8-K and 10-Q

       316.    On October 27, 2016, the Company filed with the SEC a report on Form 8-K (the

“October 2016 8-K”), which contained a press release disclosing the Company’s financial results

for the fiscal quarter ended September 30, 2016.

       317.    The October 2016 8-K disclosed consolidated operating revenue of $1.2 billion,

consolidated operating income of $38.8 million, and net income of $13.9 million for the fiscal

quarter ended September 30, 2016.

       318.    That same day, the Company filed with the SEC its quarterly report for the fiscal

quarter ended September 30, 2016 on a Form 10-Q (the “October 2016 10-Q”). The October 2016

10-Q was signed by Defendants Welch and Pierson, and contained SOX certifications signed by

Defendants Welch and Pierson attesting to the accuracy of the October 2016 10-Q.

       319.    The October 2016 10-Q made the same representations as the October 2016 8-K

with respect to the Company’s operating revenue, consolidated operating loss, and net loss for the

fiscal quarter ended September 30, 2016.

       320.    Concerning the Company’s operating revenue, the October 2016 10-Q also stated,

in relevant part, “[o]ur operating revenue has two primary components: volume (commonly

evaluated using number of shipments and weight per shipment) and yield or price (commonly

evaluated on a dollar per hundredweight basis and a dollar per shipment basis).”




                                               86
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 87 of 138




       321.    The October 2016 10-Q also addressed YRC’s “Commitment, Contingencies and

Uncertainties” and “Other Legal Matters,” stating, in relevant part:

       We are involved in other litigation or proceedings that arise in ordinary business
       activities. We insure against these risks to the extent we deem prudent, but no
       assurance can be given that the nature or amount of such insurance will be sufficient
       to fully indemnify us against liabilities arising out of pending and future legal
       proceedings. Many of these insurance policies contain self-insured retentions in
       amounts we deem prudent. Based on our current assessment of information
       available as of the date of these financial statements, we believe that our financial
       statements include adequate provisions for estimated costs and losses that may be
       incurred within the litigation and proceedings to which we are a party.

       322.    The representations made in the October 2016 8-K and 10-Q concerning the

Company’s financial results for the fiscal quarter ended June 30, 2016 were false and misleading

because they overstated the Company’s operating revenue, operating income, and net income by

$6 million.

       323.    Moreover, while the October 2016 10-Q disclosed certain litigation or legal

contingencies facing the Company, it failed to disclose the extensive investigation the DOJ was

conducting, which exposed the Company to significant potential liability under the FCA.

       February 6, 2017 Form 8-K

       324.    On February 6, 2017, the Company filed with the SEC a report on Form 8-K (the

“February 2017 8-K”), which contained a press release disclosing the Company’s financial results

for the fiscal quarter and year ended December 31, 2016.

       325.    The February 2017 8-K disclosed operating revenue of $1.14 billion, consolidated

operating income of $14.9 million, and a net loss of $7.5 million for the fiscal quarter ended

December 31, 2016.




                                                87
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 88 of 138




        326.    The February 2017 8-K also disclosed consolidated operating revenue of $4.69

billion, consolidated operating income of $124.3 million, and net income of $21.5 million for the

fiscal year ended December 31, 2016.

        327.    The representations made in the February 2017 8-K concerning the Company’s

financial results for the fiscal quarter ended December 31, 2016 were false and misleading because

they overstated the Company’s operating revenue and operating income by $6 million and

understated the Company’s net loss by $6 million.

        328.    The representations made in the February 2017 8-K concerning the Company’s

financial results for the fiscal year ended December 31, 2016 were false and misleading because

they overstated the Company’s operating revenue, operating income, and net income by $24

million.

        329.    In the February 2017 8-K, Defendant Welch addressed the Company’s pricing

strategy, stating, in relevant part, that “[o]ur pricing strategy remains focused on profitability while

delivering award-winning customer service.”

        February 17, 2017 Form 10-K

        330.    On February 17, 2017, the Company filed an annual report on Form 10-K with the

SEC for the fiscal fourth quarter and year ended December 31, 2016 (the “2016 10-K”), signed by

Defendants Welch, Fisher, Bromark, Carty, Davidson, Doheny, Friedman, Hoffman, Kneeland,

Nazemetz, and Winestock.

        331.    Attached to the 2016 10-K were SOX certifications signed by Defendants Welch

and Fisher, attesting to the accuracy of the 2016 10-K.




                                                  88
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 89 of 138




        332.    The 2016 10-K made the same representations as the February 2017 8-K with

respect to the Company’s operating revenue, operating income, and net income for the fiscal

quarter and year ended December 31, 2016.

        333.    The 2016 10-K noted Company policies on revenue reserves and revenue

recognition, YRC Freight’s responsibility to its customers for proper shipment, and YRC’s

identification of incorrect prices, stating, in relevant part:

        Revenue Recognition and Revenue-related Reserves

        We consider our policies regarding revenue-related reserves as critical based on
        their significance in evaluating our financial performance. We have an extensive
        system that allows us to accurately capture, record and control all relevant
        information necessary to effectively manage our revenue reserves.

        YRC Freight and Regional Transportation recognize revenue on a gross basis
        because they are the primary obligors even when other transportation service
        providers are used who act on their behalf. YRC Freight and Regional
        Transportation remain responsible to their customers for complete and proper
        shipment, including the risk of physical loss or damage of the goods and cargo
        claims issues. Management believes these policies most accurately reflect revenue
        as earned. Our revenue-related reserves involve three primary estimates: shipments
        in transit, rerate reserves and uncollectible accounts.

        Shipments in Transit

        We assign pricing to bills of lading at the time of shipment based primarily on the
        weight, general classification of the product, the shipping destination and individual
        customer discounts. This process is referred to as rating. For shipments in transit,
        YRC Freight and Regional Transportation record revenue based on the percentage
        of service completed as of the period end and accrue delivery costs as incurred. The
        percentage of service completed for each shipment is based on how far along in the
        shipment cycle each shipment is in relation to standard transit days. Standard transit
        days are defined as our published service days between origin zip code and
        destination zip code. . . . At December 31, 2016 and 2015, our financial statements
        included deferred revenue as a reduction to “Accounts Receivable” of $25.0
        million and $24.0 million, respectively.

        Rerate Reserves

        At various points throughout our customer invoicing process, incorrect ratings
        (i.e. prices) could be identified based on many factors, including weight



                                                   89
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 90 of 138




       verifications or updated customer discounts. Although the majority of rerating
       occurs in the same month as the original rating, a portion occurs during the
       following periods. We accrue a reserve for rerating primarily based on historical
       trends. At December 31, 2016 and 2015, our financial statements included a rerate
       reserve as a reduction to “Accounts Receivable” of $10.4 million and $8.1 million,
       respectively.

       334.    Concerning the Company’s operating revenue, the 2016 10-K also stated, in

relevant part, “[o]perating revenue has two primary components: volume (commonly evaluated

using tonnage, tonnage per day, number of shipments, shipments per day or weight per shipment)

and yield or price (commonly evaluated using picked up revenue, revenue per hundredweight or

revenue per shipment).”

       335.    The 2016 10-K addressed YRC’s “Commitment, Contingencies and Uncertainties”

and “Other Legal Matters,” stating, in relevant part:

       Litigation may be related to labor and employment, competitive matters, property
       damage and liability claims, safety and contract compliance, environmental
       liability, our past financial restructurings and other matters. . . Litigation can be
       expensive, lengthy and disruptive to normal business operations, including to our
       management due to the increased time and resources required to respond to and
       address the litigation. The results of complex legal proceedings are often uncertain
       and difficult to predict. An unfavorable outcome of any particular matter or any
       future legal proceedings could have a material adverse effect on our business,
       financial condition, liquidity or results of operations. In the future, we could incur
       judgments or enter into settlements of claims that could harm our financial position,
       liquidity and results of operations.

       We are involved in other litigation or proceedings that arise in ordinary business
       activities. We insure against these risks to the extent we deem prudent, but no
       assurance can be given that the nature or amount of such insurance will be sufficient
       to fully indemnify us against liabilities arising out of pending and future legal
       proceedings. Many of these insurance policies contain self-insured retentions in
       amounts we deem prudent. Based on our current assessment of information
       available as of the date of these financial statements, we believe that our financial
       statements include adequate provisions for estimated costs and losses that may be
       incurred within the litigation and proceedings to which we are a party.

       336.    The 2016 10-K also made the following representations with respect to the

Company’s compliance with GAAP:



                                                90
     Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 91 of 138




        Accounting policies refer to specific accounting principles and the methods of
        applying those principles to fairly present our financial position and results of
        operations in accordance with generally accepted accounting principles. The
        policies discussed below include those that management has determined to be the
        most appropriate in preparing our financial statements.

        337.     The representations made in the 2016 10-K concerning the Company’s financial

results for the fiscal quarter and year ended December 31, 2016 were false and misleading for the

same reasons listed in ¶¶328–329.

        338.     Moreover, statements regarding the Company’s operating revenue were materially

misleading because they failed to disclose that YRC generated a significant portion of its revenue

from the Reweighing Misconduct. Also, while the 2016 10-K disclosed certain litigation or other

legal contingencies facing the Company, it failed to disclose the extensive investigation the DOJ

was conducting, which exposed the Company to significant potential liability under the FCA.

        March 21, 2017 Proxy Statement

        339.     On March 21, 2017, the Company filed a Schedule 14A with the SEC (the “2017

Proxy Statement”). Defendants Welch, Bromark, Carty, Davidson, Doheny, Friedman, Hoffman,

Kneeland, Nazemetz, and Winestock solicited the 2017 Proxy Statement filed pursuant to Section

14(a) of the Exchange Act, which contained material misstatements and omissions.10

        340.     The 2017 Proxy Statement stated that the Code of Conduct “applies to all officers,

directors, employees and contractors” of YRC. The 2017 Proxy Statement was false and

misleading because, despite assertions to the contrary, YRC’s Code of Conduct was not followed,

as evidenced by the numerous false and misleading statements alleged herein, the engagement in



10
  Plaintiff’s allegations with respect to the misleading statements in the 2017 Proxy Statement are
based solely on negligence; they are not based on any allegation of reckless or knowing conduct
by or on behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud.
Plaintiff specifically disclaims any allegations of, reliance upon any allegation of, or reference to any
allegation of fraud, scienter, or recklessness with regard to these allegations and related claims.


                                                     91
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 92 of 138




the Reweighing Misconduct, and the insider trading engaged in by six of the Individual

Defendants.

       341.       The Individual Defendants also caused the 2017 Proxy Statement to be false and

misleading with regard to executive compensation in that they purported to employ pay-for-

performance elements, while failing to disclose that the Company’s share price was artificially

inflated as a result of the false and misleading statements alleged herein and the Company’s

revenues were artificially inflated as a result of the Reweighing Misconduct.

       342.       The 2017 Proxy Statement also failed to disclose that: (1) the Company was

engaged in the Reweighing Misconduct, which formed a major part of the Company’s pricing

strategy; (2) the Company had overstated its operating revenue and operating income and

understated its net losses as a result of the Reweighing Misconduct, in violation of GAAP; (3) the

Reweighing Misconduct would subject the Company to enhanced scrutiny by the government and

potential liability; (4) the Company was already being investigated by the DOJ in connection with

the Reweighing Misconduct; and (5) the Company failed to maintain internal controls. As a result

of the foregoing, the Company’s public statements were materially false and misleading at all

relevant times.

       May 4, 2017 Form 8-K and 10-Q

       343.       On May 4, 2017, the Company filed with the SEC a report on Form 8-K (the “May

2017 8-K”), which contained a press release disclosing the Company’s financial results for the

fiscal quarter ended March 31, 2017.

       344.       The May 2017 8-K disclosed consolidated operating revenue of $1.17 billion,

consolidated operating loss of $3 million, and a net loss of $25.3 million for the fiscal quarter

ended March 31, 2017.




                                                92
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 93 of 138




       345.    In the May 2017 8-K, Defendant Welch addressed the Company’s pricing strategy,

stating, in relevant part, that “[w]e expect the improvement in year-over-year tonnage per day to

help us execute our strategy of pricing for profitability and moving shipments through YRC

Freight, Holland, Reddaway and New Penn’s networks that have favorable freight characteristics.”

       346.    That same day, the Company filed with the SEC its quarterly report for the fiscal

quarter ended March 31, 2017 on a Form 10-Q (the “May 2017 10-Q”). The May 2017 10-Q was

signed by Defendants Welch and Fisher, and contained SOX certifications signed by Defendants

Welch and Fisher attesting to the accuracy of the May 2017 10-Q.

       347.    The May 2017 10-Q made the same representations as the May 2017 8-K with

respect to the Company’s operating revenue, consolidated operating loss, and net loss for the fiscal

quarter ended March 31, 2017.

       348.    Concerning the Company’s operating revenue, the May 2017 10-Q also stated, in

relevant part, “[o]ur operating revenue has two primary components: volume (commonly

evaluated using number of shipments and weight per shipment) and yield or price (commonly

evaluated on a dollar per hundredweight basis and a dollar per shipment basis).”

       349.    The May 2017 10-Q also addressed YRC’s “Commitment, Contingencies and

Uncertainties” and “Other Legal Matters,” stating, in relevant part:

       We are involved in other litigation or proceedings that arise in ordinary business
       activities. We insure against these risks to the extent we deem prudent, but no
       assurance can be given that the nature or amount of such insurance will be sufficient
       to fully indemnify us against liabilities arising out of pending and future legal
       proceedings. Many of these insurance policies contain self-insured retentions in
       amounts we deem prudent. Based on our current assessment of information
       available as of the date of these financial statements, we believe that our financial
       statements include adequate provisions for estimated costs and losses that may be
       incurred within the litigation and proceedings to which we are a party.




                                                93
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 94 of 138




       350.    The representations made in the May 2017 8-K and 10-Q concerning the

Company’s financial results for the fiscal quarter ended March 31, 2017 were false and misleading

because they overstated the Company’s operating revenue and operating loss by $6 million and

understated the Company’s net loss by $6 million.

       351.    Moreover, while the May 2017 10-Q disclosed certain litigation or legal

contingencies facing the Company, it failed to disclose the extensive investigation the DOJ was

conducting, which exposed the Company to significant potential liability under the FCA.

       August 3, 2017 Form 8-K and 10-Q

       352.    On August 3, 2017, the Company filed with the SEC a report on Form 8-K (the

“August 2017 8-K”), which contained a press release disclosing the Company’s financial results

for the fiscal quarter ended June 30, 2017.

       353.    The August 2017 8-K disclosed consolidated operating revenue of $1.26 billion,

consolidated operating income of $50 million, and net income of $19 million for the fiscal quarter

ended June 30, 2017.

       354.    In the August 2017 8-K, Defendant Welch addressed the Company’s pricing

strategy, stating, in relevant part, that “[a]s we look to the second half of 2017, we expect that

meeting our customers’ needs, pricing for profitability and diligently managing costs should

contribute to improved year-over-year financial performance.”

       355.    That same day, the Company filed with the SEC its quarterly report for the fiscal

quarter ended June 30, 2017 on a Form 10-Q (the “August 2017 10-Q”). The August 2017 10-Q

was signed by Defendants Welch and Fisher, and contained SOX certifications signed by

Defendants Welch and Fisher attesting to the accuracy of the August 2017 10-Q.




                                               94
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 95 of 138




       356.    The August 2017 10-Q made the same representations as the August 2017 8-K with

respect to the Company’s operating revenue, consolidated operating loss, and net loss for the fiscal

quarter ended June 30, 2017.

       357.    Concerning the Company’s operating revenue, the August 2017 10-Q also stated,

in relevant part, “[o]ur operating revenue has two primary components: volume (commonly

evaluated using number of shipments and weight per shipment) and yield or price (commonly

evaluated on a dollar per hundredweight basis and a dollar per shipment basis).”

       358.    The August 2017 10-Q also addressed YRC’s “Commitment, Contingencies and

Uncertainties” and “Other Legal Matters,” stating, in relevant part:

       We are involved in other litigation or proceedings that arise in ordinary business
       activities. We insure against these risks to the extent we deem prudent, but no
       assurance can be given that the nature or amount of such insurance will be sufficient
       to fully indemnify us against liabilities arising out of pending and future legal
       proceedings. Many of these insurance policies contain self-insured retentions in
       amounts we deem prudent. Based on our current assessment of information
       available as of the date of these financial statements, we believe that our financial
       statements include adequate provisions for estimated costs and losses that may be
       incurred within the litigation and proceedings to which we are a party.

       359.    The representations made in the August 2017 8-K and 10-Q concerning the

Company’s financial results for the fiscal quarter ended June 30, 2017 were false and misleading

because they overstated the Company’s operating revenue and operating loss by $6 million and

overstated the Company’s net loss by $6 million.

       360.    Moreover, while the August 2017 10-Q disclosed certain litigation or legal

contingencies facing the Company, it failed to disclose the extensive investigation the DOJ was

conducting, which exposed the Company to significant potential liability under the FCA.




                                                95
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 96 of 138




       November 2, 2017 Form 8-K and 10-Q

       361.    On November 2, 2017, the Company filed with the SEC a report on Form 8-K (the

“November 2017 8-K”), which contained a press release disclosing the Company’s financial

results for the fiscal quarter ended September 30, 2017.

       362.    The November 2017 8-K disclosed consolidated operating revenue of $1.25 billion,

consolidated operating income of $40.1 million, and net income of $3 million for the fiscal quarter

ended September 30, 2017.

       363.    That same day, the Company filed with the SEC its quarterly report for the fiscal

quarter ended September 30, 2017 on a Form 10-Q (the “November 2017 10-Q”). The November

2017 10-Q was signed by Defendants Welch and Fisher, and contained SOX certifications signed

by Defendants Welch and Fisher attesting to the accuracy of the November 2017 10-Q.

       364.    The November 2017 10-Q made the same representations as the November 2017

8-K with respect to the Company’s operating revenue, consolidated operating loss, and net loss for

the fiscal quarter ended September 30, 2017.

       365.    Concerning the Company’s operating revenue, the November 2017 10-Q also

stated, in relevant part, “[o]ur operating revenue has two primary components: volume (commonly

evaluated using number of shipments and weight per shipment) and yield or price (commonly

evaluated on a dollar per hundredweight basis and a dollar per shipment basis).”

       366.    The November 2017 10-Q also addressed YRC’s “Commitment, Contingencies and

Uncertainties” and “Other Legal Matters,” stating, in relevant part:

       We are involved in other litigation or proceedings that arise in ordinary business
       activities. We insure against these risks to the extent we deem prudent, but no
       assurance can be given that the nature or amount of such insurance will be sufficient
       to fully indemnify us against liabilities arising out of pending and future legal
       proceedings. Many of these insurance policies contain self-insured retentions in
       amounts we deem prudent. Based on our current assessment of information



                                                96
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 97 of 138




       available as of the date of these financial statements, we believe that our financial
       statements include adequate provisions for estimated costs and losses that may be
       incurred within the litigation and proceedings to which we are a party.

       367.    The representations made in the November 2017 8-K and 10-Q concerning the

Company’s financial results for the fiscal quarter ended September 30, 2017 were false and

misleading because they overstated the Company’s operating revenue and operating loss by $6

million and understated the Company’s net loss by $6 million.

       368.    Moreover, while the November 2017 10-Q disclosed certain litigation or legal

contingencies facing the Company, it failed to disclose the extensive investigation the DOJ was

conducting, which exposed the Company to significant potential liability under the FCA.

       November 7, 2017 Stephens Fall Conference

       369.    On November 7, 2017, Defendant Welch attended the annual Stephens Fall

Investment Conference. During the conference, an analyst questioned Defendant Welch about how

the Company’s pricing and shipment yields compared to other companies in the shipping industry.

In response, Defendant Welch stated, in relevant part:

       I don’t know that we’d necessarily compare ourselves to our competition just on
       yield. We want to look at a lot of things: length of haul, revenue per shipment,
       weight per shipment. So we do what we think is best for our Company and I’m
       sure other companies do what’s best for their company

       370.    Defendant Welch’s statements regarding YRC’s pricing and yields as compared to

its competitors were materially false and misleading because YRC, unlike other shipping

companies, did not make negative reweigh corrections, and overcharged its customers.

       February 1, 2018 Form 8-K

       371.    On February 1, 2018, the Company filed with the SEC a report on Form 8-K (the

“February 2018 8-K”), which contained a press release disclosing the Company’s financial results

for the fiscal quarter and year ended December 31, 2017.



                                                97
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 98 of 138




        372.   The February 2018 8-K disclosed operating revenue of $1.2 billion, consolidated

operating income of $11.3 million, and a net loss of $7.5 million for the fiscal quarter ended

December 31, 2017.

        373.   The February 2018 8-K also disclosed operating revenue of $4.9 billion, operating

income of $98.4 million, and a net loss of $10.8 million for the fiscal year ended December 31,

2017.

        374.   The representations made in the February 2018 8-K concerning the Company’s

financial results for the fiscal quarter ended December 31, 2018 were false and misleading because

they overstated the Company’s operating revenue and operating income by $6 million and

understated the Company’s net loss by $6 million.

        375.   The representations made in the February 2018 8-K concerning the Company’s

financial results for the fiscal year ended December 31, 2017 were false and misleading because

they overstated the Company’s operating revenue and operating income by $24 million and

understated the Company’s net loss by $24 million.

        February 15, 2018 Form 10-K

        376.   On February 15, 2018, the Company filed an annual report on Form 10-K with the

SEC for the fiscal fourth quarter and year ended December 31, 2017 (the “2017 10-K”), signed by

Defendants Welch, Fisher, Bromark, Carty, Davidson, Doheny, Friedman, Hoffman, Kneeland,

Nazemetz, and Winestock.

        377.   Attached to the 2017 10-K were SOX certifications signed by Defendants Welch

and Fisher, attesting to the accuracy of the 2017 10-K.




                                                98
    Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 99 of 138




        378.    The 2017 10-K made the same representations as the February 2018 8-K with

respect to the Company’s operating revenue, operating income, and net income for the fiscal

quarter and year ended December 31, 2017.

        379.    The 2017 10-K noted Company policies on revenue reserves and revenue

recognition, YRC Freight’s responsibility to its customers for proper shipment, and YRC’s

identification of incorrect prices, stating, in relevant part:

        Revenue Recognition and Revenue-related Reserves

        We consider our policies regarding revenue-related reserves as critical based on
        their significance in evaluating our financial performance. We have an extensive
        system that allows us to accurately capture, record and control all relevant
        information necessary to effectively manage our revenue reserves.

        YRC Freight and Regional Transportation recognize revenue on a gross basis
        because they are the primary obligors even when other transportation service
        providers are used who act on their behalf. YRC Freight and Regional
        Transportation remain responsible to their customers for complete and proper
        shipment, including the risk of physical loss or damage of the goods and cargo
        claims issues. Management believes these policies most accurately reflect revenue
        as earned. Our revenue-related reserves involve three primary estimates: shipments
        in transit, rerate reserves and uncollectible accounts.

        Shipments in Transit

        We assign pricing to bills of lading at the time of shipment based primarily on the
        weight, general classification of the product, the shipping destination and individual
        customer discounts. This process is referred to as rating. For shipments in transit,
        YRC Freight and Regional Transportation record revenue based on the percentage
        of service completed as of the period end and accrue delivery costs as incurred. The
        percentage of service completed for each shipment is based on how far along in the
        shipment cycle each shipment is in relation to standard transit days. Standard transit
        days are defined as our published service days between origin zip code and
        destination zip code. . . . At December 31, 2017 and 2016, our financial statements
        included deferred revenue as a reduction to “Accounts Receivable” of $28.1
        million and $25.0 million, respectively.

        Rerate Reserves

        At various points throughout our customer invoicing process, incorrect ratings
        (i.e., prices) could be identified based on many factors, including weight



                                                   99
   Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 100 of 138




       verifications or updated customer discounts. Although the majority of rerating
       occurs in the same month as the original rating, a portion occurs during the
       following periods. We accrue a reserve for rerating primarily based on historical
       trends. At December 31, 2017 and 2016, our financial statements included a rerate
       reserve as a reduction to “Accounts Receivable” of $8.8 million and $10.4 million,
       respectively.

       380.    Concerning the Company’s operating revenue, the 2017 10-K also stated, in

relevant part, “[o]perating revenue has two primary components: volume (commonly evaluated

using tonnage, tonnage per day, number of shipments, shipments per day or weight per shipment)

and yield or price (commonly evaluated using picked up revenue, revenue per hundredweight or

revenue per shipment).”

       381.    The 2017 10-K addressed YRC’s “Commitment, Contingencies and Uncertainties”

and “Other Legal Matters,” stating, in relevant part:

       Litigation may be related to labor and employment, competitive matters, property
       damage and liability claims, safety and contract compliance, environmental
       liability, our past financial restructurings and other matters. . . Litigation can be
       expensive, lengthy and disruptive to normal business operations, including to our
       management due to the increased time and resources required to respond to and
       address the litigation. The results of complex legal proceedings are often uncertain
       and difficult to predict. An unfavorable outcome of any particular matter or any
       future legal proceedings could have a material adverse effect on our business,
       financial condition, liquidity or results of operations. In the future, we could incur
       judgments or enter into settlements of claims that could harm our financial position,
       liquidity and results of operations.

       We are involved in other litigation or proceedings that arise in ordinary business
       activities. We insure against these risks to the extent we deem prudent, but no
       assurance can be given that the nature or amount of such insurance will be sufficient
       to fully indemnify us against liabilities arising out of pending and future legal
       proceedings. Many of these insurance policies contain self-insured retentions in
       amounts we deem prudent. Based on our current assessment of information
       available as of the date of these financial statements, we believe that our financial
       statements include adequate provisions for estimated costs and losses that may be
       incurred within the litigation and proceedings to which we are a party.

       382.    The 2017 10-K also made the following representations with respect to the

Company’s compliance with GAAP:



                                                100
     Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 101 of 138




        Accounting policies refer to specific accounting principles and the methods of
        applying those principles to fairly present our financial position and results of
        operations in accordance with generally accepted accounting principles. The
        policies discussed below include those that management has determined to be the
        most appropriate in preparing our financial statements.

        383.   The representations made in the 2017 10-K concerning the Company’s financial

results for the fiscal quarter and year ended December 31, 2017 were false and misleading for the

same reasons listed in ¶¶374–375.

        384.   Moreover, statements regarding the Company’s operating revenue were materially

misleading because they failed to disclose that YRC generated a significant portion of its revenue

from the Reweighing Misconduct. Also, while the 2017 10-K disclosed certain litigation or other

contingencies facing the Company, it failed to disclose the extensive investigation the DOJ was

conducting, which exposed the Company to significant potential liability under the FCA.

        March 19, 2018 Proxy Statement

        385.   On March 19, 2018, the Company filed the 2018 Proxy Statement. Defendants

Welch, Bromark, Carty, Davidson, Doheny, Friedman, Hoffman, Kneeland, Nazemetz, and

Winestock solicited the 2018 Proxy Statement filed pursuant to Section 14(a) of the Exchange Act,

which contained material misstatements and omissions.11

        386.   The 2018 Proxy Statement stated that the Code of Conduct “applies to all officers,

directors, employees and contractors” of YRC. The 2018 Proxy Statement was false and

misleading because, despite assertions to the contrary, YRC’s Code of Conduct was not followed,

as evidenced by the numerous false and misleading statements alleged herein, the engagement in



11
  Plaintiff’s allegations with respect to the misleading statements in the 2018 Proxy Statement are
based solely on negligence; they are not based on any allegation of reckless or knowing conduct
by or on behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud.
Plaintiff specifically disclaims any allegations of, reliance upon any allegation of, or reference to
any allegation of fraud, scienter, or recklessness with regard to these allegations and related claims.


                                                 101
   Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 102 of 138




the Reweighing Misconduct, and the insider trading engaged in by six of the Individual

Defendants.

       387.       The Individual Defendants also caused the 2018 Proxy Statement to be false and

misleading with regard to executive compensation in that they purported to employ pay-for-

performance elements, while failing to disclose that the Company’s share price was artificially

inflated as a result of the false and misleading statements alleged herein and the Company’s

revenues were artificially inflated as a result of the Reweighing Misconduct.

       388.       The 2018 Proxy Statement also failed to disclose that: (1) the Company was

engaged in the Reweighing Misconduct, which formed a major part of the Company’s pricing

strategy; (2) the Company had overstated its operating revenue and operating income and

understated its net losses as a result of the Reweighing Misconduct, in violation of GAAP; (3) the

Reweighing Misconduct would subject the Company to enhanced scrutiny by the government and

potential liability; (4) the Company was already being investigated by the DOJ in connection with

the Reweighing Misconduct; and (5) the Company failed to maintain internal controls. As a result

of the foregoing, the Company’s public statements were materially false and misleading at all

relevant times.

        May 3, 2018 Form 8-K and 10-Q

       389.       On May 3, 2018, the Company filed with the SEC a report on Form 8-K (the “May

2018 8-K”), which contained a press release disclosing the Company’s financial results for the

fiscal quarter ended March 31, 2018.

       390.       The May 2018 8-K disclosed consolidated operating revenue of $1.2 billion,

consolidated operating loss of $4.3 million, and a net loss of $14.6 million for the fiscal quarter

ended March 31, 2018.




                                                102
   Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 103 of 138




       391.    That same day, the Company filed with the SEC its quarterly report for the fiscal

quarter ended March 31, 2018 on a Form 10-Q (the “May 2018 10-Q”). The May 2018 10-Q was

signed by Defendants Hawkins and Fisher, and contained SOX certifications signed by Defendants

Hawkins and Fisher attesting to the accuracy of the May 2018 10-Q.

       392.    The May 2018 10-Q made the same representations as the May 2018 8-K with

respect to the Company’s operating revenue, consolidated operating loss, and net loss for the fiscal

quarter ended March 31, 2018.

       393.    Concerning the Company’s operating revenue, the May 2018 10-Q also stated, in

relevant part, “[o]ur operating revenue has two primary components: volume (commonly

evaluated using tonnage, tonnage per day, number of shipments, shipments per day or weight per

shipment) and yield or price (commonly evaluated using picked up revenue, revenue per

hundredweight or revenue per shipment).”

       394.    The May 2018 10-Q also addressed YRC’s “Commitment, Contingencies and

Uncertainties” and “Other Legal Matters,” stating, in relevant part:

       We are involved in other litigation or proceedings that arise in ordinary business
       activities. We insure against these risks to the extent we deem prudent, but no
       assurance can be given that the nature or amount of such insurance will be sufficient
       to fully indemnify us against liabilities arising out of pending and future legal
       proceedings. Many of these insurance policies contain self-insured retentions in
       amounts we deem prudent. Based on our current assessment of information
       available as of the date of these financial statements, we believe that our financial
       statements include adequate provisions for estimated costs and losses that may be
       incurred within the litigation and proceedings to which we are a party.

       395.    The representations made in the May 2018 8-K and 10-Q concerning the

Company’s financial results for the fiscal quarter ended March 31, 2018 were false and misleading

because they overstated the Company’s operating revenue by $6 million and understated the

Company’s operating loss and net loss by $6 million.




                                                103
   Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 104 of 138




        396.    Moreover, while the May 2018 10-Q disclosed certain litigation or legal

contingencies facing the Company, it failed to disclose the extensive investigation the DOJ was

conducting, which exposed the Company to significant potential liability under the FCA.

        August 2, 2018 Form 8-K and 10-Q

        397.    On August 2, 2018, the Company filed with the SEC a report on Form 8-K (the

“August 2018 8-K”), which contained a press release disclosing the Company’s financial results

for the fiscal quarter ended June 30, 2018.

        398.    The August 2018 8-K disclosed consolidated operating revenue of $1.32 billion,

consolidated operating income of $50.9 million, and net income of $14.4 million for the fiscal

quarter ended June 30, 2018.

        399.    In the August 2018 8-K, Defendant Hawkins addressed the Company’s pricing

strategy, stating, in relevant part:

        During the second quarter we maintained our focus on improving yield and
        securing the right freight from our customers who value the service and capacity
        that Holland, New Penn, Reddaway and YRC Freight provide. This strategy
        contributed to solid year-over-year increases in revenue per hundredweight and
        revenue per shipment that outpaced contractual cost increases.

        400.    That same day, the Company filed with the SEC its quarterly report for the fiscal

quarter ended June 30, 2018 on a Form 10-Q (the “August 2018 10-Q”). The August 2018 10-Q

was signed by Defendants Hawkins and Fisher, and contained SOX certifications signed by

Defendants Hawkins and Fisher attesting to the accuracy of the August 2018 10-Q.

        401.    The August 2018 10-Q made the same representations as the August 2018 8-K with

respect to the Company’s operating revenue, consolidated operating loss, and net loss for the fiscal

quarter ended June 30, 2018.




                                                104
   Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 105 of 138




       402.    Concerning the Company’s operating revenue, the August 2018 10-Q also stated,

in relevant part, “[o]ur operating revenue has two primary components: volume (commonly

evaluated using tonnage, tonnage per day, number of shipments, shipments per day or weight per

shipment) and yield or price (commonly evaluated using picked up revenue, revenue per

hundredweight or revenue per shipment).”

       403.    The August 2018 10-Q also addressed YRC’s “Commitment, Contingencies and

Uncertainties” and “Other Legal Matters,” stating, in relevant part:

       We are involved in other litigation or proceedings that arise in ordinary business
       activities. We insure against these risks to the extent we deem prudent, but no
       assurance can be given that the nature or amount of such insurance will be sufficient
       to fully indemnify us against liabilities arising out of pending and future legal
       proceedings. Many of these insurance policies contain self-insured retentions in
       amounts we deem prudent. Based on our current assessment of information
       available as of the date of these financial statements, we believe that our financial
       statements include adequate provisions for estimated costs and losses that may be
       incurred within the litigation and proceedings to which we are a party.

       404.    The representations made in the August 2018 8-K and 10-Q concerning the

Company’s financial results for the fiscal quarter ended June 30, 2018 were false and misleading

because they overstated the Company’s operating revenue and operating income by $6 million and

overstated the Company’s net income by $6 million.

       405.    Moreover, while the August 2018 10-Q disclosed certain litigation or legal

contingencies facing the Company, it failed to disclose the extensive investigation the DOJ was

conducting, which exposed the Company to significant potential liability under the FCA.

       November 1, 2018 Form 8-K and 10-Q

       406.    On November 1, 2018, the Company filed with the SEC a report on Form 8-K (the

“November 2018 8-K”), which contained a press release disclosing the Company’s financial

results for the fiscal quarter ended September 30, 2018.




                                               105
   Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 106 of 138




       407.    The November 2018 8-K disclosed consolidated operating revenue of $1.3 billion,

consolidated operating income of $41.2 million, and net income of $2.9 million for the fiscal

quarter ended September 30, 2018.

       408.    The November 2018 8-K also contained the following statements made by

Defendant Hawkins addressing the Company’s pricing strategy:

       “Pricing discipline and demand trends remained strong in third quarter with
       yearover-year growth in operating revenue, revenue per hundredweight and
       revenue per shipment statistics, both including and excluding fuel surcharge,”
       stated Darren Hawkins, chief executive officer of YRC Worldwide. “I am pleased
       with our focused discipline on growing yield and securing the right freight mix for
       our networks, while balancing our capacity constraints, minimizing third-party
       costs for local purchased transportation and reducing short-term rentals.”

       409.    That same day, the Company filed with the SEC its quarterly report for the fiscal

quarter ended September 30, 2018 on a Form 10-Q (the “November 2018 10-Q”). The November

2018 10-Q was signed by Defendants Hawkins and Fisher, and contained SOX certifications

signed by Defendants Hawkins and Fisher attesting to the accuracy of the November 2018 10-Q.

       410.    The November 2018 10-Q made the same representations as the November 2018

8-K with respect to the Company’s operating revenue, consolidated operating loss, and net loss for

the fiscal quarter ended September 30, 2018.

       411.    Concerning the Company’s operating revenue, the November 2018 10-Q also

stated, in relevant part, “[o]ur operating revenue has two primary components: volume (commonly

evaluated using tonnage, tonnage per day, number of shipments, shipments per day or weight per

shipment) and yield or price (commonly evaluated using picked up revenue, revenue per

hundredweight or revenue per shipment).”

       412.    The November 2018 10-Q also addressed YRC’s “Commitment, Contingencies and

Uncertainties” and “Other Legal Matters,” stating, in relevant part:




                                               106
   Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 107 of 138




       We are involved in other litigation or proceedings that arise in ordinary business
       activities. We insure against these risks to the extent we deem prudent, but no
       assurance can be given that the nature or amount of such insurance will be sufficient
       to fully indemnify us against liabilities arising out of pending and future legal
       proceedings. Many of these insurance policies contain self-insured retentions in
       amounts we deem prudent. Based on our current assessment of information
       available as of the date of these financial statements, we believe that our financial
       statements include adequate provisions for estimated costs and losses that may be
       incurred within the litigation and proceedings to which we are a party.

       413.    The representations made in the November 2018 8-K and 10-Q concerning the

Company’s financial results for the fiscal quarter ended September 30, 2018 were false and

misleading because they overstated the Company’s operating revenue and operating income by $6

million and overstated the Company’s net income by $6 million.

       414.    Moreover, while the November 2018 10-Q disclosed certain litigation or legal

contingencies facing the Company, it failed to disclose the extensive investigation the DOJ was

conducting, which exposed the Company to significant potential liability under the FCA.

       415.    The statements in ¶¶193–201, 210–215, 218–223, 226–232, 235–237, 240–245,

252–257, 260–265, 268–273, 276–278, 281, 283–289, 292–293, 299–305, 308–313, 316–321,

324–326, 329–336, 343–349, 352–358, 361–366, 369, 371–373, 376–382, 389–394, 397–403, and

406–412 were materially false and misleading, and they failed to disclose material facts necessary

to make the statements made not false and misleading. Specifically, the Individual Defendants

improperly failed to disclose, inter alia, that: (1) the Company was engaged in the Reweighing

Misconduct, which formed a major part of the Company’s pricing strategy; (2) the Company had

overstated its operating revenue and operating income and understated its net losses as a result of

the Reweighing Misconduct, in violation of GAAP; (3) the Reweighing Misconduct would subject

the Company to enhanced scrutiny by the government and potential liability; (4) the Company was

already being investigated by the DOJ in connection with the Reweighing Misconduct; and (5) the




                                               107
   Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 108 of 138




Company failed to maintain internal controls. As a result of the foregoing, the Company’s public

statements were materially false and misleading at all relevant times.

                                        The Truth Emerges

       416.      On December 14, 2018, the DOJ issued a press release announcing that the United

States had filed a complaint in intervention in the DOD Action against YRC Freight, Roadway

Express, and Yellow Transportation for “systematically overcharg[ing] the government” and

“ma[king] false statements to the government that hid their misconduct[.]”

       417.       The press release provided, in relevant part:

       United States Sues Freight Companies for Systematic Overcharging of
       Shipments

       The United States has filed a complaint in the Western District of New York against
       YRC Freight Inc., (YRC); Roadway Express Inc. (Roadway); and Yellow
       Transportation Inc. (Yellow), alleging that these companies systematically
       overcharged the government for freight carrier services and made false statements
       to the government that hid their misconduct, the Justice Department announced
       today.

       The United States filed this lawsuit in U.S. District Court in Buffalo, New York.
       The United States alleges that, for more than seven years, the defendants defrauded
       the Department of Defense by millions of dollars for shipments that were actually
       lighter, and thus cheaper, than the weights for which the defendants charged the
       government. The United States further alleges that the defendants knowingly made
       or used false statements concealing their overcharging practices to the Department
       of Defense.

       “Those who do business with the government must do so fairly and honestly,” said
       Assistant Attorney General Jody Hunt of the Department of Justice’s Civil
       Division. “Knowingly overcharging the government is an affront to American
       taxpayers, and the Department of Justice will seek to ensure that those who engage
       in such misconduct are held accountable.”

       418.      The press release discussed specific allegations against the companies, stating, in

relevant part:

       Specifically, the United States’ lawsuit alleges that the defendants reweighed
       thousands of shipments and suppressed the results whenever they indicated that a



                                                 108
   Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 109 of 138




        shipment was actually lighter than its original estimated weight. Thus, instead of
        charging the Department of Defense for shipments based on the correct weight, the
        defendants knowingly billed the government (and their other customers) based on
        weights that they knew to be inflated. The defendants also allegedly made false
        statements to induce the Department of Defense to use them as freight carriers and
        further knowingly made or used false statements to improperly avoid their
        obligations to correct inflated invoices and return overpayments.

        “When a federal agency, such as the Department of Defense, enters into a service
        contract with a private corporation or company, the expectation is that the
        agreement will be administered in good faith,” stated U.S. Attorney James P.
        Kennedy Jr. for the Western District of New York. “In this case, YRC did not
        legally fulfill its agreed upon obligations to the Defense Department, choosing
        instead to line its pockets with tax payer’s dollars. Such actions are fraudulent and
        illegal. This case should serve as a warning to any organization that enters into a
        contract with the federal government —if you try to rip us off, be prepared to pay
        a heavy price.”

        “This complaint is the result of a successful investigation to identify those who seek
        to profit by defrauding the Defense Department,” stated Leigh-Alistair Barzey,
        Special Agent-in-Charge, Defense Criminal Investigative Service (DCIS),
        Northeast Field Office. “DCIS will continue to investigate procurement fraud
        allegations, along with its law enforcement partners, in order to protect U.S.
        military members and the American tax payer.”

        419.    Moreover, the press release discussed that the companies were subject to treble

damages and civil penalties and the governmental bodies that took part in the investigation, stating,

in relevant part:

        The original lawsuit in this case was filed by James Hannum under the qui tam, or
        whistleblower, provisions of the False Claims Act. Under the act, private citizens
        can bring suit on behalf of the United States for false claims and share in any
        recovery. The act permits the government to intervene in such lawsuits, as it has
        done here. Those who violate the act are subject to treble damages and civil
        penalties.

        This matter was investigated by the Civil Division’s Commercial Litigation
        Branch, the U.S. Attorney’s Office for the Western District of New York, the
        Defense Criminal Investigative Service, and the United States Army Criminal
        Investigation Division Command.




                                                 109
   Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 110 of 138




       420.    That same day, YRC responded to the DOJ press release with its own press release

addressing the DOJ’s allegations. YRC’s press release admitted that the Company had been under

investigation by the DOJ for more than nine years, stating, in relevant part:

       OVERLAND PARK, Kan., Dec. 14, 2018 (GLOBE NEWSWIRE) -- (NASDAQ:
       YRCW) -- After more than 9 years of diligently cooperating with the federal
       government’s inquiries, YRC Freight was informed that the government filed a
       Complaint in Intervention related to the company’s charges for shipments tendered
       to it for transport during a period prior to 2013. Business with the U.S. Department
       of Defense currently represents less than one percent of YRC Freight’s annual
       revenue.

       “These claims are totally without merit,” said Jim Fry, YRCW General Counsel.
       “We have made every effort over nearly a decade to address the government’s
       questions. We are confident that the evidence will demonstrate YRC Freight acted
       consistently with our contract and all applicable guidelines. We look forward to
       continuing to provide essential and valuable logistics services to the U.S.
       government and all our customers.”

       421.    Also on December 14, 2018, The Wall Street Journal published an article titled,

“U.S. Sues Freight Carrier YRC Over Military Shipments,” noting that the “trucking company

overcharged by ‘millions of dollars’ over several years.” The article stated, in relevant part:

       The Justice Department is suing a major U.S. freight carrier, alleging that trucking
       units of YRC Worldwide Inc. overcharged the Pentagon millions of dollars for
       shipping over several years.

       The department said in the lawsuit filed earlier this week that YRC Freight
       Inc., Roadway Express Inc. and Yellow Transportation Inc. made false statements
       to the government and defrauded the Department of Defense by inflating weight
       measurements on bills.

       For more than seven years, from 2005 to at least 2013, workers for the companies
       reweighed thousands of shipments and didn’t disclose the results when those
       weights came in under the original estimate, the lawsuit alleges.

       “When a federal agency, such as the Department of Defense, enters into a service
       contract with a private corporation or company, the expectation is that the
       agreement will be administered in good faith,” U.S. Attorney James P. Kennedy Jr.
       said in a statement.

                                               ***



                                                110
   Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 111 of 138




       It isn’t uncommon to find billing errors of 3% to 5% with freight carriers, said
       Harold Friedman of Data2Logistics, a Fort Myers, Fla.-based company that
       arranges for payments between shipping companies and their customers. But
       improved technology in payment systems should reduce those errors, Mr. Friedman
       said. “It’s amazing to me that carriers can’t bill more accurately in today’s
       automated environment.”

       A whistleblower who worked for Roadway and YRC for more than 30 years filed
       the original complaint in federal court in Buffalo, N.Y. in 2008. Those allegations
       spurred the government’s investigation, which led to this week’s filing. The lawsuit
       included internal communications from the companies detailing what prosecutors
       called “dishonest reweigh practices [that] caused them to submit false claims to
       DOD.”

       The charges were investigated by the Justice and Defense departments, including
       the U.S. Army’s Criminal Investigation Division Command. Ms. Lynch said one
       of the challenges investigators faced was that YRC allegedly concealed the true
       weight of the loads they were carrying. “They discarded negative weight
       corrections,” which made it difficult to estimate the full value of the misstated bills,
       she said.

       422.   On this news, the price per share of YRC stock fell $1.26, or approximately 28.4%,

from the previous day’s closing price, to close at $3.17 on December 14, 2018.

       423.   On December 17, 2018, Deutsche Bank released a report addressing the DOJ’s

December 14, 2018 press release and the DOD Action, which stated, in relevant part:

       YRCW sued by DOJ – Shares of YRCW sold off nearly 30% on Friday (vs. the
       S&P down ~2%) as the Department of Justice (DOJ) filed charges against the
       company stating that YRC Freight “systematically charged the government” for
       LTL services provided from the years of 2006-2013. YRCW refuted the claims
       stating that they are “totally without merit” and stressed its confidence that it acted
       within the appropriate confines of its contract. Additionally, YRCW noted that its
       business with the government represents under 1% of total company revenue today,
       though admittedly we believe this could have been higher five years ago. While
       details are sparse in regards to an ongoing litigation, we will continue to monitor
       the situation moving forward.

       424.   On February 19, 2019, the Company finally disclosed the DOJ Investigation in its

annual report filed with the SEC on Form 10-K for the fiscal year ended December 31, 2018 (the

“2018 10-K”). This was the first time that the Company divulged the existence of the DOJ



                                                111
   Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 112 of 138




Investigation in any of its financial statements filed with the SEC. In its section titled,

“Commitment, Contingencies and Uncertainties,” the 2018 10-K stated, in relevant part:

       In December 2018, the United States on behalf of the United States Department of
       Defense filed a complaint against the Company in the U.S. District in the Western
       District of New York captioned United States ex rel. James Hannum v. YRC
       Freight, Inc.; Roadway Express, Inc.; and Yellow Transportation, Inc., Civil
       Action No. 08-0811(A). The complaint alleges that the Company violated the False
       Claims Act by overcharging the Department of Defense for freight carrier services
       by failing to comply with the contractual terms of freight contracts between the
       Department of Defense and the Company and related government procurement
       rules. The complaint also alleges claims for unjust enrichment and breach of
       contract and seeks damages, treble damages, civil penalties, attorneys’ fees and
       costs of suit, all in unspecified amounts, under the False Claims Act. Management
       believes it has meritorious defenses and will vigorously defend this action.

                                         *     *    *

       Although the Company believes it has meritorious defenses and intends to
       vigorously defend [the Whistleblower Action] . . . , if resolved against us, could
       give rise to substantial damages, and an unfavorable outcome or settlement may
       result in a significant monetary judgment or award against us or a significant
       monetary payment by us, and could have a material adverse effect on our business,
       financial conditions and results of operations.

 The Individual Defendants Knowingly Made or Caused the Company to Make the False

                        and Misleading Statements Described Herein

       425.   During the Relevant Period, the Individual Defendants were senior officers and

directors of the Company, and as such, had access to and control over internal Company documents

and communications that detailed the extent of the Reweighing Misconduct, the DOJ Investigation

into the Company, and the Company’s failure to maintain internal controls.

       426.   The Company’s Board met a minimum of 42 times between March 10, 2014 and

December 14, 2018. The Company’s Guidelines on Corporate Governance state that two of the

Board’s primary responsibilities are to “review the Company’s systems and practices designed to

bring about compliance with applicable laws and regulations, including its accounting and




                                              112
   Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 113 of 138




financial reporting obligations,” and to “review the major risks facing the Company and to help

develop strategies to address those risks.”

       427.    The Company’s shipping business is the Company’s sole source of revenue, and as

such, the Reweighing Misconduct, which had a significant impact on the Company’s shipping

business, operations, and overall strategy, was a major risk facing the Company, as well as a

serious compliance issue.

       428.    Moreover, as described herein, the DOJ Investigation constituted a reasonably

likely threat of costly litigation, which also represented a major risk facing the Company. The

DOJ’s issuance of the CID on the Company put all of the Individual Defendants, who controlled

the Company and were responsible for reviewing the Company’s major risks, on notice that the

DOJ Investigation was ongoing. In connection with the DOJ Investigation, with the Board’s

approval, the Company retained Dentons US LLP. Dentons is the largest law firm in the world by

number of attorneys, and the fact that the Company retained Dentons US LLP evidences that the

Individual Defendants were aware of the DOJ Investigation and indicates that the Individual

Defendants understood the serious potential ramifications of the DOJ Investigation.

       429.    As described herein, Defendant Welch, who was President of Yellow

Transportation from 2000 through 2007, was privy to a September 29, 2005 discussion among

Company management concerning the elimination of negative reweigh corrections. Shortly

thereafter, in February 2006, Yellow Transportation ceased making negative reweigh corrections,

marking the beginning of Yellow Transportation’s involvement in the Reweighing Misconduct.

Additionally, according to the former W&I Manager identified in the Securities Class Action as

CW 1, Defendant Welch did not respond to concerns CW 1 voiced about the Reweighing

Misconduct during a November 2013 meeting.




                                              113
   Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 114 of 138




       430.   Defendants Welch and Hawkins, as the CEOs and directors of the Company from

the beginning of the Relevant Period through July 2018, and from April 2018 through the present,

respectively, would have regularly reviewed the most serious risks the Company faced. These risks

certainly would have included the risks stemming from the Reweighing Misconduct, as well as the

DOJ Investigation, which had been ongoing since 2009. Additionally, Defendant Welch was

personally interviewed or deposed by the DOJ in connection with the DOJ Investigation.

       431.   During the Relevant Period, Defendant Bromark was the Chair of the Audit &

Ethics Committee, and Defendants Carty and Friedman served as members of the Audit & Ethics

Committee. The Company’s Audit & Ethics Committee Charter states that it is the Audit & Ethics

Committee’s responsibility to “[m]eet periodically with the General Counsel, and outside counsel

when appropriate, to review legal and regulatory matters, including (i) any matters that may have

a material impact on the financial statements of the Company; and (ii) any matters involving

potential or ongoing material violations of law by the Company or any of its directors, officers,

employees, or agents or breaches of fiduciary duty to the Company by any directors, officers,

employees, or agents.”

       432.   The Audit & Ethics Committee Charter further states that it is the Audit & Ethics

Committee’s responsibility to “[o]versee the Company’s risks relating to (i) accounting and

financial reporting matters; and (ii) ethics and general compliance matters, and review the

adequacy of the Company’s overall control environment and controls in selected areas

representing significant financial risk, and discuss with the Governance Committee key risk

exposures and the steps management has taken to monitor and control such exposures.”

       433.   According to the Audit & Ethics Committee Charter, which states that the Audit &

Ethics Committee “shall generally meet at least once each calendar quarter,” as well as in annual




                                              114
   Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 115 of 138




Committee-only meetings, and in annual meetings with the Company’s internal auditors,

independent accounting firm, Company management, and the Company’s general counsel, the

Audit & Ethics Committee met a minimum of 26 times between March 10, 2014 and December

14, 2018. The risks, accounting matters, and legal and ethical compliance matters the Audit &

Ethics Committee was required to review certainly would have included the Reweighing

Misconduct and its effects, the DOJ Investigation, and the Company’s failure to maintain internal

controls. Additionally, the Audit & Ethics Committee periodically reported on these matters to the

Board, and discussed and approved the Company’s financial statements with all of the Individual

Defendants before they were released to the public

       434.    Moreover, the scheme to cause the Company to engage in the Reweighing

Misconduct and the subsequent scheme to conceal the Reweighing Misconduct and its effects, the

DOJ Investigation, and the Company’s failure to maintain internal controls from the investing

public throughout the Relevant Period was of such a large scale, and was carried out over such an

extensive period of time, that these schemes could not have occurred without the awareness and

involvement of the Individual Defendants, who controlled the Company.

       435.    As such, the Individual Defendants were aware, or were recklessly unaware, of the

Reweighing Misconduct, the DOJ Investigation, and the Company’s failure to maintain internal

controls. Despite this, the Individual Defendants caused the Company to issue the materially false

and misleading statements described herein.

       436.    The Individual Defendants were motivated to cause the Company to continue

engaging in the Reweighing Misconduct, and to conceal the Reweighing Misconduct and the

related misrepresentations in the Company’s financial statements, the DOJ Investigation, and the

Company’s failure to maintain internal controls from the investing public in order to increase the




                                               115
   Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 116 of 138




Company’s bottom line, and in connection thereto, boost their personal incomes, and in order to

artificially inflate the value of the Company’s stock during the Relevant Period and to allow the

Company to carry out certain material financing transactions.

        437.    Specifically, in early 2014, shortly before the beginning of the Relevant Period, the

Company engaged in a series of financing transactions in order to raise capital, which included the

issuance of $250 million of Company stock at artificially inflated prices.

        438.    Deutsche Bank Markets Research issued a report on February 3, 2014 commenting

on the Company’s financing transactions during that period, which stated, in relevant part:

        Last week, YRCW (Hold, $21.48) announced that it successfully completed a series
        of transactions that reduced the company’s debt by roughly $300 million through
        the issuance of $250 million of common and preferred stock as well as
        approximately $50 million in principal of its 6% Convertible Notes were exchanged
        or converted to common stock. We note that YRCW had reached an agreement with
        its lenders to extend the deadline to repay the 6% Convertible Notes to February
        13, 2014 (from February 1, 2014 previously) and to permit the repayment of the
        Series A and B Notes with the cash equity proceeds from its equity offerings. In
        addition, the company extended its pension fund obligations to December 2019.
        Management is now focused on refinancing its senior debt facilities in mid-to-late
        February, which is expected to reduce its cash interest expense and extend its
        various debt maturities.

        439.    If the Reweighing Misconduct and its effects on the Company’s financial

statements had been publicly known during that period, the Company likely would not have been

able to successfully raise the capital it did.

        440.    Additionally, Defendants Welch, Pierson, Hawkins, Fisher, Bromark, and

Davidson engaged in insider sales during the Relevant Period of 383,565, 163,451, 54,413, 5,000,

5,000, and 7,721 shares of Company stock, respectively, at artificially inflated prices. In total,

these Defendants netted proceeds of over $10 million, demonstrating their motive in facilitating

and participating in the scheme described herein.




                                                 116
   Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 117 of 138




       441.    Even more revealing is the amount of Defendants Welch’s and Pierson’s insider

sales relative to the sales they made prior to the beginning of Relevant Period. During the three

years immediately prior to the beginning of the Relevant Period, Defendant Welch sold a total of

58,000 shares of Company stock, and Defendant Pierson sold a total of 40,000 shares of Company

stock, receiving proceeds of $1,454,380 and $974,083, respectively. During the Relevant Period,

however, Defendant Welch engaged in insider sales of 383,565 shares of Company stock, and

Defendant Pierson engaged in insider sales of 163,451 shares of Company stock, receiving

proceeds of $5,877,367, and $2,987,269, respectively. These lucrative sales, made while the value

of the Company’s stock was artificially inflated due to the Individual Defendants’ false statements

and omissions made during the Relevant Period, further demonstrates Defendants Welch’s and

Pierson’s motive in facilitating and participating in the scheme described herein.

                                     DAMAGES TO YRC

       442.    As a direct and proximate result of the Individual Defendants’ conduct, YRC has

lost and expended, and will lose and expend, many millions of dollars.

       443.    Such expenditures include, but are not limited to, legal fees associated with the

Securities Class Action filed against the Company, its current and former CEOs, and its current

and former CFOs, and amounts paid to outside lawyers, accountants, and investigators in

connection thereto.

       444.    Such expenditures include, but are not limited to, legal fees associated with the

DOD Action filed against the Company’s subsidiaries, and amounts paid to outside lawyers,

accountants, and investigators in connection thereto.

       445.    Such expenditures include, but are not limited to, legal fees associated with

additional actions filed against the Company by its customers to recoup the amounts they were




                                               117
   Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 118 of 138




overcharged through the Reweighing Misconduct, and amounts paid to outside lawyers,

accountants, and investigators in connection thereto.

       446.    Such losses, include, but are not limited to those caused by the loss of customers.

       447.    Such expenditures include, but are not limited, to additional cost of financing.

       448.    Such losses include, but are not limited to, handsome compensation and benefits

paid to the Individual Defendants who breached their fiduciary duties to the Company, including

bonuses tied to the Company’s attainment of certain objectives, and benefits paid to the Individual

Defendants who breached their fiduciary duties to the Company.

       449.    As a direct and proximate result of the Individual Defendants’ conduct, YRC has

also suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s discount”

that will plague the Company’s stock in the future due to the Company’s and their

misrepresentations and the Individual Defendants’ breaches of fiduciary duties and unjust

enrichment.

                                DERIVATIVE ALLEGATIONS

       450.    Plaintiff brings this action derivatively and for the benefit of YRC to redress injuries

suffered, and to be suffered, as a result of the Individual Defendants’ breaches of their fiduciary

duties as directors and/or officers of YRC, waste of corporate assets, unjust enrichment, and

violations of Section 14(a) of the Exchange Act, as well as the aiding and abetting thereof.

       451.    YRC is named solely as a nominal party in this action. This is not a collusive action

to confer jurisdiction on this Court that it would not otherwise have.

       452.    Plaintiff is, and has continuously been at all relevant times, a shareholder of YRC.

Plaintiff will adequately and fairly represent the interests of YRC in enforcing and prosecuting its




                                                118
   Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 119 of 138




rights, and, to that end, has retained competent counsel, experienced in derivative litigation, to

enforce and prosecute this action.

                             DEMAND FUTILITY ALLEGATIONS

        453.    Plaintiff incorporates by reference and re-alleges each and every allegation stated

above as if fully set forth herein.

        454.    A pre-suit demand on the Board of YRC is futile and, therefore, excused. At the

time of filing of this action, the Board consisted of, and at the time of the filing of this amended

complaint, the Board consists of the following nine Individual Defendants: Defendants Hawkins,

Bromark, Carty, Davidson, Doheny, Friedman, Hoffman, Nazemetz, and Winestock (collectively,

the “Directors”). Plaintiff needs only to allege demand futility as to five of these nine Directors.

        455.    Demand is excused as to all of the Directors because each one of them faces,

individually and collectively, a substantial likelihood of liability as a result of the schemes they

engaged in knowingly or recklessly to make and/or cause the Company to make false and

misleading statements and omissions of material facts and to cause the Company to engage in the

Reweighing Misconduct, which renders them unable to impartially investigate the charges and

decide whether to pursue action against themselves and the other perpetrators of the scheme.

        456.    In complete abdication of their fiduciary duties, the Directors either knowingly or

recklessly participated in the Reweighing Misconduct and in making and/or causing the Company

to make the materially false and misleading statements alleged herein. The fraudulent scheme was,

inter alia, intended to make the Company more profitable to improperly boost the Company’s

bottom line and thus their own personal incomes and to appear more profitable and attractive to

investors. As a result of the foregoing, the Directors breached their fiduciary duties, face a




                                                119
   Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 120 of 138




substantial likelihood of liability, are not disinterested, and demand upon them is futile, and thus

excused.

       457.    Additional reasons that demand on Defendant Hawkins is futile follow. Defendant

Hawkins has served as the Company’s CEO since April 2018, as the Company’s President and

COO from January 2018 through April 2018, as YRC Freight’s President from February 2014

through December 2017, and as YRC Freight’s Senior Vice President of Sales and Marketing from

January 2013 through February 2014. Thus, as the Company admits, he is a non-independent

director. Moreover, from February 2014 through at least January 2018, Defendant Hawkins

reported directly to Defendant Welch, who groomed Defendant Hawkins to succeed him as CEO.

The Company provides Defendant Hawkins with his principal occupation, and he receives

handsome compensation as described above, including $4,425,681 during the fiscal year ended

December 31, 2018. Furthermore, Defendant Hawkins was responsible for several of the false and

misleading statements and omissions that were made during the Relevant Period, including those

made in the August 2018 and November 2018 8-Ks, and the May 2018, August 2018, and

November 2018 10-Qs, which he personally made and/or signed off on. As the Company’s highest

officer and as a trusted director, Defendant Hawkins conducted little, if any oversight of the

Company’s internal controls over public reporting of financial statements and of the Company’s

engagement in the scheme alleged herein, including to make false and misleading statements and

omissions, consciously disregarded his duties to monitor such controls over reporting and

engagement in the scheme, and consciously disregarded his duties to protect corporate assets. His

insider sales before the fraud was exposed, which yielded at least $839,229 in proceeds,

demonstrate his motive in facilitating and participating in the fraud. Moreover, Defendant Hawkins

is a defendant in the Securities Class Action. Thus, for these reasons, too, Defendant Hawkins




                                                120
   Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 121 of 138




breached his fiduciary duties, faces a substantial likelihood of liability, is not independent or

disinterested, and thus demand upon him is futile and, therefore, excused.

       458.    Additional reasons that demand on Defendant Bromark is futile follow. Defendant

Bromark has served as a Company director since July 2011 and serves as Chair of the Audit &

Ethics Committee. He has received and continues to receive compensation for his role as a director

as described above. As a long-time director and Chair of the Audit & Ethics Committee he

conducted little, if any, oversight of the Company’s engagement in the Reweighing Misconduct

and the scheme to make false and misleading statements, consciously disregarded his duties to

monitor such controls over reporting and engagement in the scheme, and consciously disregarded

his duties to protect corporate assets. Defendant Bromark served on the Board during the DOJ

Investigation, and periodically reviewed the major risks facing the Company, which certainly

would have included the DOJ Investigation, as well as the Reweighing Misconduct. Moreover,

Defendant Bromark served on the Board during the period that Defendant Welch, who had given

deposition testimony or had been interviewed by the DOJ, was CEO of the Company, and a fellow

Board member. Furthermore, Defendant Bromark signed, and thus personally made the false and

misleading statements in, the 2013–2017 10-Ks. His insider sales before the fraud was exposed,

which yielded at least $159,784 in proceeds, demonstrate his motive in facilitating and

participating in the fraud. For these reasons, too, Defendant Bromark breached his fiduciary duties,

faces a substantial likelihood of liability, is not independent or disinterested, and thus demand upon

him is futile and, therefore, excused.

       459.    Additional reasons that demand on Defendant Carty is futile follow. Defendant

Carty has served as a Company director since July 2011 and serves as a member of the Audit &

Ethics Committee, the Compensation Committee, and the Finance Committee. He has received




                                                 121
   Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 122 of 138




and continues to receive compensation for his role as a director as described above. As a long-time

director and member of the Audit & Ethics Committee he conducted little, if any, oversight of the

Company’s engagement in the Reweighing Misconduct and the scheme to make false and

misleading statements, consciously disregarded his duties to monitor such controls over reporting

and engagement in the scheme, and consciously disregarded his duties to protect corporate assets.

Defendant Carty served on the Board during the DOJ Investigation, and periodically reviewed the

major risks facing the Company, which certainly would have included the DOJ Investigation, as

well as the Reweighing Misconduct. Moreover, Defendant Carty served on the Board during the

period that Defendant Welch, who had given deposition testimony or had been interviewed by the

DOJ, was CEO of the Company, and a fellow Board member. Furthermore, Defendant Carty

signed, and thus personally made the false and misleading statements in, the 2013–2017 10-Ks.

For these reasons, too, Defendant Carty breached his fiduciary duties, faces a substantial likelihood

of liability, is not independent or disinterested, and thus demand upon him is futile and, therefore,

excused.

       460.    Additional reasons that demand on Defendant Davidson is futile follow. Defendant

Davidson has served as a Company director since July 2014. He has received and continues to

receive compensation for his role as a director as described above. As a long-time director he

conducted little, if any, oversight of the Company’s engagement in the Reweighing Misconduct

and the scheme to make false and misleading statements, consciously disregarded his duties to

monitor such controls over reporting and engagement in the scheme, and consciously disregarded

his duties to protect corporate assets. Defendant Davidson served on the Board during the DOJ

Investigation, and periodically reviewed the major risks facing the Company, which certainly

would have included the DOJ Investigation, as well as the Reweighing Misconduct. Moreover,




                                                122
   Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 123 of 138




Defendant Davidson served on the Board during the period that Defendant Welch, who had given

deposition testimony or had been interviewed by the DOJ, was CEO of the Company, and a fellow

Board member. Furthermore, Defendant Davidson signed, and thus personally made the false and

misleading statements in, the 2014–2017 10-Ks. His insider sales before the fraud was exposed,

which yielded at least $102,351 in proceeds, demonstrate his motive in facilitating and

participating in the fraud. For these reasons, too, Defendant Davidson breached his fiduciary

duties, faces a substantial likelihood of liability, is not independent or disinterested, and thus

demand upon him is futile and, therefore, excused.

       461.    Additional reasons that demand on Defendant Doheny is futile follow. Defendant

Doheny has served as a Company director since July 2011 and serves as Chair of the Finance

Committee and as a member of the Compensation Committee. He has received and continues to

receive compensation for his role as a director as described above. As a long-time director he

conducted little, if any, oversight of the Company’s engagement in the Reweighing Misconduct

and the scheme to make false and misleading statements, consciously disregarded his duties to

monitor such controls over reporting and engagement in the scheme, and consciously disregarded

his duties to protect corporate assets. Defendant Doheny served on the Board during the DOJ

Investigation, and periodically reviewed the major risks facing the Company, which certainly

would have included the DOJ Investigation, as well as the Reweighing Misconduct. Moreover,

Defendant Doheny served on the Board during the period that Defendant Welch, who had given

deposition testimony or had been interviewed by the DOJ, was CEO of the Company, and a fellow

Board member. Furthermore, Defendant Doheny signed, and thus personally made the false and

misleading statements in, the 2013–2017 10-Ks. For these reasons, too, Defendant Doheny




                                               123
   Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 124 of 138




breached his fiduciary duties, faces a substantial likelihood of liability, is not independent or

disinterested, and thus demand upon him is futile and, therefore, excused.

       462.    Additional reasons that demand on Defendant Friedman is futile follow. Defendant

Friedman has served as a Company director since July 2011 and serves as a member of the Finance

Committee and as a member of the Audit & Ethics Committee. He has received and continues to

receive compensation for his role as a director as described above. As a long-time director and

member of the Audit & Ethics Committee he conducted little, if any, oversight of the Company’s

engagement in the Reweighing Misconduct and the scheme to make false and misleading

statements, consciously disregarded his duties to monitor such controls over reporting and

engagement in the scheme, and consciously disregarded his duties to protect corporate assets.

Defendant Friedman served on the Board during the DOJ Investigation, and periodically reviewed

the major risks facing the Company, which certainly would have included the DOJ Investigation,

as well as the Reweighing Misconduct. Moreover, Defendant Friedman served on the Board during

the period that Defendant Welch, who had given deposition testimony or had been interviewed by

the DOJ, was CEO of the Company, and a fellow Board member. Furthermore, Defendant

Friedman signed, and thus personally made the false and misleading statements in, the 2013–2017

10-Ks. For these reasons, too, Defendant Friedman breached his fiduciary duties, faces a

substantial likelihood of liability, is not independent or disinterested, and thus demand upon him

is futile and, therefore, excused.

       463.    Additional reasons that demand on Defendant Hoffman is futile follow. Defendant

Hoffman has served as a Company director since July 2011. He has received and continues to

receive compensation for his role as a director as described above. As a long-time director he

conducted little, if any, oversight of the Company’s engagement in the Reweighing Misconduct




                                               124
   Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 125 of 138




and the scheme to make false and misleading statements, consciously disregarded his duties to

monitor such controls over reporting and engagement in the scheme, and consciously disregarded

his duties to protect corporate assets. Defendant Hoffman served on the Board during the DOJ

Investigation, and periodically reviewed the major risks facing the Company, which certainly

would have included the DOJ Investigation, as well as the Reweighing Misconduct. Moreover,

Defendant Hoffman served on the Board during the period that Defendant Welch, who had given

deposition testimony or had been interviewed by the DOJ, was CEO of the Company, and a fellow

Board member. Furthermore, Defendant Hoffman signed, and thus personally made the false and

misleading statements in, the 2013–2017 10-Ks. For these reasons, too, Defendant Hoffman

breached his fiduciary duties, faces a substantial likelihood of liability, is not independent or

disinterested, and thus demand upon him is futile and, therefore, excused.

       464.    Additional reasons that demand on Defendant Nazemetz is futile follow. Defendant

Nazemetz has served as a Company director since March 2015 and serves as Chair of the

Compensation Committee and as a member of the Governance Committee. She has received and

continues to receive compensation for her role as a director as described above. As a trusted

director she conducted little, if any, oversight of the Company’s engagement in the Reweighing

Misconduct and the scheme to make false and misleading statements, consciously disregarded her

duties to monitor such controls over reporting and engagement in the scheme, and consciously

disregarded her duties to protect corporate assets. Defendant Nazemetz served on the Board during

the DOJ Investigation, and periodically reviewed the major risks facing the Company, which

certainly would have included the DOJ Investigation, as well as the Reweighing Misconduct.

Moreover, Defendant Nazemetz served on the Board during the period that Defendant Welch, who

had given deposition testimony or had been interviewed by the DOJ, was CEO of the Company,




                                               125
   Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 126 of 138




and a fellow Board member. Furthermore, Defendant Nazemetz signed, and thus personally made

the false and misleading statements in, the 2015–2017 10-Ks. For these reasons, too, Defendant

Nazemetz breached her fiduciary duties, faces a substantial likelihood of liability, is not

independent or disinterested, and thus demand upon her is futile and, therefore, excused.

       465.    Additional reasons that demand on Defendant Winestock is futile follow.

Defendant Winestock has served as a Company director since July 2011 and serves as Chair of the

Governance Committee. He has received and continues to receive compensation for his role as a

director as described above. As a long-time director he conducted little, if any, oversight of the

Company’s engagement in the Reweighing Misconduct and the scheme to make false and

misleading statements, consciously disregarded his duties to monitor such controls over reporting

and engagement in the scheme, and consciously disregarded his duties to protect corporate assets.

Defendant Winestock served on the Board during the DOJ Investigation, and periodically reviewed

the major risks facing the Company, which certainly would have included the DOJ Investigation,

as well as the Reweighing Misconduct. Moreover, Defendant Winestock served on the Board

during the period that Defendant Welch, who had given deposition testimony or had been

interviewed by the DOJ, was CEO of the Company, and a fellow Board member. Furthermore,

Defendant Winestock signed, and thus personally made the false and misleading statements in, the

2013–2017 10-Ks. For these reasons, too, Defendant Winestock breached his fiduciary duties,

faces a substantial likelihood of liability, is not independent or disinterested, and thus demand upon

him is futile and, therefore, excused.

       466.    Additional reasons that demand on the Board is futile follow.

       467.    As described above, three of the Directors directly engaged in insider trading, in

violation of federal law. Directors Hawkins, Bromark, and Davidson collectively received




                                                 126
   Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 127 of 138




proceeds of over $1,101,364 as a result of insider transactions executed during the period when

the Company’s stock price was artificially inflated due to the false and misleading statements

alleged herein. Therefore, demand in this case is futile as to them, and thus excused.

       468.    In violation of the Code of Conduct, the Directors conducted little, if any, oversight

of the Reweighing Misconduct and the Company’s internal controls over public reporting and of

the Company’s engagement in the Individual Defendants’ scheme to issue materially false and

misleading statements to the public, and facilitate and disguise the Individual Defendants’

violations of law, including breaches of fiduciary duty, unjust enrichment, and violations of the

Exchange Act. In violation of the Code of Conduct, the Directors failed to comply with the law.

Thus, the Directors face a substantial likelihood of liability and demand is futile as to them.

       469.    YRC has been and will continue to be exposed to significant losses due to the

wrongdoing complained of herein, yet the Directors have not filed any lawsuits against themselves

or others who were responsible for that wrongful conduct to attempt to recover for YRC any part

of the damages YRC suffered and will continue to suffer thereby. Thus, any demand upon the

Directors would be futile.

       470.    The Individual Defendants’ conduct described herein and summarized above could

not have been the product of legitimate business judgment as it was based on bad faith and

intentional, reckless, or disloyal misconduct. Thus, none of the Directors can claim exculpation

from their violations of duty pursuant to the Company’s charter (to the extent such a provision

exists). As a majority of the Directors face a substantial likelihood of liability, they are self-

interested in the transactions challenged herein and cannot be presumed to be capable of exercising

independent and disinterested judgment about whether to pursue this action on behalf of the

shareholders of the Company. Accordingly, demand is excused as being futile.




                                                127
   Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 128 of 138




       471.    The acts complained of herein constitute violations of fiduciary duties owed by

YRC officers and directors, and these acts are incapable of ratification.

       472.    The Directors may also be protected against personal liability for their acts of

mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’ liability

insurance if they caused the Company to purchase it for their protection with corporate funds, i.e.,

monies belonging to the stockholders of YRC. If there is a directors’ and officers’ liability

insurance policy covering the Directors, it may contain provisions that eliminate coverage for any

action brought directly by the Company against the Directors, known as, inter alia, the “insured-

versus-insured exclusion.” As a result, if the Directors were to sue themselves or certain of the

officers of YRC, there would be no directors’ and officers’ insurance protection. Accordingly, the

Directors cannot be expected to bring such a suit. On the other hand, if the suit is brought

derivatively, as this action is brought, such insurance coverage, if such an insurance policy exists,

will provide a basis for the Company to effectuate a recovery. Thus, demand on the Directors is

futile and, therefore, excused.

       473.    If there is no directors’ and officers’ liability insurance, then the Directors will not

cause YRC to sue the Individual Defendants named herein, since, if they did, they would face a

large uninsured individual liability. Accordingly, demand is futile in that event, as well.

       474.    Thus, for all of the reasons set forth above, all of the Directors, and, if not all of

them, at least five of the Directors, cannot consider a demand with disinterestedness and

independence. Consequently, a demand upon the Board is excused as futile.




                                                128
   Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 129 of 138




                                           FIRST CLAIM

                         Against Individual Defendants for Violations of
                               Section 14(a) of the Exchange Act

          475.   Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

          476.   The Section 14(a) Exchange Act claims alleged herein are based solely on

negligence. They are not based on any allegation of reckless or knowing conduct by or on behalf

of the Individual Defendants. The Section 14(a) claims alleged herein do not allege and do not

sound in fraud. Plaintiff specifically disclaims any allegations of, reliance upon any allegation of,

or reference to any allegation of fraud, scienter, or recklessness with regard to these nonfraud

claims.

          477.   Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t shall

be unlawful for any person, by use of the mails or by any means or instrumentality of interstate

commerce or of any facility of a national securities exchange or otherwise, in contravention of

such rules and regulations as the [SEC] may prescribe as necessary or appropriate in the public

interest or for the protection of investors, to solicit or to permit the use of his name to solicit any

proxy or consent or authorization in respect of any security (other than an exempted security)

registered pursuant to section 12 of this title [15 U.S.C. § 78l].”

          478.   Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that no

proxy statement shall contain “any statement which, at the time and in the light of the

circumstances under which it is made, is false or misleading with respect to any material fact, or

which omits to state any material fact necessary in order to make the statements therein not false

or misleading.” 17 C.F.R. §240.14a-9.




                                                  129
   Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 130 of 138




       479.    Under the direction and watch of the Directors, the 2014-2018 Proxy Statements

(the “Proxy Statements”) failed to disclose that: (1) the Company was engaged in the Reweighing

Misconduct, which formed a major part of the Company’s pricing strategy; (2) the Company had

overstated its operating revenue and operating income and understated its net losses as a result of

the Reweighing Misconduct, in violation of GAAP; (3) the Reweighing Misconduct would subject

the Company to enhanced scrutiny by the government and potential liability; (4) the Company was

already being investigated by the DOJ in connection with the Reweighing Misconduct; and (5) the

Company failed to maintain internal controls. As a result of the foregoing, the Company’s public

statements were materially false and misleading at all relevant times.

       480.    The Individual Defendants also caused the Proxy Statements to be false and

misleading with regard to executive compensation in that they purported to employ pay-for-

performance elements, while failing to disclose that the Company’s share price was artificially

inflated as a result of the false and misleading statements alleged herein and the Company’s

revenues were artificially inflated as a result of the Reweighing Misconduct, and therefore any

compensation based on the Company’s financial performance was artificially inflated.

       481.    The Proxy Statements also stated that the Code of Conduct “applies to all officers,

directors, employees and contractors” of YRC. The Proxy Statements were false and misleading

because, despite assertions to the contrary, YRC’s Code of Conduct was not followed, as

evidenced by the numerous false and misleading statements alleged herein, the engagement in the

Reweighing Misconduct, and the insider trading engaged in by five of the Individual Defendants.

       482.    In the exercise of reasonable care, the Individual Defendants should have known

that by misrepresenting or failing to disclose the foregoing material facts, the statements contained

in the Proxy Statements were materially false and misleading. The misrepresentations and




                                                130
   Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 131 of 138




omissions were material to Plaintiff in voting on the matters set forth for shareholder determination

in the Proxy Statements, including, but not limited to, election of directors, ratification of an

independent auditor, the approval of executive compensation, and with respect to the 2014 Proxy

statement, approval of the Company’s Amended and Restated 2011 Incentive and Equity Award

Plan.

        483.     The false and misleading elements of the Proxy Statements led to the re-election of

Defendants Welch, Pierson, Fisher, Bromark, Carty, Davidson, Doheny, Friedman, Hoffman,

Kneeland, Nazemetz, and Winestock, which allowed them to continue breaching their fiduciary

duties to YRC.

        484.     The Company was damaged as a result of the Individual Defendants’ material

misrepresentations and omissions in the Proxy Statements.

        485.     Plaintiff on behalf of YRC has no adequate remedy at law.

                                           SECOND CLAIM

                 Against Individual Defendants for Breach of Fiduciary Duties

        486.     Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

        487.     Each Individual Defendant owed to the Company the duty to exercise candor, good

faith, and loyalty in the management and administration of YRC’s business and affairs.

        488.     Each of the Individual Defendants violated and breached his or her fiduciary duties

of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

        489.     The Individual Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The Individual




                                                  131
   Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 132 of 138




Defendants intentionally or recklessly breached or disregarded their fiduciary duties to protect the

rights and interests of YRC.

       490.    In breach of their fiduciary duties, the Individual Defendants caused the Company

to engage in the Reweighing Misconduct.

       491.    In further breach of their fiduciary duties, the Individual Defendants failed to

maintain an adequate system of oversight, disclosure controls and procedures, and internal

controls.

       492.    In breach of their fiduciary duties owed to YRC, the Individual Defendants also

willfully or recklessly made and/or caused the Company to make false and misleading statements

and omissions of material fact that failed to disclose, inter alia, that: (1) the Company was engaged

in the Reweighing Misconduct, which formed a major part of the Company’s pricing strategy; (2)

the Company had overstated its revenue as a result of the Reweighing Misconduct, in violation of

GAAP; (3) the Reweighing Misconduct would subject the Company to enhanced scrutiny by the

government and potential liability; (4) the Company was already being investigated by the DOJ in

connection with the Reweighing Misconduct; and (5) the Company failed to maintain internal

controls. As a result of the foregoing, the Company’s public statements were materially false and

misleading at all relevant times.

       493.    The Individual Defendants failed to correct and/or caused the Company to fail to

rectify any of the wrongs described herein or correct the false and misleading statements and

omissions of material fact referenced herein, rendering them personally liable to the Company for

breaching their fiduciary duties.

       494.    The Individual Defendants had actual or constructive knowledge that the Company

issued materially false and misleading statements, and they failed to correct the Company’s public




                                                132
   Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 133 of 138




statements. The Individual Defendants had actual knowledge of the misrepresentations and

omissions of material facts set forth herein, or acted with reckless disregard for the truth, in that

they failed to ascertain and to disclose such facts, even though such facts were available to them.

Such material misrepresentations and omissions were committed knowingly or recklessly and for

the purpose and effect of artificially inflating the price of the Company’s securities, and disguising

insider sales.

        495.     The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent scheme set forth herein and to fail to

maintain adequate internal controls. The Individual Defendants had actual knowledge that the

Company was engaging in the fraudulent scheme set forth herein, and that internal controls were

not adequately maintained, or acted with reckless disregard for the truth, in that they caused the

Company to improperly engage in the fraudulent scheme and to fail to maintain adequate internal

controls, even though such facts were available to them. Such improper conduct was committed

knowingly or recklessly and for the purpose and effect of artificially inflating the price of the

Company’s securities, and engaging in insider sales. The Individual Defendants, in good faith,

should have taken appropriate action to correct the schemes alleged herein and to prevent them

from continuing to occur.

        496.     These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.

        497.     As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, YRC has sustained and continues to sustain significant damages. As a result

of the misconduct alleged herein, the Individual Defendants are liable to the Company.

        498.     Plaintiff on behalf of YRC has no adequate remedy at law.




                                                 133
   Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 134 of 138




                                           THIRD CLAIM

                    Against Individual Defendants for Unjust Enrichment

       499.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       500.    By their wrongful acts, violations of law, and false and misleading statements and

omissions of material fact that they made and/or caused to be made, the Individual Defendants

were unjustly enriched at the expense of, and to the detriment of, YRC.

       501.    The Individual Defendants either benefited financially from the improper conduct

or received unjustly lucrative bonuses tied to the false and misleading statements, or received

bonuses, stock options, or similar compensation from YRC that was tied to the performance or

artificially inflated valuation of YRC, or received compensation that was unjust in light of the

Individual Defendants’ bad faith conduct.

       502.    Plaintiff, as a shareholder and a representative of YRC, seeks restitution from the

Individual Defendants and seeks an order from this Court disgorging all profits—including from

insider sales, benefits, and other compensation, including any performance-based or valuation-

based compensation—obtained by the Individual Defendants due to their wrongful conduct and

breach of their fiduciary duties.

       503.    Plaintiff on behalf of YRC has no adequate remedy at law.

                                           FOURTH CLAIM

                Against Individual Defendants for Waste of Corporate Assets

       504.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       505.    As a further result of the foregoing, the Company will incur many millions of

dollars of legal liability and/or costs to defend unlawful actions, to engage in internal


                                                134
   Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 135 of 138




investigations, and to lose financing from investors and business from future customers who no

longer trust the Company and its products.

       506.     As a result of the waste of corporate assets, the Individual Defendants are each

liable to the Company.

       507.     Plaintiff on behalf of YRC has no adequate remedy at law.

                                     PRAYER FOR RELIEF

       508.     FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor

against all Individual Defendants as follows:

                (a)     Declaring that Plaintiff may maintain this action on behalf of YRC, and that

Plaintiff is an adequate representative of the Company;

                (b)     Declaring that the Individual Defendants have breached and/or aided and

abetted the breach of their fiduciary duties to YRC;

                (c)     Determining and awarding to YRC the damages sustained by it as a result

of the violations set forth above from each of the Individual Defendants, jointly and severally,

together with pre-judgment and post-judgment interest thereon;

                (d)     Directing YRC and the Individual Defendants to take all necessary actions

to reform and improve its corporate governance and internal procedures to comply with applicable

laws and to protect YRC and its shareholders from a repeat of the damaging events described

herein, including, but not limited to, putting forward for shareholder vote the following resolutions

for amendments to the Company’s Bylaws or Articles of Incorporation and the following actions

as may be necessary to ensure proper corporate governance policies:

                      1. a proposal to strengthen the Board’s supervision of operations and develop

              and implement procedures for greater shareholder input into the policies and

              guidelines of the Board;


                                                 135
   Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 136 of 138




                        2. a provision to permit the shareholders of YRC to nominate at least five

              candidates for election to the Board; and

                        3. a proposal to ensure the establishment of effective oversight of compliance

              with applicable laws, rules, and regulations.

                  (e)      Awarding YRC restitution from the Individual Defendants, and each of

them;

                  (f)     Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and experts’ fees, costs, and expenses; and

                  (g)      Granting such other and further relief as the Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury on all issues so triable.


Dated: October 15, 2019                                Respectfully submitted,

                                                       WALTERS RENWICK RICHARDS
                                                       SKEENS & VAUGHAN, P.C.

                                                       /s/ Karen W. Renwick_______________
                                                       KAREN W. RENWICK, Ks. Bar #12095
                                                       R. FREDERICK WALTERS, Ks. Dist. #70561
                                                       1100 Main Street, Suite 2500
                                                       Kansas City, Missouri 64105
                                                       Telephone: (816) 421-6620
                                                       Facsimile: (816) 421-4747
                                                       Email: krenwick@wrrsvlaw.com
                                                               fwalters@wrrsvlaw.com

                                                       THE BROWN LAW FIRM, P.C.
                                                       Timothy Brown (pro hac vice)
                                                       240 Townsend Square
                                                       Oyster Bay, New York 11771
                                                       Telephone: (516) 922-5427
                                                       Facsimile: (516) 344-6204
                                                       Email: tbrown@thebrownlawfirm.net

                                                       Counsel for Plaintiff



                                                    136
   Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 137 of 138




                                CERTIFICATE OF SERVICE

The undersigned hereby certifies that on this 15th day of October, 2019, I electronically filed the
above and foregoing document with the Clerk of the Court using the Court’s ECF system, which
will send notification of said filing to all counsel of record, if any.

                                                                    /s/ Karen W. Renwick ____




                                               137
Case 2:19-cv-02266-DDC-KGG Document 50 Filed 10/15/19 Page 138 of 138
